Exhibit 10.24

COMPOSITE AFTER ASSIGNMENTS
ON NOVEMBER 14, 2006

 

CREDIT AGREEMENT

dated as of

November 13, 2006

among

KENEXA TECHNOLOGY, INC.

The Several Lenders From Time to Time
Parties Hereto,

PNC BANK, NATIONAL ASSOCIATION,
as Administrative Agent and Issuing Bank

 

WACHOVIA BANK, NATIONAL ASSOCIATION,

as Managing Agent

and

PNC CAPITAL MARKETS LLC, as Lead Arranger


--------------------------------------------------------------------------------


TABLE OF CONTENTS

 

 

Page

SECTION 1. DEFINITIONS

 

 

 

 

 

 

1.1

Defined Terms

 

1

1.2

Other Definitional Provisions

 

25

 

 

 

 

SECTION 2. LOANS AND TERMS OF COMMITMENTS

 

 

 

 

 

 

2.1

Commitments

 

25

2.2

Notes

 

26

2.3

Procedure for Revolving Credit Loans and Term Loans

 

27

2.4

Letter of Credit Subfacility

 

28

2.5

Interest and Payment Dates

 

34

2.6

Default Interest

 

34

2.7

Conversion and Continuation Options; Limitations on Tranches

 

34

2.8

Fees.

 

36

2.9

Termination and Reduction of Revolving Credit Commitments

 

36

2.10

Optional and Mandatory Prepayments of Loans

 

37

2.11

Illegality

 

39

2.12

Requirements of Law

 

39

2.13

Taxes

 

41

2.14

Indemnity

 

42

2.15

Treatment of Loans and Payments

 

42

2.16

Payments

 

42

2.17

Loan Accounts

 

43

2.18

Assignment of Loans and/or Revolving Credit Commitments Under Certain
Circumstances; Duty to Mitigate

 

43

2.19

Use of Proceeds

 

44

 

 

 

 

SECTION 3. REPRESENTATIONS AND WARRANTIES

 

 

 

 

 

 

3.1

Corporate Existence

 

44

3.2

Subsidiaries

 

44

3.3

Authority and Binding Effect

 

44

3.4

Approvals

 

45

3.5

Recording and Enforceability

 

45

3.6

Litigation

 

45

3.7

Financial Information

 

45

3.8

Taxes

 

46

3.9

Intellectual Property

 

46

3.10

Intentionally Omitted

 

46

3.11

Material Agreements

 

46

3.12

Compliance With Law

 

46

3.13

Title to Property

 

47

3.14

Security Interests

 

47

3.15

Federal Regulations

 

47

3.16

ERISA

 

47

i


--------------------------------------------------------------------------------




 

3.17

Fictitious Names

 

48

3.18

No Event of Default

 

48

3.19

Solvency

 

48

3.20

Investment Company Act

 

48

3.21

Environmental Matters

 

48

3.22

Labor Matters

 

49

3.23

Anti-Terrorism Laws

 

49

3.24

BrassRing Acquisition

 

50

3.25

No Burdensome Agreements

 

50

3.26

No Misrepresentations or Material Nondisclosures

 

51

 

 

 

 

SECTION 4. CONDITIONS PRECEDENT

 

 

 

 

 

 

4.1

Conditions to Closing

 

51

4.2

Conditions to Each Loan or Letter of Credit

 

54

4.3

Closing

 

54

 

 

 

 

SECTION 5. AFFIRMATIVE COVENANTS

 

 

 

 

 

 

5.1

Furnishing Financial Statements

 

55

5.2

Books and Records

 

57

5.3

Taxes

 

57

5.4

Corporate Existence and Rights; Compliance with Laws

 

58

5.5

Maintenance of Properties

 

58

5.6

Performance and Compliance with Material Agreements

 

58

5.7

Insurance

 

58

5.8

Inspection; Collateral Audit

 

59

5.9

Leases and Mortgages

 

59

5.10

Pay Indebtedness and Perform Other Covenants

 

59

5.11

Notices

 

60

5.12

Deposit Accounts

 

60

5.13

ERISA

 

60

5.14

Environmental Laws

 

61

5.15

Notice and Joinder of New Subsidiaries

 

62

5.16

Anti-Terrorism Laws

 

62

5.17

Hedge Agreements

 

63

5.18

Kenexa Care, Inc.

 

63

 

 

 

 

SECTION 6. NEGATIVE COVENANTS

 

 

 

 

 

 

6.1

Financial Covenants

 

63

6.2

Limitation on Indebtedness

 

64

6.3

Limitation on Liens

 

65

6.4

Limitations on Fundamental Changes

 

66

6.5

Limitations on Sale of Assets

 

67

6.6

Limitations on Acquisitions and other Investments

 

67

6.7

Limitation on Distributions

 

68

6.8

Transactions with Affiliates

 

68

6.9

Sale and Leaseback

 

68

6.10

Continuation of or Change in Business

 

69

ii


--------------------------------------------------------------------------------




 

6.11

Limitation on Negative Pledge

 

68

6.12

Limitation on Optional Prepayment of Indebtedness

 

69

6.13

Use of Proceeds

 

69

6.14

Fiscal Year

 

69

6.15

Clauses Restricting Subsidiary Distributions

 

69

6.16

Limitation on Activities of the Parent

 

69

6.17

No Misrepresentations or Material Nondisclosure

 

69

 

 

 

 

SECTION 7. EVENTS OF DEFAULT

 

 

 

 

 

 

7.1

Events of Default

 

70

7.2

Remedies

 

72

 

 

 

 

SECTION 8. THE ADMINISTRATIVE AGENT

 

 

 

 

 

 

8.1

Appointment

 

73

8.2

Delegation of Duties

 

73

8.3

Exculpatory Provisions

 

73

8.4

Reliance by Administrative Agent

 

74

8.5

Notice of Default

 

74

8.6

Non-Reliance on Administrative Agent and Other Lenders

 

74

8.7

Indemnification

 

75

8.8

Agents in Their Individual Capacity

 

75

8.9

Release of Liens

 

76

8.10

Successor Administrative Agent

 

76

8.11

USA Patriot Act

 

76

8.12

Beneficiaries

 

76

8.13

Managing Agent and Lead Arranger

 

77

 

 

 

 

SECTION 9. MISCELLANEOUS

 

 

 

 

 

 

9.1

Amendments and Waivers

 

77

9.2

Notices

 

78

9.3

No Waiver; Cumulative Remedies

 

79

9.4

Survival of Representations and Warranties

 

79

9.5

Payment of Expenses and Taxes

 

80

9.6

Successors and Assigns

 

80

9.7

Adjustments; Set-off

 

84

9.8

Counterparts

 

84

9.9

Severability

 

85

9.10

Integration

 

85

9.11

GOVERNING LAW

 

85

9.12

Confidentiality

 

85

9.13

Submission To Jurisdiction; Waivers

 

85

9.14

Acknowledgments

 

86

9.15

USA PATRIOT ACT

 

86

9.16

WAIVERS OF JURY TRIAL

 

87

iii


--------------------------------------------------------------------------------




SCHEDULES

SCHEDULE I

Lender and Commitment Information

SCHEDULE II

BrassRing EBITDA and Adjustments

SCHEDULE III

Existing Letters of Credit

SCHEDULE IV

Existing Permitted Investments

SCHEDULE 2.1(b)

Term Loan Amortization Schedule

SCHEDULE 3.2

Subsidiaries

SCHEDULE 3.6

Litigation

SCHEDULE 3.11

Material Agreements

SCHEDULE 3.14

Filing Locations

SCHEDULE 3.16

ERISA Matters

SCHEDULE 3.17

Fictitious Names

SCHEDULE 3.22

Labor Matters

SCHEDULE 4.1(o)

Agreed Upon Add-Backs to Targets’ Modified EBITDA

SCHEDULE 6.2

Existing Indebtedness

SCHEDULE 6.3

Existing Liens

 

 

 

 

EXHIBITS

 

 

EXHIBIT A-1

Form of Revolving Credit Note

EXHIBIT A-2

Form of Term Note

EXHIBIT B

Form of Notice of Borrowing

EXHIBIT C

Form of Guaranty

EXHIBIT D

Form of Assignment and Assumption

EXHIBIT E

Form of Pledge Agreement

EXHIBIT F

Form of Security Agreement

 

iv


--------------------------------------------------------------------------------


CREDIT AGREEMENT

THIS CREDIT AGREEMENT, dated as of November 13, 2006, is among KENEXA
TECHNOLOGY, INC., a Pennsylvania corporation (the “Borrower”), the several banks
and other financial institutions from time to time parties hereto (individually,
a “Lender”; collectively, the “Lenders”) and PNC BANK, NATIONAL ASSOCIATION, as
Administrative Agent (in such capacity, the “Administrative Agent”).

W I T N E S S E T H:

In consideration of the premises and other valuable consideration, the receipt
and adequacy of which are hereby acknowledged, and with the intent to be legally
bound hereby, the parties hereto agree as follows:


SECTION 1.  DEFINITIONS

1.1           Defined Terms.  As used in this Agreement, the following terms
shall have the following meanings:

“Accumulated Funding Deficiency”:  any accumulated funding deficiency as defined
in Section 302(a) of ERISA.

“Administrative Agent”:  as defined in the Preamble hereto, and its successors
in such capacity appointed pursuant to Section 8.10.

“Affiliate”:  as to any Person, any other Person which, directly or indirectly,
through one or more intermediaries, controls, or is controlled by, or is under
common control with, such Person and any member, partner, director, officer or
employee of any such Person.  For purposes of this definition, “control” shall
mean the power, directly or indirectly, either to (a) vote 10% or more of the
Capital Stock of such Person, (b) vote 10% or more of the securities having
ordinary voting power for the election of directors of such Person or (c) direct
or in effect cause the direction of the management and policies of such Person
whether by contract or otherwise.

“Agents”:  the collective reference to the Administrative Agent, the Lead
Arranger and the Managing Agent.

“Agreement”:  this Credit Agreement, as amended, supplemented or otherwise
modified from time to time.

“Anti-Terrorism Laws”:  any laws relating to terrorism or money laundering,
including Executive Order No. 13224 and the USA Patriot Act.

“Applicable Commitment Fee Percentage”:  on any date, the percentage per annum
set forth below opposite the Total Net Leverage Ratio set forth below as shown
on the last Compliance Certificate delivered by the Borrower to the
Administrative Agent pursuant to subsection 5.1(c) prior to such date:


--------------------------------------------------------------------------------




 

Level

 

Total Net Leverage Ratio

 

Applicable Commitment
Fee Percentage

 

 

 

 

 

 

 

I

 

Less than or equal to 1.50 to 1.0

 

0.175

%

II

 

Greater than 1.50 to 1.0, but less than or equal to 2.0 to 1.0

 

0.20

%

III

 

Greater than 2.0 to 1.0, but less than or equal to 2.5 to 1.0

 

0.25

%

IV

 

Greater than 2.5 to 1.0, but less than or equal to 3.0 to 1.0

 

0.30

%

V

 

Greater than 3.0 to 1.0

 

0.375

%

 

provided, however, that (a) adjustments, if any, to the Applicable Commitment
Fee Percentage resulting from a change in the Total Net Leverage Ratio shall be
effective three (3) Business Days after the Administrative Agent has received a
Compliance Certificate, (b) in the event that no Compliance Certificate has been
delivered for a fiscal quarter on or prior to the last date on which it can be
delivered without violation of subsection 5.1(c), the Applicable Commitment Fee
Percentage from such date until such Compliance Certificate is actually
delivered shall be that applicable under Level V and (c) anything in this
definition to the contrary notwithstanding, until receipt by the Administrative
Agent of the annual audited financial statements required by subsection 5.1(a)
for the fiscal year ending December 31, 2006 together with the accompanying
Compliance Certificate, the Applicable Commitment Fee Percentage shall be that
applicable under Level II to Level IV as determined by the Administrative Agent
in its sole discretion from time to time during such period. 

“Applicable Margin”:  (a)  on any date, for any Revolving Credit Loan, the
percentage per annum set forth below in the column entitled “Applicable Margin -
Base Rate Loans” or “Applicable Margin - Eurodollar Loans,” as appropriate,
opposite the Total Net Leverage Ratio set forth below as shown on the last
Compliance Certificate delivered by the Borrower to the Administrative Agent
pursuant to subsection 5.1(c) prior to such date:

Level

 

Total Net Leverage Ratio

 

Applicable Margin -
Base Rate Loans

 

Applicable Margin -
Eurodollar Loans

 

 

 

 

 

 

 

 

 

I

 

Less than or equal to 1.50 to 1.0

 

0

%

1.25

%

II

 

Greater than 1.50 to 1.0, but less than or equal to 2.0 to 1.0

 

0.25

%

1.50

%

III

 

Greater than 2.0 to 1.0, but less than or equal to 2.5 to 1.0

 

0.50

%

1.75

%

IV

 

Greater than 2.5 to 1.0, but less than or equal to 3.0 to 1.0

 

0.75

%

2.00

%

V

 

Greater than 3.0 to 1.0

 

1.25

%

2.50

%

2


--------------------------------------------------------------------------------




; provided, however, that (a) adjustments, if any, to the Applicable Margin for
Revolving Credit Loans resulting from a change in the Total Net Leverage Ratio
shall be effective three (3) Business Days after the Administrative Agent has
received a Compliance Certificate, (b) in the event that no Compliance
Certificate has been delivered for a fiscal quarter on or prior to the last date
on which it can be delivered without violation of subsection 5.1(c), the
Applicable Margin for Revolving Credit Loans from such date until such
Compliance Certificate is actually delivered shall be that applicable under
Level V and (c) anything in this definition to the contrary notwithstanding,
until receipt by the Administrative Agent of the annual audited financial
statements required by subsection 5.1(a) for the fiscal year ending December 31,
2006 together with the accompanying Compliance Certificate, the Applicable
Margin for Revolving Credit Loans shall be that applicable under Level II to
Level IV as determined by the Administrative Agent in its sole discretion from
time to time during such period.


(B)           ON ANY DATE, FOR ANY TERM LOAN, THE PERCENTAGE PER ANNUM SET FORTH
BELOW IN THE COLUMN ENTITLED “APPLICABLE MARGIN - BASE RATE LOANS” OR
“APPLICABLE MARGIN - EURODOLLAR LOANS”, AS APPROPRIATE, OPPOSITE THE TOTAL NET
LEVERAGE RATIO SET FORTH BELOW AS SHOWN ON THE LAST COMPLIANCE CERTIFICATE
DELIVERED BY THE BORROWER TO THE ADMINISTRATIVE AGENT PURSUANT TO SUBSECTION
5.1(C) PRIOR TO SUCH DATE:

Level

 

Total Net Leverage Ratio

 

Applicable Margin -
Base Rate Loans

 

Applicable
Margin -
Eurodollar Loans

 

 

 

 

 

 

 

 

 

I

 

Less than or equal to 1.50 to 1.0

 

0.50

%

1.75

%

II

 

Greater than 1.50 to 1.0, but less than or equal to 2.0 to 1.0

 

0.75

%

2.00

%

III

 

Greater than 2.0 to 1.0, but less than or equal to 2.5 to 1.0

 

1.00

%

2.25

%

IV

 

Greater than 2.5 to 1.0, but less than or equal to 3.0 to 1.0

 

1.25

%

2.50

%

V

 

Greater than 3.0 to 1.0

 

1.75

%

3.00

%

; provided, however, that (a) adjustments, if any, to the Applicable Margin for
Term Loans resulting from a change in the Total Net Leverage Ratio shall be
effective three (3) Business Days after the Administrative Agent has received a
Compliance Certificate, (b) in the event that

3


--------------------------------------------------------------------------------




no Compliance Certificate has been delivered for a fiscal quarter on or prior to
the last date on which it can be delivered without violation of subsection
5.1(c), the Applicable Margin for Term Loans from such date until such
Compliance Certificate is actually delivered shall be that applicable under
Level V and (c) anything in this definition to the contrary notwithstanding,
until receipt by the Administrative Agent of the annual audited financial
statements required by subsection 5.1(a) for the fiscal year ending December 31,
2006 together with the accompanying Compliance Certificate, the Applicable
Margin for Term Loans shall be that applicable under Level II to Level IV as
determined by the Administrative Agent in its sole discretion from time to time
during such period. 

“Application”:  in respect of each Letter of Credit issued by the Issuing Bank,
an application, in such form as the Issuing Bank may specify from time to time,
requesting issuance of such Letter of Credit, as it may be amended, supplemented
or modified from time to time.

“Asset Sale”:  as defined in subsection 2.10(c).

“Assignment and Assumption”:  an assignment and assumption entered into by a
Lender and a Purchasing Lender in accordance with and subject to the terms and
conditions of Section 9.6, substantially in the form of Exhibit D attached
hereto, or such other form as shall be approved by the Administrative Agent, as
it may be amended, supplemented or modified from time to time.

“Base Rate”:  for any day, a rate per annum equal to the greater of (a) the
Prime Rate in effect on such day and (b) the Federal Funds Open Rate in effect
on such day plus ½ of 1%.  If for any reason the Administrative Agent shall have
determined (which determination shall be conclusive absent manifest error) that
it is unable to ascertain the Federal Funds Open Rate for any reason, including
the inability or failure of the Administrative Agent to obtain sufficient
quotations in accordance with the definition of such term, the Base Rate shall
be determined without regard to clause (b) of the first sentence of this
definition until the circumstances giving rise to such inability no longer
exist.  Any change in the Base Rate due to a change in the Prime Rate or the
Federal Funds Open Rate shall be effective on the effective date of such change
in the Prime Rate or the Federal Funds Open Rate, respectively.

“Base Rate Borrowing”:  a Borrowing comprised of Base Rate Loans.

“Base Rate Loans”:  any Loan bearing interest at a rate determined by reference
to the Base Rate.

“Borrower”:  as defined in the Preamble hereto.

“Borrowing”:  each group of Loans of a single Type made by the Lenders under one
Facility on a single date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect.

“Borrowing Availability”:  at any particular time, an amount equal to the
excess, if any, of (a) the aggregate Revolving Credit Commitments of the
Revolving Credit Lenders at such time over (b) the aggregate Revolving Credit
Exposure of the Revolving Credit Lenders at such time.

4


--------------------------------------------------------------------------------




“Borrowing Date”:  any Business Day on which a Loan is to be made at the request
of the Borrower under this Agreement.

“BrassRing Acquisition”:  (a) the purchase of all of the membership interests of
BrassRing LLC owned by Gannet Satellite Information Network, Inc., BRLLC
Holdings, Inc. and Tribune National Marketing Company (which constitutes
approximately 88.6% of the membership interests in BrassRing LLC) and (b) the
merger of Birmingham Acquisition Corp. (a wholly-owned Subsidiary of the
Borrower) with and into BrassRing Inc., (the owner of the remaining 11.4% of the
membership interests of BrassRing LLC), in each case pursuant to the terms of
the BrassRing Acquisition Documents.

“BrassRing Acquisition Documents”:  the Equity Purchase Agreement and Plan of
Merger, dated as of October 5, 2006 by and among the Parent, the Borrower,
Birmingham Acquisition Corp., BrassRing LLC, BrassRing Inc., Gannet Satellite
Information Network, Inc., BRLLC Holdings, Inc., Tribune National Marketing
Company, The Accel Parties and Gerald M. Rosberg, as representative for the
equityholders, and the BrassRing Escrow Agreement.

“BrassRing Escrow Agreement”:  the Escrow Agreement, dated as of the date hereof
by and among PNC Bank, National Association, as escrow agent, the Borrower and
Gerald M. Rosberg, as representative for the equityholders, entered into in
connection with the BrassRing Acquisition.

“BrassRing Escrow Event”:  the receipt by the Parent or any of its Subsidiaries,
in the aggregate, in excess of $1,000,000 from and after the Closing Date under
the BrassRing Escrow Agreement.

“Budget”: as defined in subsection 5.1(i).

“Business Day”:  a day other than a Saturday, Sunday or other day on which
commercial banks in Pittsburgh or Philadelphia, Pennsylvania, are authorized or
required by law or other governmental action to close and if the applicable
Business Day relates to any Eurodollar Loan, such day must also be a day on
which dealings are carried on in the London interbank market.

“Capital Expenditures”:  any expenditure of the Parent or any Subsidiary of the
Parent which would be classified as a capital expenditure in accordance with
GAAP.

“Capital Lease”:  at any time, a lease with respect to which the lessee is
required to recognize the acquisition of an asset and the incurrence of a
liability in accordance with GAAP.

“Capital Lease Obligations”:  at any time, the amount of the obligations under
Capital Leases which would be shown at such time as a liability on a
consolidated balance sheet of the Parent and its consolidated Subsidiaries
prepared in accordance with GAAP.

“Capital Stock”:  any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
partnership interests in a partnership (general or limited), any and all
equivalent ownership interests in a Person (other

5


--------------------------------------------------------------------------------




than a corporation or partnership), including interests in a limited liability
company, and any and all warrants or options to purchase any of the foregoing.

“Cash Equivalents”:  (a) securities with maturities of 90 days or less from the
date of acquisition issued or fully guaranteed or insured by the United States
or any agency thereof, (b) certificates of deposit with maturities of 90 days or
less from the date of acquisition and overnight bank deposits of any commercial
bank having capital, surplus and undivided profits aggregating at least
$500,000,000, (c) repurchase obligations of any commercial bank satisfying the
requirements of clause (b) of this definition, (d) commercial paper of a
domestic issuer rated at least A-2 or better by S&P or P-2 or better by Moody’s
and in either case maturing within 90 days after the date of acquisition,
(e) securities with maturities of 90 days or less from the date of acquisition
issued or fully guaranteed by any state, commonwealth or territory of the United
States or by any political subdivision or taxing authority of any such state,
commonwealth or territory, and such securities of such state commonwealth,
territory, political subdivision or taxing authority, as the case may be, are
rated at least A by S&P or A by Moody’s, (f) securities with maturities of 90
days or less from the date of acquisition backed by standby letters of credit
issued by any commercial bank satisfying the requirements of clause (b) of this
definition, or (g) shares of “money market funds” within the meaning of Rule
2a-7 of the Investment Company Act of 1940, as amended.

“Change of Control”:  any transaction or occurrence or series of transactions or
occurrences which results at any time in:


(A)           ANY PERSON OR GROUP OF PERSONS (WITHIN THE MEANING OF SECTIONS
13(D) OR 14(A) OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED) SHALL HAVE
ACQUIRED, AFTER THE CLOSING DATE, BENEFICIAL OWNERSHIP OF (WITHIN THE MEANING OF
RULE 13D-3 PROMULGATED BY THE SEC UNDER SAID ACT) 30.00% OR MORE OF THE VOTING
CAPITAL STOCK OF THE PARENT;


(B)           WITHIN A PERIOD OF TWELVE (12) CONSECUTIVE CALENDAR MONTHS,
INDIVIDUALS WHO WERE DIRECTORS OF THE PARENT ON THE FIRST DAY OF SUCH PERIOD
(TOGETHER WITH ANY NEW DIRECTORS WHOSE ELECTION BY THE BOARD OF DIRECTORS OF THE
PARENT OR WHOSE NOMINATION FOR ELECTION BY THE SHAREHOLDERS OF THE PARENT WAS
APPROVED BY A VOTE OF A MAJORITY OF THE DIRECTORS THEN STILL IN OFFICE WHO WERE
EITHER DIRECTORS AS OF THE FIRST DAY OF SUCH PERIOD OR WHOSE ELECTION OR
NOMINATION FOR ELECTION WAS PREVIOUSLY SO APPROVED) SHALL CEASE TO CONSTITUTE A
MAJORITY OF THE BOARD OF DIRECTORS OF THE PARENT; OR


(C)           THE PARENT CEASING TO OWN, WHETHER DIRECTLY OR INDIRECTLY,
BENEFICIALLY AND OF RECORD LESS THAN ONE HUNDRED PERCENT (100%) OF EACH CLASS OF
CAPITAL STOCK OF THE BORROWER.

“Closing” and “Closing Date”:  as defined in Section 4.3.

“Code”:  the Internal Revenue Code of 1986, as amended from time to time.

“Collateral”:  all property of the Parent, Borrower and the other Loan Parties
which is at the time subject to the Lien of any of the Security Documents in
favor of the Administrative Agent for the benefit of the holders of the
Obligations.

6


--------------------------------------------------------------------------------




“Commitment Fees”:  as defined in Section 2.8.

“Commonly Controlled Entity”:  an entity, whether or not incorporated, which is
under common control with the Parent within the meaning of Section 4001 of ERISA
or is part of a group which includes the Parent and which is treated as a single
employer under Section 414(b), (c), (m) or (o) of the Code.

“Compliance Certificate”:  as defined in subsection 5.1(c).

“Consideration”:  as defined in the definition of Permitted Acquisitions.

“Contractual Obligation”:  as to any Person, any provision of any security
issued by such Person or any provision of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.

“Default”:  any of the events specified in Section 7.1, whether or not any
requirement for the giving of notice, the lapse of time, or both, or any other
condition precedent therein set forth, has been satisfied.

“Default Rate”:  as defined in Section 2.6.

“Distribution”:  in respect of any Capital Stock of any Person (a) dividends or
other distributions on such Capital Stock (except distributions in other Capital
Stock of such Person) and (b) the redemption or acquisition of such Capital
Stock or of warrants, rights or other options to purchase such Capital Stock
(except when solely in exchange for Capital Stock of such Person), including,
without limitation, any payments on or in respect of any redeemable preferred
stock of such Person.

“Dollars” and “$”:  dollars in lawful currency of the United States of America.

“Domestic Subsidiary”:  any Subsidiary other than a Foreign Subsidiary.

“EBITDA”:  for any period, net income (excluding (i) non-cash equity
compensation expenses and (ii) interest income, in each case for such period),
plus, to the extent deducted from such net income, the sum of (a) gross interest
expense, (b) income taxes, and (c) depreciation and amortization, all as
determined for the Parent and its Subsidiaries on a consolidated basis in
accordance with GAAP and without duplication; provided that, if at any time
during such period the Parent or any of its Subsidiaries shall have sold or
otherwise divested any material assets or stock in any Subsidiary, any book gain
or loss resulting from such sale or other divestiture, together with the net
income or loss of such Subsidiary or attributable to such assets shall also be
excluded from net income.  As used in the definitions of Modified EBITDA and
Permitted Acquisition, EBITDA shall also be determined for any Person who has
(or whose assets have) been acquired by a Loan Party to the extent provided in
such definition.

“Employee Pension Plan”:  any pension plan which (a) is maintained by the Parent
or any Affiliate and (b) is subject to Part 3 of Title I of ERISA.

7


--------------------------------------------------------------------------------




“Environmental Laws”:  any and all Federal, state, local, municipal or foreign
laws, rules, orders, regulations, statutes, ordinances, codes, decrees or
binding requirements of any Governmental Authority, or binding Requirement of
Law regulating, relating to or imposing liability or standards of conduct
concerning protection of the environment, as now or may at any time hereafter be
in effect.

“ERISA”:  the Employee Retirement Income Security Act of 1974, as amended, and
any regulations issued thereunder by the Department of Labor or PBGC.

“Eurocurrency Reserve Requirements”:  for any day as applied to a Eurodollar
Loan, the aggregate (without duplication) of the rates (expressed as a decimal
fraction) of reserve requirements in effect on such day (including, without
limitation, basic, supplemental, marginal and emergency reserves under any
regulations of the Board of Governors of the Federal Reserve System or other
Governmental Authority having jurisdiction with respect thereto) dealing with
reserve requirements prescribed for eurocurrency funding (currently referred to
as “Eurocurrency Liabilities” in Regulation D of such Board) maintained by a
member bank of such System.

“Eurodollar Base Rate”:  with respect to any Eurodollar Loan for any Interest
Period, an interest rate per annum (rounded upwards, if necessary, to the next
1/100th of 1%) equal to the rate determined by the Administrative Agent in
accordance with its usual procedures (which determination shall be conclusive
absent manifest error) to be the average of the London interbank offered rate of
interest per annum for Dollars quoted by the British Bankers’ Association set
forth on Moneyline Telerate (or appropriate successor, or if the British
Bankers’ Association or its successor ceases to provide such quotes, a
comparable replacement determined by the Administrative Agent), display page
3750 (or such other display page on the Moneyline Telerate System as may replace
such page 3750) at approximately 11:00 a.m., London time, two (2) Business Days
prior to the first day of such Interest Period for an amount approximately equal
in principal amount to such Eurodollar Loan and having a borrowing date and a
maturity comparable to the Interest Period for such Eurodollar Loan.

“Eurodollar Borrowing”:  a Borrowing comprised of Eurodollar Loans.

“Eurodollar Loan”:  any Loan bearing interest at a rate determined by reference
to the Eurodollar Rate in accordance with the provisions of Section 2.

“Eurodollar Rate”:  with respect to each Interest Period pertaining to a
Eurodollar Loan, a rate per annum determined in accordance with the following
formula (rounded upward to the nearest 1/100th of 1%):

          Eurodollar Base Rate          

1.00      - Eurocurrency Reserve Requirements

Such Eurodollar Rate shall be adjusted with respect to any outstanding
Eurodollar Loan on the effective date of any change in the Eurocurrency Reserve
Requirements as of such effective date.  The Administrative Agent shall give
prompt notice to the Borrower of the Eurodollar Rate as determined or adjusted
in accordance herewith, which determination shall be conclusive absent error in
calculation.

8


--------------------------------------------------------------------------------




“Event of Default”:  any of the events specified in Section 7, provided that any
requirement for the giving of notice, the lapse of time, or both, or any other
condition, has been satisfied.

“Excess Cash Flow”:  for any fiscal year, the amount by which EBITDA exceeds
Fixed Charges, in each case determined for the Parent and its Subsidiaries on a
consolidated basis in accordance with GAAP for such fiscal year.

“Excluded Taxes”:  with respect to the Administrative Agent, any Lender, any
Issuing Bank or any other recipient of any payment to be made by or on account
of any obligation of Borrower hereunder (a) income or franchise taxes imposed on
(or measured by) its net income by the United States of America, or by the
jurisdiction under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable lending office is located, (b) any branch profits taxes imposed by
the United States of America or any similar tax imposed by any other
jurisdiction in which Borrower is located and (c) in the case of a Foreign
Lender (other than an assignee pursuant to a request by Borrower under Section
2.18), any withholding tax that is imposed on amounts payable to such Foreign
Lender at the time such Foreign Lender becomes a party to this Agreement (or
designates a new lending office) or is attributable to such Foreign Lender’s
failure to comply with subsection 2.13(b), except to the extent that such
Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts from Borrower with respect to such withholding tax pursuant to
Section 2.13.

“Executive Order No. 13224”:  Executive Order No. 13224 on Terrorist Financing,
effective September 24, 2001, as the same has been, or shall hereafter be,
renewed, extended, amended or replaced.

“Existing Credit Agreement”:  that certain Credit Agreement dated as of June 15,
2003 among the Borrower, PNC Bank, National Association, as agent, and the banks
and financial institutions party thereto, as heretofore amended, modified or
supplemented.

“Existing Letters of Credit”:  those letters of credit issued by PNC under the
Existing Credit Agreement which are outstanding on the Closing Date.  A list of
the Existing Letters of Credit is set forth on Schedule III.

“Facilities”:  the facilities represented by the Term Loans and the Revolving
Credit Loans.  The two Facilities are the “Revolving Credit Facility” and the
“Term Loan Facility”.

“Fee Letter”:  the letter dated as of September 29, 2006, signed by the
Borrower, PNC and the Lead Arranger relating to fees.

“Federal Funds Effective Rate”:  for any day, the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day which is a Business Day, the average of the quotations for
the day of such transactions received by the Administrative Agent from three
Federal funds brokers of recognized standing selected by it.

9


--------------------------------------------------------------------------------




“Federal Funds Open Rate”:  for any day, the rate per annum determined by the
Administrative Agent in accordance with its usual procedures (which
determination shall be conclusive absent manifest error) to be the “open” rate
for federal funds transactions as of the opening of business for federal funds
transactions among members of the Federal Reserve System arranged by federal
funds brokers on such day, as quoted by Garvin Guybutler, any successor entity
thereto, or any other broker selected by the Administrative Agent, as set forth
on the applicable Telerate display page; provided, however, that if such day is
not a Business Day, the Federal Funds Open Rate for such day shall be the Open
Rate on the immediately preceding Business Day, or if no such rate shall be
quoted by a federal funds broker at such time, such other rate as determined by
the Administrative Agent in accordance with its usual procedures.

“Fixed Charge Coverage Ratio”:  as of the last day of any fiscal quarter, the
ratio of (a) EBITDA to (b) Fixed Charges, in each case determined for the Parent
and its Subsidiaries on a consolidated basis for the period of four (4)
consecutive fiscal quarters ending on such date.

“Fixed Charges”:  for any period, the sum of (a) cash income taxes, (b) gross
cash interest expense, (c) cash Distributions, (d) scheduled principal payments
of all Indebtedness (excluding paydowns of Revolving Credit Loans, but including
seller notes) and (e) Capital Expenditures, all as determined for the Parent and
its Subsidiaries, on a consolidated basis in accordance with GAAP and without
duplication.

“Foreign Benefit Event”:  with respect to any Foreign Pension Plan, (a) the
existence of unfunded liabilities in excess of the amount permitted under any
applicable law, or in excess of the amount that would be permitted absent a
waiver from a Governmental Authority, (b) the failure to make the required
contributions or payments, under any applicable law, on or before the due date
for such contributions or payments, (c) the receipt of a notice of a
Governmental Authority relating to the intention to terminate any such Foreign
Pension Plan or to appoint a trustee or similar official to administer any such
Foreign Pension Plan or alleging the insolvency of any such Foreign Plan, (d)
the incurrence of any liability in excess of $250,000 in the aggregate by the
Parent and its Subsidiaries under applicable law and on account of the complete
or partial termination of such Foreign Pension Plan or the complete or partial
withdrawal of any participating employer therein, or (e) the occurrence of any
transaction that is prohibited under any applicable law and that would
reasonably be expected to result in the incurrence of any liability by the
Parent, the Borrower and their Subsidiaries or the imposition on the Parent, the
Borrower and their Subsidiaries of any fine, excise tax or penalty resulting
from any noncompliance with any applicable law, in each in excess of in the
aggregate of $250,000.

“Foreign Lender”:  any Lender that is not organized under the laws of the United
States of America, any State thereof or the District of Columbia.

“Foreign Pension Plan”:  any benefit plan maintained by a Foreign Subsidiary
that under applicable law is required to be funded through a trust or other
funding vehicle other than a trust or funding vehicle maintained exclusively by
a Governmental Authority.

“Foreign Subsidiary”:  any Subsidiary not organized under the laws of the United
States of America, any State thereof or the District of Columbia.

10


--------------------------------------------------------------------------------




“GAAP”:  at any time with respect to the determination of the character or
amount of any asset or liability or item of income or expense, or any
consolidation or other accounting computation, generally accepted accounting
principles as in effect in the United States on the date of, or at the end of
the period covered by, the financial statements from which such asset,
liability, item of income, or item of expense, is derived, or, in the case of
any such computation, as in effect on the date when such computation is required
to be determined, consistently applied.

“Governmental Acts”:  as defined in subsection 2.4(j).

“Governmental Authority”:  any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

“Guarantor”:  the Parent and each Subsidiary of the Borrower now or hereafter
executing and delivering a Guaranty.  The initial Guarantors shall be the
Parent, Kenexa Government Solutions, Inc., Devon Royce, Inc., Nextworx, Inc.,
Kenexa Recruiter, Inc., Kenexa BrassRing Inc. (formerly known as BrassRing,
Inc.) and BrassRing LLC.

“Guaranty”:  a Guaranty and Suretyship Agreement delivered to the Administrative
Agent by a Guarantor substantially in the form of Exhibit C hereto, as the same
may be amended, supplemented or otherwise modified from time to time.

“Guaranty Obligation”:  as to any Person, any guarantee of payment or
performance by such Person of any Indebtedness or other obligation of any other
Person, or any agreement to provide financial assurance with respect to the
financial condition, or the payment of the obligations of, such other Person
(including, without limitation, purchase or repurchase agreements, reimbursement
agreements with respect to letters of credit or acceptances, indemnity
arrangements, grants of security interests to support the obligations of another
Person, keepwell agreements and take-or-pay or through-put arrangements) which
has the effect of assuring or holding harmless any third Person against loss
with respect to one or more obligations of such third Person; provided, however,
the term Guaranty Obligation shall not include endorsements of instruments for
deposit or collection in the ordinary course of business.  The amount of any
Guaranty Obligation of any Person shall be deemed to be the lower of (a) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guaranty Obligation is made and (b) the maximum amount for
which such contingently liable Person may be liable pursuant to the terms of the
instrument embodying such Guaranty Obligation, unless the maximum amount is not
stated or determinable, in which case the amount of such Guaranty Obligation
shall be such contingently liable Person’s maximum reasonably anticipated
liability in respect thereof as determined by such Person in good faith and
approved by the Administrative Agent.  Guaranty Obligations of any Person shall
include the amount of any future “earn-out” or similar payments to be made to
any other Person in connection with a Permitted Acquisition to the extent
included in accordance with GAAP as a liability on the balance sheet of such
Person.

“Hedge Agreement”:  any (a) interest rate swap agreement, interest rate cap
agreement, interest rate floor agreement, interest rate collar agreement,
interest rate option or any

11


--------------------------------------------------------------------------------




other agreement regarding the hedging of interest rate risk exposure executed in
connection with hedging the interest rate exposure of any Person and any
confirming letter executed pursuant to such agreement and (b) a foreign exchange
contract, currency swap agreement, futures contract, option contract, synthetic
cap or any other agreement regarding the hedging of fluctuations of currency
values and any confirming letter executed pursuant to such agreement, all as
amended, restated, supplemented or otherwise modified from time to time.

“Indebtedness”:  of any Person at any date, without duplication:

(A)           ALL INDEBTEDNESS OF SUCH PERSON FOR BORROWED MONEY OR FOR THE
DEFERRED PURCHASE PRICE OF PROPERTY OR SERVICES (OTHER THAN TRADE LIABILITIES
INCURRED IN THE ORDINARY COURSE OF BUSINESS NOT MORE THAN 60 DAYS OVERDUE (OR
BEING CONTESTED IN GOOD FAITH) AND PAYABLE IN ACCORDANCE WITH CUSTOMARY
PRACTICES), INCLUDING SELLER’S NOTES AND TO THE EXTENT INCLUDED AS A LIABILITY
ON THE BALANCE SHEET OF SUCH PERSON IN ACCORDANCE WITH GAAP, EARN-OUTS AND
SIMILAR OBLIGATIONS,

(B)           ANY OTHER INDEBTEDNESS WHICH IS EVIDENCED BY A NOTE, BOND,
DEBENTURE OR SIMILAR INSTRUMENT,

(C)           ALL CAPITAL LEASE OBLIGATIONS OF SUCH PERSON,

(D)           ALL REIMBURSEMENT AND OTHER OBLIGATIONS OF SUCH PERSON IN RESPECT
OF LETTERS OF CREDIT, BANKERS’ ACCEPTANCES AND SIMILAR OBLIGATIONS CREATED FOR
THE ACCOUNT OF SUCH PERSON, IN EACH CASE WHETHER OR NOT MATURED,

(E)           ALL LIABILITIES SECURED BY ANY LIEN ON ANY PROPERTY OWNED BY SUCH
PERSON EVEN THOUGH SUCH PERSON HAS NOT ASSUMED OR OTHERWISE BECOME LIABLE FOR
THE PAYMENT THEREOF,

(F)            ALL LIABILITIES WITH RESPECT TO REDEEMABLE PREFERRED STOCK
OBLIGATIONS ARISING PRIOR TO THE LATER OF THE REVOLVING CREDIT TERMINATION DATE
AND THE TERM LOAN MATURITY DATE,

(G)           NET LIABILITIES OF SUCH PERSON UNDER ANY HEDGE AGREEMENTS, FOREIGN
CURRENCY EXCHANGE AGREEMENTS, NETTING AGREEMENTS AND OTHER HEDGING AGREEMENTS OR
ARRANGEMENTS (CALCULATED ON A BASIS SATISFACTORY TO THE ADMINISTRATIVE AGENT AND
IN ACCORDANCE WITH ACCEPTED PRACTICE),

(H)           WITHDRAWAL LIABILITIES OF SUCH PERSON OR ANY COMMONLY CONTROLLED
ENTITY UNDER A PLAN OR WITHDRAWAL LIABILITIES OF SUCH PERSON UNDER A FOREIGN
PENSION PLAN, AND

(I)            ALL GUARANTY OBLIGATIONS OF SUCH PERSON WITH RESPECT TO
LIABILITIES OF A TYPE DESCRIBED IN ANY OF CLAUSES (A) THROUGH (H) OF THIS
DEFINITION.

The Indebtedness of any Person shall include any Indebtedness of any partnership
in which such Person is the general partner.

12


--------------------------------------------------------------------------------




“Insolvency”:  with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

“Insolvent”:  pertaining to a condition of Insolvency.

“Intellectual Property”:  has the meaning ascribed thereto in Section 3.9.

“Interest Payment Date”:  (a) as to any Base Rate Loan, each January 1, April 1,
July 1 and October 1, (b) as to any Eurodollar Loan having an Interest Period of
three months or less, the last day of such Interest Period, (c) as to any
Eurodollar Loan having an Interest Period longer than three months, each day
which is three months, or a whole multiple thereof, after the first day of such
Interest Period and the last day of such Interest Period, (d) as to any
Revolving Credit Loan, in addition to the foregoing, the Revolving Credit
Termination Date and (e) as to any Term Loan, in addition to the foregoing, the
Term Loan Maturity Date.

“Interest Period”:  with respect to any Eurodollar Loan:

(A)           INITIALLY THE PERIOD COMMENCING ON THE BORROWING OR CONVERSION
DATE, AS THE CASE MAY BE, WITH RESPECT TO SUCH EURODOLLAR LOAN AND ENDING ONE,
TWO, THREE, SIX OR, IF AVAILABLE TO ALL OF THE LENDERS, NINE OR TWELVE MONTHS
THEREAFTER, AS SELECTED BY THE BORROWER IN ITS NOTICE OF BORROWING OR NOTICE OF
CONVERSION, GIVEN WITH RESPECT THERETO; AND

(B)           THEREAFTER, EACH PERIOD COMMENCING ON THE LAST DAY OF THE NEXT
PRECEDING INTEREST PERIOD APPLICABLE TO SUCH EURODOLLAR LOAN AND ENDING ONE,
TWO, THREE, SIX OR, IF AVAILABLE TO ALL OF THE LENDERS, NINE OR TWELVE MONTHS
THEREAFTER, AS SELECTED BY THE BORROWER BY IRREVOCABLE NOTICE TO THE
ADMINISTRATIVE AGENT NOT LESS THAN THREE BUSINESS DAYS PRIOR TO THE LAST DAY OF
THE THEN CURRENT INTEREST PERIOD WITH RESPECT THERETO;

provided that, the foregoing provisions relating to Interest Periods are subject
to the following:

(I)            IF ANY INTEREST PERIOD WOULD END ON A DAY OTHER THAN A BUSINESS
DAY, SUCH INTEREST PERIOD SHALL BE EXTENDED TO THE NEXT SUCCEEDING BUSINESS DAY
UNLESS SUCH NEXT SUCCEEDING BUSINESS DAY WOULD FALL IN THE NEXT CALENDAR MONTH,
IN WHICH CASE SUCH INTEREST PERIOD SHALL END ON THE NEXT PRECEDING BUSINESS DAY;

(II)           ANY INTEREST PERIOD THAT BEGINS ON THE LAST BUSINESS DAY OF A
CALENDAR MONTH (OR ON A DAY FOR WHICH THERE IS NO NUMERICALLY CORRESPONDING DAY
IN THE CALENDAR MONTH AT THE END OF SUCH INTEREST PERIOD) SHALL END ON THE LAST
BUSINESS DAY OF A CALENDAR MONTH;

(III)          WITH RESPECT TO EURODOLLAR LOANS THAT ARE REVOLVING CREDIT LOANS,
AN INTEREST PERIOD THAT OTHERWISE WOULD EXTEND BEYOND THE REVOLVING CREDIT
TERMINATION DATE SHALL END ON THE REVOLVING CREDIT TERMINATION DATE;

(IV)          WITH RESPECT TO ANY EURODOLLAR LOANS THAT ARE TERM LOANS, AN
INTEREST PERIOD THAT OTHERWISE WOULD EXTEND BEYOND THE TERM LOAN MATURITY DATE
SHALL END ON THE TERM LOAN MATURITY DATE; AND

13


--------------------------------------------------------------------------------




(V)           THE BORROWER SHALL SELECT INTEREST PERIODS SO AS NOT TO REQUIRE A
PAYMENT OR PREPAYMENT OF ANY EURODOLLAR LOAN DURING AN INTEREST PERIOD FOR SUCH
LOAN.

“Investments”:  investments (by loan or extension of credit, purchase, advance,
guaranty, capital contribution or otherwise) made in cash or by delivery of
Property, by any of the Parent or any Subsidiary (a) in any Person, whether by
acquisition of stock or other ownership interest, indebtedness or other
obligation or Security, or by loan, advance or capital contribution or (b) in
any Property.

“Issuing Bank”:  PNC, in its capacity as issuer of Letters of Credit, and any
successor thereto.

“Joinder”:  a Joinder Agreement in a form acceptable to the Administrative Agent
pursuant to which a Subsidiary of the Borrower shall join the applicable Loan
Documents pursuant to Section 5.15, as amended, supplemented or otherwise
modified from time to time.

“Law”:  any law (including common law), constitution, statute, treaty,
regulation, rule, ordinance, opinion, release, ruling, order, injunction, writ,
decree or award of any Governmental Authority.

“L/C Disbursement”: a payment or disbursement made by the Issuing Bank pursuant
to a Letter of Credit.

“L/C Sublimit”:  $2,000,000.

“Lead Arranger”:  PNC Capital Markets LLC, in its capacity as Lead Arranger.

“Lender”:  as defined in the Preamble hereto and any other Person that becomes a
Lender hereunder by reason of an Assignment and Assumption.

“Letter of Credit Coverage Requirement”:  with respect to each Letter of Credit
at any time, 102% of the maximum amount available to be drawn thereunder at such
time (determined without regard to whether any conditions to drawing could be
met at such time).

“Letter of Credit Fee”:  has the meaning assigned to that term in subsection
2.4(b).

“Letter of Credit Obligations”:  at any time, an amount equal to the sum of (a)
100% of the maximum amount available to be drawn under all Letters of Credit
outstanding at such time (determined without regard to whether any conditions to
drawing could be met at such time) and (b) the aggregate amount of drawings
under Letters of Credit which have not then been reimbursed pursuant to
subsection 2.4(d)(i).

“Letter of Credit Participant”:  in respect of each Letter of Credit, each
Lender (other than the Issuing Bank) in its capacity as the holder of a
participating interest in such Letter of Credit.

14


--------------------------------------------------------------------------------




“Letters of Credit”:  collectively, the Existing Letters of Credit and any
letters of credit issued by the Issuing Bank under Section 2.4, as amended,
supplemented, extended or otherwise modified from time to time.

“Lien”:  any mortgage, deed of trust, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including, without limitation, any
conditional sale or other title retention agreement and any capital lease having
substantially the same economic effect as any of the foregoing).

“Liquidity Level”:  at any particular time, an amount equal to the sum of the
Borrowing Availability and cash and Cash Equivalents maintained in Unrestricted
Investment Accounts as determined for the Parent and its Subsidiaries on a
consolidated basis in accordance with GAAP.

“Loan Documents”:  the collective reference to this Agreement, the Notes, the
Security Documents, the Applications, the Letters of Credit, the Joinders, the
Fee Letter and any Subordination Agreement(s) hereinafter entered into, and all
other documents, instruments, agreements or certificates delivered in connection
herewith, in each case as amended, supplemented or otherwise modified.

“Loan Parties”:  the Borrower, the Parent and each of their Subsidiaries that is
party to a Loan Document.

“Loans”:  the collective reference to the Revolving Credit Loans and the Term
Loans.  Each Revolving Credit Loan and Term Loan shall be either a Eurodollar
Loan or a Base Rate Loan.

“Managing Agent”:  Wachovia Bank, National Association, in its capacity as
Managing Agent.

“Material Adverse Effect”:  a material adverse effect on (a) the validity or
enforceability of this Agreement or any other Loan Document, (b) the business,
Property, assets, financial condition or results of operations of the Parent and
its Subsidiaries taken as a whole, (c) the ability of the Parent and its
Subsidiaries to duly and punctually to pay their debts as they come due and to
perform their obligations under the Loan Documents, or (d) the ability of the
Administrative Agent and the Lenders to enforce their legal remedies pursuant to
this Agreement or any other Loan Document.

“Material Recovery Event”:  the receipt by the Parent or any of its Subsidiaries
of property, casualty or condemnation award proceeds in excess of $1,000,000.

“Materials of Environmental Concern”:  any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products or any hazardous or
toxic substances, materials or wastes, defined or regulated as such in or under
any Environmental Law, including, without limitation, asbestos, polychlorinated
biphynels, and ureaformaldehyde insulation.

15


--------------------------------------------------------------------------------




“Modified EBITDA”:  for any period of four consecutive fiscal quarters (each a
“Reference Period”), EBITDA for such Reference Period; provided that, if at any
time during such Reference Period, the Borrower or any of its Subsidiaries shall
have acquired the stock or assets of any Person in a Permitted Acquisition, then
so long as (a) the Lenders shall have received audited financial statements for
the prior two (2) years prepared on a GAAP basis or an independent third-party
due diligence report for such Person from a nationally recognized accounting
firm or other nationally recognized firm reasonably acceptable to the
Administrative Agent, (b) the Person who is being acquired or who will own the
assets being acquired is (or shall, upon closing of such acquisition, become) a
Guarantor, unless such Person is a Foreign Subsidiary, and (c) the Borrower
complies with Section 5.15 hereof, Modified EBITDA shall include (i) the
historical EBITDA of such Person or attributable to such assets for the period
from the beginning of such Reference Period to the day immediately preceding the
closing date of such Permitted Acquisition and (ii) such adjustments to such
actual EBITDA as shall be determined by the Required Lenders in their sole
discretion; provided, that, if audited financial statements or third-party due
diligence report have not been provided to the Lenders, (I) the historical
EBITDA, if positive, of such Person or attributable to such assets shall not be
included in the calculation of Modified EBITDA, unless consented to in writing
by the Required Lenders in their sole discretion and (II) the historical EBITDA,
if negative, of such Person or attributable to such assets shall be included in
the calculation of Modified EBITDA, unless the Required Lenders in their sole
discretion elect otherwise; provided, further, that, notwithstanding the
foregoing, Modified EBITDA shall include (w) for the period ending September 30,
2006, one hundred percent (100%) of the historical EBITDA and adjustments
thereto set forth on Schedule II hereto for the Targets and their Subsidiaries
for the period prior to the Closing Date, (x) for the period ending December 31,
2006, seventy-five percent (75%) of such historical EBITDA and adjustments, (y)
for the period ending March 31, 2007, fifty percent (50%) of such historical
EBITDA and adjustments and (z) for the period ending June 30, 2007, twenty-five
percent (25%) of such historical EBITDA and adjustments.

“Moody’s”:  Moody’s Investors Services, Inc.

“Multiemployer Plan”:  a Plan which is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA and to which the Parent or its Subsidiaries, or a
Commonly Controlled Entity of any of the foregoing, is making or is obligated to
make contributions, or has made, or been obligated to make, contributions.

“Net Proceeds”:  (a) with respect to the sale or issuance after the Closing Date
of any Capital Stock of the Parent or the incurrence of additional Indebtedness
for borrowed money by the Parent or any Subsidiary thereof, the amount equal to
(i) the aggregate amount received in cash in connection with such sale or
issuance or incurrence minus (ii) the reasonable fees, commissions and other
out-of-pocket expenses incurred by the Parent or such Subsidiary in connection
with such sale or issuance or incurrence, (b) with respect to any Asset Sale,
the amount equal to (i) the aggregate amount received in cash (including any
cash received by way of deferred payment pursuant to a note receivable, other
non-cash consideration or otherwise, but only as and when such cash is so
received) in connection with such Asset Sale minus (ii) the sum of (I) the
principal amount of Indebtedness which is secured by the asset that is the
subject of such Asset Sale (other than Indebtedness assumed by the purchaser of
such asset) and which is required to be, and is, repaid in connection with such
Asset Sale (other than Indebtedness

16


--------------------------------------------------------------------------------




hereunder), (II) the reasonable fees, commissions, income taxes and other
out-of-pocket expenses incurred by the Parent or such Subsidiary in connection
with such Asset Sale and (III) amounts established as a reserve, reasonably
established by the Borrower or its Subsidiaries (in accordance with GAAP),
against liabilities under any indemnification obligations associated with such
Asset Sale or other liabilities retained by the Borrower and its Subsidiaries
associated with the properties sold pursuant to such Asset Sale (provided that,
to the extent and at the time such amounts are released from such reserve, such
amounts shall constitute Net Proceeds), (c) with respect to any Material
Recovery Event, the amount equal to (a) the aggregate amount of the property,
casualty or condemnation award proceeds received by the Parent or any Subsidiary
in connection with such Material Recovery Event minus (b) the reasonable fees
and other out-of-pocket expenses incurred by the Parent and its Subsidiaries in
connection with recovering such proceeds and (d) with respect to any BrassRing
Escrow Event, the amount equal to (i) the aggregate amount of the proceeds
received by the Parent or any Subsidiary in connection with such BrassRing
Escrow Event minus (ii) the reasonable fees and other out-of-pocket expenses
incurred by the Parent and its Subsidiaries in connection with recovering such
amount.

“Non-Loan Party”:  any Subsidiary of the Borrower other than a Guarantor.  The
Non-Loan Parties as of the Closing Date are BrassRing Canada, Inc, BrassRing
Holdings BV, BrassRing Ltd, BrassRing GmbH, BrassRing Asia Pacific Ltd.,
BrassRing BV, Kenexa Limited, Kenexa Technologies Private Limited, Xplore Tower
Sdn.  Bhd. and Kenexa Technology Canada Inc., all of whom are Foreign
Subsidiaries, and (subject to Section 5.18) Kenexa Care, Inc.

“Notes”:  the collective reference to the Revolving Credit Notes and the Term
Notes.

“Notice of Borrowing”:  with respect to any Loan, a notice from the Borrower in
respect of such Loan, containing the information in respect of such Loan and
delivered to the Administrative Agent, in the manner and by the time specified
pursuant to the terms hereof.  A form of the Notice of Borrowing is attached
hereto as Exhibit B.

“Obligations”:  collectively, (a) all Reimbursement Obligations and all unpaid
principal of and accrued and unpaid interest on (including, without limitation,
any interest accruing subsequent to the commencement of a bankruptcy, insolvency
or similar proceeding with respect to the Borrower, whether or not such interest
constitutes an allowed claim in such proceeding) the Loans, (b) all accrued and
unpaid fees arising or incurred under this Agreement or any other Loan Document,
(c) any other amounts due hereunder or under any of the other Loan Documents,
including all reimbursements, indemnities, fees, costs, expenses, prepayment
premiums, break-funding costs and other obligations of the Borrower or any other
Loan Party to the Administrative Agent, any Lender or any indemnified party
hereunder or thereunder, (d) any obligations owed by the Borrower or any other
Loan Party to any Lender or to any Affiliate of any Lender pursuant to a Hedge
Agreement, and (e) all out-of-pocket costs and expenses incurred by the
Administrative Agent and the Lenders in connection with this Agreement and the
other Loan Documents, including but not limited to the reasonable fees and
expenses of the Administrative Agent’s counsel and each Lender’s counsel, which
the Borrower is responsible to pay pursuant to the terms of this Agreement
and/or the other Loan Documents.

17


--------------------------------------------------------------------------------




“Participant”:  as defined in subsection 9.6(f).

“Parent”:  Kenexa Corporation, a Pennsylvania corporation.

“PBGC”:  the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA, or any Governmental Authority succeeding to the
function thereof.

“Permitted Acquisition”:  subject to compliance with Section 6.6, an acquisition
by the Borrower or any Subsidiary thereof (whether by merger, consolidation,
reorganization or purchase of assets or stock or other ownership interests) of
any Person engaged in a business that the Borrower and its Subsidiaries are
permitted to engage in pursuant to Section 6.10 that is not hostile in nature;
provided, that, at the time that any definitive agreement is entered into in
respect of such acquisition (or immediately prior to the closing of such
agreement if such agreement contains a contingency for any approval required
under this Agreement with respect to such acquisition), no Default or Event of
Default shall exist or would exist if such acquisition were consummated on such
date (assuming for purposes of the covenants contained in Section 6.1, that
pro forma adjustments are made to the consolidated financial statements of the
Parent and its Subsidiaries in accordance with the terms hereof reflecting such
acquisition based on the historical audited financial statements (on a GAAP
basis) or independent third party due diligence report and other information of
such Person received by the Administrative Agent prior to the consummation of
such acquisition), provided further, that approval of the Required Lenders shall
be required for any such acquisition if (a)  at the time of and after giving
effect to such acquisition, the Parent and its Subsidiaries have on deposit, in
the aggregate, less than $15,000,000 in cash and Cash Equivalents in
Unrestricted Investment Accounts, (b) the aggregate consideration paid or
proposed to be paid by the Borrower and its Subsidiaries with respect to such
acquisition (including earn-outs, payments under non-compete arrangements and
any assumption of Indebtedness) (the “Consideration”) exceeds $15,000,000,
(c) the Consideration of all Permitted Acquisitions (including the proposed
acquisition) exceeds in the aggregate $25,000,000 during the twelve-month period
then ended, excluding Consideration paid in connection with any acquisition
consummated on or prior to the Closing Date or (d) such acquisition is entered
into prior to April 1, 2007 and the Consideration therefor is $10,000,000 or
more.  Notwithstanding anything to the contrary, the BrassRing Acquisition shall
be considered a Permitted Acquisition.

“Permitted Investments”:  Investments in:

(A)           ONE OR MORE SUBSIDIARIES OF THE BORROWER; PROVIDED THAT THE
AGGREGATE AMOUNT OF NET INVESTMENTS MADE BY THE BORROWER AND THE OTHER LOAN
PARTIES IN NON-LOAN PARTIES SHALL NOT EXCEED $10,000,000 IN THE AGGREGATE FOR
THE PERIOD FROM AND AFTER THE CLOSING DATE, INCLUDING, IN EACH CASE ANY
INVESTMENTS MADE AFTER THE CLOSING DATE IN NON-LOAN PARTIES PURSUANT TO ANY
OTHER PROVISIONS OF THIS DEFINITION INCLUDING CLAUSE (O) BELOW (MEASURED, WITH
RESPECT TO ANY PERMITTED ACQUISITION INVOLVING THE ASSETS OR STOCK OF A NON-LOAN
PARTY, AS THE PURCHASE PRICE FOR SUCH ASSETS OR STOCK AS REASONABLY DETERMINED
BY THE BORROWER);

18


--------------------------------------------------------------------------------




(B)           PROPERTY TO BE USED IN THE ORDINARY COURSE OF BUSINESS OF THE
BORROWER AND ITS SUBSIDIARIES;

(C)           CURRENT ASSETS ARISING FROM THE SALE OR PURCHASE OF GOODS AND
SERVICES IN THE ORDINARY COURSE OF BUSINESS OF THE BORROWER AND THE
SUBSIDIARIES;

(D)           DIRECT OBLIGATIONS OF THE UNITED STATES OF AMERICA OR ANY AGENCY
OR INSTRUMENTALITY THEREOF, OR OBLIGATIONS GUARANTEED BY THE UNITED STATES OF
AMERICA OR ANY AGENCY OR INSTRUMENTALITY THEREOF, PROVIDED THAT SUCH OBLIGATIONS
MATURE WITHIN ONE (1) YEAR FROM THE DATE OF ACQUISITION THEREOF;

(E)           CERTIFICATES OF DEPOSIT, TIME DEPOSITS OR BANKER’S ACCEPTANCES,
MATURING WITHIN ONE (1) YEAR FROM THE DATE OF ACQUISITION, WITH BANKS OR TRUST
COMPANIES ORGANIZED UNDER THE LAWS OF THE UNITED STATES, THE UNSECURED LONG-TERM
DEBT OBLIGATIONS OF WHICH ARE RATED “A3” OR HIGHER BY MOODY’S OR “A-” OR HIGHER
BY S&P, AND ISSUED, OR IN THE CASE OF BANKER’S ACCEPTANCE, ACCEPTED, BY A BANK
OR TRUST COMPANY HAVING CAPITAL, SURPLUS AND UNDIVIDED PROFITS AGGREGATING AT
LEAST $500,000,000;

(F)            COMMERCIAL PAPER GIVEN THE HIGHEST RATING BY EITHER S&P OR
MOODY’S MATURING NOT MORE THAN 270 DAYS FROM THE DATE OF CREATION THEREOF;

(G)           IN “MONEY MARKET FUNDS” WITHIN THE MEANING OF RULE 2A-7 OF THE
INVESTMENT COMPANY ACT OF 1940, AS AMENDED;

(H)           IN OTHER SHORT-TERM INVESTMENTS UTILIZED BY FOREIGN SUBSIDIARIES
IN ACCORDANCE WITH NORMAL INVESTMENT PRACTICES FOR CASH MANAGEMENT IN
INVESTMENTS OF A TYPE ANALOGOUS TO THE FOREGOING CLAUSES (D) THROUGH (G);

(I)            RECEIVED IN CONNECTION WITH THE BANKRUPTCY OR REORGANIZATION OF,
OR SETTLEMENT OF DELINQUENT ACCOUNTS AND DISPUTES WITH, CUSTOMERS AND SUPPLIERS,
IN EACH CASE, IN THE ORDINARY COURSE OF BUSINESS;

(J)            IN CONNECTION WITH HEDGE AGREEMENTS THAT ARE PERMITTED PURSUANT
TO SECTION 6.2 HEREOF;

(K)           INVESTMENTS IN CONNECTION WITH ANY CASH MANAGEMENT AGREEMENTS WITH
PNC;

(L)            TRADE CREDIT EXTENDED ON USUAL AND CUSTOMARY TERMS IN THE
ORDINARY COURSE OF BUSINESS;

(M)          LOANS TO SHAREHOLDERS, DIRECTORS OR OFFICERS IN AN AGGREGATE AMOUNT
NOT TO EXCEED $500,000 AT ANY ONE TIME OUTSTANDING;

(N)           ADVANCES TO EMPLOYEES TO MEET EXPENSES INCURRED BY SUCH EMPLOYEES
IN THE ORDINARY COURSE OF BUSINESS IN AN AGGREGATE AMOUNT NOT TO EXCEED $500,000
AT ANY ONE TIME OUTSTANDING;

19


--------------------------------------------------------------------------------




(O)           INVESTMENTS EXISTING ON THE DATE HEREOF AND SET FORTH ON SCHEDULE
IV HERETO;

(P)           PERMITTED ACQUISITIONS; AND

(Q)           INVESTMENTS NOT OTHERWISE PROVIDED IN CLAUSES (A) THROUGH (P)
ABOVE IN AN AGGREGATE AMOUNT NOT TO EXCEED $250,000 OUTSTANDING AT ANY ONE TIME.

“Permitted Liens”:  as defined in Section 6.3.

“Person”:  an individual, partnership, corporation, limited liability company,
limited liability partnership, business trust, joint stock company, trust,
unincorporated association, joint venture, Governmental Authority or other
entity of whatever nature.

“Plan”:  at a particular time, any employee benefit plan which is covered by
ERISA and in respect of which the Parent, the Borrower, any Subsidiary or a
Commonly Controlled Entity is (or, if such plan were terminated at such time,
would under Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.

“Pledge Agreement”:  (a) the Pledge Agreement or Agreements, dated as of the
date hereof, to be executed and delivered on the Closing Date and (b) any other
Pledge Agreement between a Loan Party and the Administrative Agent, each
substantially in the form of Exhibit E hereto, as amended, supplemented or
otherwise modified from time to time.

“PNC”:  PNC Bank, National Association.

“Prime Rate”:  the rate of interest per annum publicly announced from time to
time by PNC as its prime rate in effect at its principal office in Philadelphia,
Pennsylvania, which rate may not be the lowest rate then being charged to
commercial borrowers by PNC; each change in the Prime Rate shall be effective on
the date such change is publicly announced as effective.

“Properties”:  the collective reference to the facilities and properties owned,
leased or operated by the Parent and its Subsidiaries.

“Purchasing Lender”:  as defined in subsection 9.6(b).

“Register”:  as defined in subsection 9.6(d).

“Regulations D, T, U and X”:  Regulations D, T, U and X promulgated by the Board
of Governors of the Federal Reserve System (12 C.F.R. Part 204 et seq., 12
C.F.R. part 220 et seq., 12 C.F.R. Part 221 et seq. and 12 C.F.R. Part 224
et seq., respectively), as such regulations are now in effect and as may
hereafter be amended.

“Reimbursement Obligations”:  in respect of each Letter of Credit, the
obligation of the Borrower to reimburse the Issuing Bank for all drawings made
thereunder in accordance with subsection 2.4(d) and the Application related to
such Letter of Credit for amounts drawn under such Letter of Credit.

20


--------------------------------------------------------------------------------


“Reorganization”:  with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

“Reportable Event”:  any of the events set forth in Section 4043(c)(1), (2),
(4), (5), (6), (10) and (13) of ERISA.

“Required Lenders”:  at any time, such Lenders as hold, individually or
collectively, at least (a) 66 2/3% of the sum of (i) the Revolving Credit
Commitments and (ii) the aggregate principal amount of the Term Loans then
outstanding, or (b) in the event that the Revolving Credit Commitments have
expired or terminated, 66 2/3% of the Total Exposure of all of the Lenders at
such time.

“Requirement of Law”:  as to any Person, the Articles or Certificate of
Incorporation or Formation, By-Laws, partnership agreement, operating agreement
or other organizational or governing documents of such Person, and any law,
treaty, rule or regulation or determination of an arbitrator or a court or other
Governmental Authority, in each case binding upon such Person or any of its
property or to which such Person or any of its property is subject.

“Responsible Officer”:  with respect to any Person, the chief executive officer,
president, chief or principal financial officer or controller of such Person. 
Unless otherwise qualified, all references to a “Responsible Officer” in this
Agreement shall refer to a Responsible Officer of the Borrower.

“Revolving Credit Commitment”:  with respect to each Revolving Credit Lender,
the commitment of such Lender to make Revolving Credit Loans and/or participate
in Letters of Credit in the aggregate amount not to exceed at any one time
outstanding:  (a) as to any Revolving Credit Lender which is an original
signatory to this Agreement, the amount set forth opposite such Lender’s name on
Schedule I hereto under the caption “Revolving Credit Loans,” as such amount may
be increased or decreased from time to time in accordance with the provisions of
this Agreement, or (b) as to any Revolving Credit Lender which is not an
original signatory to this Agreement but which becomes a Revolving Credit Lender
by executing an Assignment and Assumption, the Revolving Credit Commitment for
such Lender set forth on Schedule I to such Assignment and Assumption, as such
amount may be increased or decreased from time to time in accordance with the
provisions of this Agreement.  The aggregate amount of the Revolving Credit
Commitments on the Closing Date is $25,000,000.

“Revolving Credit Commitment Percentage”:  as to any Revolving Credit Lender at
any time, the percentage which such Lender’s Revolving Credit Commitment then
constitutes of the aggregate Revolving Credit Commitments of all of the
Revolving Credit Lenders at such time (or, at any time after the Revolving
Credit Commitments shall have expired or been terminated, the percentage which
such Lender’s Revolving Credit Exposure constitutes of the Revolving Credit
Exposure of all of the Revolving Credit Lenders at such time).

“Revolving Credit Commitment Period”:  the period from and including the Closing
Date to, but not including, the Revolving Credit Termination Date, or such
earlier date on which the Revolving Credit Commitments shall terminate in their
entirety as provided herein.

21


--------------------------------------------------------------------------------




“Revolving Credit Exposure”:  as to any Revolving Credit Lender at any time, the
sum of (a) the aggregate principal amount of all Revolving Credit Loans made by
such Lender then outstanding and (b) such Lender’s Revolving Credit Commitment
Percentage multiplied by the aggregate Letter of Credit Obligations at such
time.

“Revolving Credit Lender”:  at any time, any Lender having a Revolving Credit
Commitment and/or outstanding Revolving Credit Loans or issuing or participating
in Letters of Credit.

“Revolving Credit Loans”:  as defined in subsection 2.1(a).

“Revolving Credit Note”:  as defined in subsection 2.2(a).

“Revolving Credit Termination Date”:  the earlier of (a) November 12, 2011 and
(b) the date the Revolving Credit Commitments are terminated in their entirety
as provided herein.

“SEC”:  the Securities and Exchange Commission or any successor governmental
agency thereof.

“S&P”:  Standard & Poor’s Rating Group, a division of McGraw-Hill Corporation.

“Security”:  “security” as defined in Section 2(1) of the Securities Act of
1933, as amended.

“Security Agreement”:  (a) the Security Agreement entered into on the Closing
Date among the Borrower, the Guarantors as of such date and the Administrative
Agent for the benefit of the secured parties thereunder (including the Lenders)
and (b) any other Security Agreement entered into by a Guarantor and the
Administrative Agent, in each case substantially in the form of Exhibit F
hereto, as the same may be amended, supplemented or otherwise modified from time
to time.

“Security Documents”:  collectively, any and all of (a) the Security
Agreement(s), (b) the Guaranty(ies), (c) the Pledge Agreement(s) and (d) all
additional documents and instruments entered into from time to time for the
purpose of securing the Obligations, as the foregoing may be amended,
supplemented or otherwise modified from time to time.

“Solvent”:  as to any Person, as of the time of determination, the financial
condition under which the following conditions are satisfied:

(A)           THE FAIR MARKET VALUE OF THE ASSETS OF SUCH PERSON WILL EXCEED THE
DEBTS AND LIABILITIES, SUBORDINATED, CONTINGENT OR OTHERWISE, OF SUCH PERSON;

(B)           THE PRESENT FAIR SALEABLE VALUE OF THE PROPERTY OF SUCH PERSON
WILL BE GREATER THAN THE AMOUNT THAT WILL BE REQUIRED TO PAY THE PROBABLE
LIABILITY OF SUCH PERSON ON ITS DEBTS AND OTHER LIABILITIES, SUBORDINATED,
CONTINGENT OR OTHERWISE, AS SUCH DEBTS AND OTHER LIABILITIES BECOME ABSOLUTE AND
MATURED;

22


--------------------------------------------------------------------------------




(C)           SUCH PERSON INTENDS AND WILL BE ABLE TO PAY ITS DEBTS AND
LIABILITIES, SUBORDINATED, CONTINGENT OR OTHERWISE, AS SUCH DEBTS AND
LIABILITIES BECOME ABSOLUTE AND MATURED; AND

(D)           SUCH PERSON WILL NOT HAVE UNREASONABLY SMALL CAPITAL WITH WHICH TO
CONDUCT THE BUSINESS IN WHICH IT IS ENGAGED AS SUCH BUSINESS IS THEN CONDUCTED
AND IS PROPOSED TO BE CONDUCTED AFTER THE DATE THEREOF.

“Subordinated Debt”:  Indebtedness of the Borrower and its Subsidiaries which is
subordinated to the Obligations in a manner satisfactory to the Administrative
Agent, including that (a) no portion of the principal of such Indebtedness shall
be payable prior to ninety (90) days after the later of the Revolving Credit
Termination Date and the Term Loan Maturity Date, (b) such Indebtedness shall be
unsecured and (c) the subordinated creditor(s) shall be subject to a standstill
period of at least one hundred eighty (180) days with respect to the exercise of
its remedies following the occurrence of an Event of Default.

“Subsidiary”:  as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership, limited liability company or other entity are at the time owned, or
the management of which is otherwise controlled, directly or indirectly through
one or more intermediaries, or both, by such Person.  Unless otherwise
qualified, all references to a “Subsidiary” or to “Subsidiaries” in this
Agreement shall refer to a Subsidiary or Subsidiaries of the Parent.

“Targets”:  BrassRing LLC, BrassRing Inc. and their subsidiaries being acquired
pursuant to the BrassRing Acquisition.

“Taxes”:  as defined in Section 2.13.

“Term Loan”:  as defined in subsection 2.1(b).

“Term Loan Lender”:  at any time, any Lender which has a Term Loan Commitment or
which holds an outstanding Term Loan.

“Term Loan Commitment”:  with respect to each Term Loan Lender, the commitment
of such Lender to make a Term Loan on the Closing Date pursuant to subsection
2.1(b) in an amount not to exceed the amount set forth opposite such Lender’s
name on Schedule I hereto with respect to Term Loans.  The aggregate amount of
the Term Loan Commitments on the Closing Date is $50,000,000.

“Term Loan Maturity Date”:  October 1, 2012.

“Term Loan Percentage”:  as to any Term Loan Lender, (a) until the funding of
the Term Loans, the percentage which such Lender’s Term Loan Commitment
constitutes of the aggregate Term Loan Commitments of all of the Term Loan
Lenders and (b) thereafter, the

23


--------------------------------------------------------------------------------




percentage which such Lender’s Term Loan constitutes of the aggregate Term Loans
of all of the Term Loan Lenders then outstanding.

“Term Notes”:  as defined in subsection 2.2(b)(i).

“Total Debt”:  at any time, all Indebtedness of the Parent and its Subsidiaries
at such time determined on a consolidated basis in accordance with GAAP and
without duplication.

“Total Exposure”:  as to any Lender, at any time, the sum of (a) the Revolving
Credit Exposure of such Lender at such time and (b) the aggregate amount of all
Term Loans made by such Lender then outstanding.

“Total Leverage Ratio”:  as of the last day of any fiscal quarter, the ratio of
(a) Total Debt at such date to (b) Modified EBITDA for the period of four (4)
consecutive fiscal quarters ending on such date.

“Total Net Debt”:  at any time (a) Total Debt at such time minus (b) to the
extent in excess of seven million five hundred thousand Dollars ($7,500,000),
the lesser of (i) the average daily balance of cash and/or Cash Equivalents
maintained by the Parent and its Subsidiaries in Unrestricted Investment
Accounts during the fiscal quarter most recently ended and (ii) the outstanding
balance of cash and Cash Equivalents maintained by the Parent and its
Subsidiaries in Unrestricted Investment Accounts as of the last day of the
fiscal quarter most recently ended.

“Total Net Leverage Ratio”:  as of the last day any fiscal quarter, the ratio of
(a) Total Net Debt at such date to (b) Modified EBITDA for the period of four
(4) consecutive fiscal quarters ending on such date.

“Total Percentage”:  as to any Lender at any time, the percentage which such
Lender’s Revolving Credit Commitment plus principal amount of Term Loans then
outstanding then constitutes of the aggregate Revolving Credit Commitments and
principal amount of Term Loans then outstanding (or at any time after the
Revolving Credit Commitments shall have expired or been terminated, the
percentage which such Lender’s Total Exposure constitutes of the Total Exposure
of all of the Lenders at such time).

“Tranche”:  the collective reference to (a) Eurodollar Loans whose Interest
Periods begin on the same date and end on the same later date (whether or not
such Loans originally were made on the same date) and (b) Base Rate Loans.

“Type”:  when used in respect of any Loan or Borrowing, shall refer to the Rate
by reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined.  For purposes hereof, “Rate” shall include the
Eurodollar Rate and the Base Rate.

“Unrestricted Investment Account”:  each investment account maintained by the
Parent and/or a Subsidiary thereof at a Lender or Affiliate thereof and which
has been designated by the Borrower and accepted by the Administrative Agent as
an “Unrestricted Investment Account.”  For the avoidance of doubt, an operating
account shall not constitute an Unrestricted Investment Account.

24


--------------------------------------------------------------------------------




“Unused Revolving Credit Commitment”:  as to any Lender at any particular time
during the Revolving Credit Commitment Period, an amount equal to the excess, if
any, of the Revolving Credit Commitment of such Lender at such time over the
Revolving Credit Exposure of such Lender at such time.

“USA Patriot Act”:  the Uniting Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, Public Law
107-56, as the same has been, or shall hereafter be, renewed, extended, amended
or replaced.

“Withdrawal Liability”:  any withdrawal liability as defined in Section 4201 of
ERISA.

1.2           Other Definitional Provisions.  (a)  Unless otherwise specified
therein, all terms defined in this Agreement shall have the defined meanings
when used in the Notes, the other Loan Documents or any certificate or other
document made or delivered pursuant hereto or thereto.  Except as otherwise
provided in this Agreement, all computations and determinations as to accounting
or financial matters and all financial statements to be delivered pursuant to
this Agreement shall be made and prepared in accordance with GAAP (including
principals of consolidation where appropriate).  As used herein and in the Notes
and the other Loan Documents, and any certificate or other document made or
delivered pursuant hereto or thereto, accounting terms relating to the Parent
and its Subsidiaries not defined in Section 1.1 and accounting terms partly
defined in Section 1.1, to the extent not defined, shall have the respective
meanings given to them under GAAP.


(B)           THE WORDS “HEREOF”, “HEREIN” AND “HEREUNDER” AND WORDS OF SIMILAR
IMPORT WHEN USED IN THIS AGREEMENT SHALL REFER TO THIS AGREEMENT AS A WHOLE AND
NOT TO ANY PARTICULAR PROVISION OF THIS AGREEMENT, AND SECTION, SUBSECTION,
SCHEDULE AND EXHIBIT REFERENCES ARE TO THIS AGREEMENT UNLESS OTHERWISE
SPECIFIED.


(C)           THE MEANINGS GIVEN TO TERMS DEFINED IN THIS AGREEMENT SHALL BE
EQUALLY APPLICABLE TO BOTH THE SINGULAR AND PLURAL FORMS OF SUCH TERMS.


SECTION 2.  LOANS AND TERMS OF COMMITMENTS

2.1           Commitments.


(A)           REVOLVING CREDIT COMMITMENTS.  SUBJECT TO THE TERMS AND CONDITIONS
HEREOF, EACH REVOLVING CREDIT LENDER SEVERALLY AGREES TO MAKE REVOLVING CREDIT
LOANS (THE “REVOLVING CREDIT LOANS”) TO THE BORROWER FROM TIME TO TIME DURING
THE REVOLVING CREDIT COMMITMENT PERIOD IN AN AGGREGATE PRINCIPAL AMOUNT AT ANY
ONE TIME OUTSTANDING NOT TO EXCEED THE AMOUNT OF SUCH LENDER’S REVOLVING CREDIT
COMMITMENT MINUS THE SUM OF SUCH LENDER’S REVOLVING CREDIT COMMITMENT PERCENTAGE
OF ALL LETTER OF CREDIT OBLIGATIONS THEN OUTSTANDING; PROVIDED THAT NO REVOLVING
CREDIT LOAN SHALL BE MADE IF, AFTER GIVING EFFECT THERETO AND THE SIMULTANEOUS
APPLICATION OF THE PROCEEDS THEREOF, THE REVOLVING CREDIT EXPOSURE OF ALL
REVOLVING CREDIT LENDERS WOULD EXCEED THE REVOLVING CREDIT COMMITMENTS OF ALL
REVOLVING CREDIT LENDERS AT SUCH TIME.  IF AT ANY TIME THE AGGREGATE REVOLVING
CREDIT EXPOSURE OF ALL OF THE REVOLVING CREDIT LENDERS EXCEEDS THE REVOLVING
CREDIT COMMITMENTS OF ALL OF THE REVOLVING CREDIT LENDERS AT SUCH TIME, THE
BORROWER SHALL PROMPTLY PREPAY THE EXCESS TO THE ADMINISTRATIVE

25


--------------------------------------------------------------------------------





AGENT, TO BE APPLIED FIRST TO REPAY THE REVOLVING CREDIT LOANS AND THEN AS CASH
COLLATERAL TO SECURE THE LETTER OF CREDIT OBLIGATIONS.  UNLESS OTHERWISE
DIRECTED BY THE BORROWER, PAYMENTS ON REVOLVING CREDIT LOANS PURSUANT TO THE
PRECEDING SENTENCE SHALL BE APPLIED FIRST TO BASE RATE LOANS AND THEN TO
EURODOLLAR LOANS IN THE DIRECT ORDER OF MATURITY.  THE REVOLVING CREDIT
COMMITMENTS MAY BE REDUCED OR TERMINATED FROM TIME TO TIME PURSUANT TO SECTION
2.9.  WITHIN THE FOREGOING LIMITS, THE BORROWER MAY DURING THE REVOLVING CREDIT
COMMITMENT PERIOD BORROW, REPAY AND REBORROW FROM TIME TO TIME UNDER THE
REVOLVING CREDIT COMMITMENTS, SUBJECT TO AND IN ACCORDANCE WITH THE TERMS AND
LIMITATIONS HEREOF.  THE FAILURE OF ANY REVOLVING CREDIT LENDER TO PERFORM ITS
OBLIGATIONS HEREUNDER SHALL NOT RELIEVE ANY OTHER REVOLVING CREDIT LENDER OF ITS
OBLIGATIONS HEREUNDER (IT BEING UNDERSTOOD, HOWEVER, THAT NO REVOLVING CREDIT
LENDER SHALL BE RESPONSIBLE FOR THE FAILURE OF ANY OTHER REVOLVING CREDIT LENDER
TO MAKE ANY REVOLVING CREDIT LOAN REQUIRED TO BE MADE BY SUCH OTHER REVOLVING
CREDIT LENDER).  EACH REVOLVING CREDIT LOAN SHALL BE MADE IN ACCORDANCE WITH THE
PROCEDURES SET FORTH IN SECTION 2.3.


(B)           TERM LOAN COMMITMENTS.  SUBJECT TO THE TERMS AND CONDITIONS
HEREOF, EACH TERM LOAN LENDER SEVERALLY AGREES TO MAKE TO THE BORROWER ON THE
CLOSING DATE A TERM LOAN (HEREINAFTER SEPARATELY CALLED A “TERM LOAN” AND
COLLECTIVELY THE “TERM LOANS”) IN AN AMOUNT EQUAL TO ITS TERM LOAN PERCENTAGE OF
THE AGGREGATE AMOUNT OF TERM LOANS REQUESTED BY THE BORROWER BUT NOT TO EXCEED
SUCH TERM LOAN LENDER’S TERM LOAN COMMITMENT.  THE TERM LOAN COMMITMENT OF EACH
TERM LOAN LENDER SHALL TERMINATE ON THE CLOSING DATE UPON THE MAKING OF SUCH
TERM LOAN AND NO PORTION OF A TERM LOAN WHICH IS REPAID MAY BE REBORROWED. 
SUBJECT TO ANY PREPAYMENT OBLIGATION PROVIDED IN THIS AGREEMENT, THE OUTSTANDING
PRINCIPAL AMOUNT OF THE TERM LOANS SHALL BE DUE AND PAYABLE IN QUARTERLY
PRINCIPAL INSTALLMENTS PAYABLE ON THE FIRST DAY OF EACH CALENDAR QUARTER AS SET
FORTH ON SCHEDULE 2.1(B) HERETO WITH ALL OUTSTANDING PRINCIPAL AND ACCRUED
INTEREST DUE AND PAYABLE ON THE TERM LOAN MATURITY DATE.  THE FAILURE OF ANY
TERM LOAN LENDER TO PERFORM ITS OBLIGATIONS HEREUNDER SHALL NOT RELIEVE ANY
OTHER TERM LOAN LENDER OF ITS OBLIGATIONS HEREUNDER (IT BEING UNDERSTOOD,
HOWEVER, THAT NO TERM LOAN LENDER SHALL BE RESPONSIBLE FOR THE FAILURE OF ANY
OTHER TERM LOAN LENDER TO MAKE ANY TERM LOAN REQUIRED TO BE MADE BY SUCH OTHER
TERM LOAN LENDER).

2.2           Notes.


(A)           REVOLVING CREDIT NOTES.  THE REVOLVING CREDIT LOANS MADE BY EACH
REVOLVING CREDIT LENDER SHALL BE EVIDENCED BY A PROMISSORY NOTE OF THE BORROWER,
SUBSTANTIALLY IN THE FORM OF EXHIBIT A-1 HERETO, WITH APPROPRIATE INSERTIONS AS
TO PAYEE, DATE AND PRINCIPAL AMOUNT (AS EACH MAY BE AMENDED, SUPPLEMENTED OR
OTHERWISE MODIFIED, A “REVOLVING CREDIT NOTE”), PAYABLE TO THE ORDER OF SUCH
REVOLVING CREDIT LENDER AND IN A PRINCIPAL AMOUNT EQUAL TO THE AMOUNT OF THE
INITIAL REVOLVING CREDIT COMMITMENT OF SUCH REVOLVING CREDIT LENDER.  EACH
REVOLVING CREDIT LENDER IS HEREBY AUTHORIZED TO RECORD THE DATE, TYPE, AND
AMOUNT OF EACH REVOLVING CREDIT LOAN MADE BY SUCH REVOLVING CREDIT LENDER, AND
THE DATE AND AMOUNT OF EACH PAYMENT OR PREPAYMENT OF PRINCIPAL THEREOF, ON THE
SCHEDULE ANNEXED TO AND CONSTITUTING A PART OF ITS REVOLVING CREDIT NOTE,
PROVIDED THAT THE FAILURE OF ANY REVOLVING CREDIT LENDER TO MAKE SUCH
RECORDATION (OR ANY ERROR IN SUCH RECORDATION) SHALL NOT AFFECT THE OBLIGATIONS
OF THE BORROWER HEREUNDER OR UNDER SUCH REVOLVING CREDIT NOTE.  EACH REVOLVING
CREDIT NOTE SHALL (A) BE DATED THE CLOSING DATE, (B) BE STATED TO MATURE ON THE
REVOLVING CREDIT TERMINATION DATE AND (C) PROVIDE FOR THE PAYMENT OF INTEREST IN
ACCORDANCE WITH SECTIONS 2.5 AND 2.6.

26


--------------------------------------------------------------------------------





(B)           TERM NOTES.  THE TERM LOAN MADE BY EACH TERM LOAN LENDER SHALL BE
EVIDENCED BY A PROMISSORY NOTE OF THE BORROWER, SUBSTANTIALLY IN THE FORM OF
EXHIBIT A-2 HERETO, WITH APPROPRIATE INSERTIONS AS TO PAYEE, DATE AND PRINCIPAL
AMOUNT (AS EACH MAY BE AMENDED, SUPPLEMENTED OR OTHERWISE MODIFIED, A “TERM
NOTE”), PAYABLE TO THE ORDER OF SUCH LENDER AND IN A PRINCIPAL AMOUNT EQUAL TO
THE PRINCIPAL AMOUNT OF SUCH LENDER’S TERM LOAN.  EACH TERM LOAN LENDER IS
HEREBY AUTHORIZED TO RECORD THE DATE, TYPE AND AMOUNT OF THE TERM LOAN MADE BY
SUCH TERM LOAN LENDER, AND THE DATE AND AMOUNT OF EACH PAYMENT OR PREPAYMENT OF
PRINCIPAL THEREOF, ON THE SCHEDULE ANNEXED TO AND CONSTITUTING A PART OF ITS
TERM NOTE, PROVIDED THAT THE FAILURE OF ANY TERM LOAN LENDER TO MAKE SUCH
RECORDATION (OR ANY ERROR IN SUCH RECORDATION) SHALL NOT AFFECT THE OBLIGATIONS
OF THE BORROWER HEREUNDER OR UNDER SUCH TERM NOTE.  EACH TERM NOTE SHALL (A) BE
DATED THE CLOSING DATE, (B) BE STATED TO MATURE ON THE TERM LOAN MATURITY DATE
AND (C) PROVIDE FOR THE PAYMENT OF INTEREST IN ACCORDANCE WITH SECTIONS 2.5 AND
2.6 HEREOF.

2.3           Procedure for Revolving Credit Loans and Term Loans.  The Borrower
may borrow (a) under the Revolving Credit Commitments from time to time during
the Revolving Credit Commitment Period on any Business Day and (b) Term Loans
only on the Closing Date.  The Borrower shall give the Administrative Agent a
Notice of Borrowing (a) in the case of a Eurodollar Borrowing, not later than
10:30 a.m., Philadelphia time, three (3) Business Days before such proposed
Borrowing and (b) in the case of a Base Rate Borrowing, not later than
10:30 a.m., Philadelphia time, on the day of such proposed Borrowing.  All Loans
borrowed on the Closing Date shall initially be Base Rate Loans, provided that
such Loans can be converted thereafter to Eurodollar Loans in accordance with
the terms hereof.  Such Notice of Borrowing shall be irrevocable and shall in
each case specify (a) whether the Borrowing then being requested is to be a
Revolving Credit Loan or Term Loan; (b) the date of such Borrowing (which shall
be a Business Day) and the amount thereof; and (c) if such Borrowing is to be a
Eurodollar Borrowing, the Interest Period with respect thereto.  If no election
as to the Type of Borrowing is specified in any such notice, then the requested
Borrowing shall be a Base Rate Borrowing.  If no Interest Period with respect to
any Eurodollar Borrowing is specified in any such notice, then the Borrower
shall be deemed to have selected an Interest Period of one month’s duration. 
Each borrowing under the Revolving Credit Commitments shall be in a minimum
amount equal to (x) with respect to Eurodollar Borrowings, $500,000 or in
integral multiples of $500,000 in excess thereof and (y) with respect to Base
Rate Borrowings, $500,000 or in integral multiples of $100,000 in excess thereof
(or, with respect to Base Rate Borrowings, if the aggregate Unused Revolving
Credit Commitments at such time are less than $500,000, such lesser amount, as
applicable).

Upon receipt of a Notice of Borrowing from the Borrower, the Administrative
Agent shall promptly notify each Revolving Credit Lender or Term Loan Lender, as
applicable, of such request.  Each Revolving Credit Lender or Term Loan Lender,
as the case may be, will make the amount of its pro rata share of such Borrowing
(based on its Revolving Credit Commitment Percentage or Term Loan Percentage, as
the case may be, at that time) available to the Administrative Agent for the
account of the Borrower at the office of the Administrative Agent specified in
Section 9.2 prior to 2:00 p.m., Philadelphia time, on the Borrowing Date
requested by the Borrower in funds immediately available to the Administrative
Agent.  Such Borrowing will then be made available to the Borrower by the
Administrative Agent crediting the account of the Borrower on the books of the
Administrative Agent with the aggregate of the

27


--------------------------------------------------------------------------------




amounts made available to the Administrative Agent by the Lenders and in like
funds as received by the Administrative Agent.

Unless the Administrative Agent shall have received notice from a Revolving
Credit Lender or Term Loan Lender, as the case may be, prior to the date of any
borrowing of Revolving Credit Loans or Term Loans, as applicable, that such
Lender will not make available to the Administrative Agent such Lender’s
pro rata portion of such Borrowing, the Administrative Agent may assume that
such Lender has made such portion available to the Administrative Agent on the
date of such borrowing in accordance with this subsection and the Administrative
Agent may, in reliance upon such assumption, make available to the Borrower on
such date a corresponding amount.  If and to the extent that such Lender shall
not have made such portion available to the Administrative Agent, such Lender
and the Borrower (without prejudice to the Borrower’s rights against such
Lender) severally agree to repay to the Administrative Agent forthwith on demand
such corresponding amount together with interest thereon, for each day from the
date such amount is made available to the Borrower until the date such amount is
repaid to the Administrative Agent at (i) in the case of the Borrower, the
interest rate applicable at the time to the Revolving Credit Loans or Term
Loans, as the case may be, comprising such Borrowing and (ii) in the case of
such Lender, the Federal Funds Effective Rate, provided, that, if such Lender
shall not pay such amount within three (3) Business Days of such Borrowing Date,
the interest rate on such overdue amount shall, at the expiration of such
three-Business Day period, be the rate per annum applicable to the Revolving
Credit Loans or the Term Loans, as the case may be, comprising such Borrowing. 
If such Lender shall repay to the Administrative Agent such corresponding
amount, such amount shall constitute such Lender’s Revolving Credit Loan or Term
Loan, as the case may be, as part of such Borrowing for purposes of this
Agreement.

2.4           Letter of Credit Subfacility.


(A)           DURING THE REVOLVING CREDIT COMMITMENT PERIOD, THE BORROWER MAY
REQUEST THE ISSUANCE OF STANDBY LETTERS OF CREDIT TO SUPPORT OBLIGATIONS OF THE
BORROWER AND THE OTHER LOAN PARTIES WHICH FINANCE THE WORKING CAPITAL AND
BUSINESS NEEDS OF THE BORROWER AND THE OTHER LOAN PARTIES BY DELIVERING TO THE
ISSUING BANK A COMPLETED APPLICATION FOR LETTERS OF CREDIT IN SUCH FORM AND WITH
SUCH OTHER CERTIFICATES, DOCUMENTS AND INFORMATION AS THE ISSUING BANK MAY
SPECIFY FROM TIME TO TIME BY NO LATER THAN 12:00 NOON, PHILADELPHIA TIME, AT
LEAST FIVE (5) BUSINESS DAYS (OR SUCH SHORTER PERIOD AS MAY BE AGREED TO BY THE
ISSUING BANK) IN ADVANCE OF THE PROPOSED DATE OF ISSUANCE.  EACH APPLICATION FOR
ISSUANCE OF A LETTER OF CREDIT SHALL BE ACCOMPANIED BY AN ISSUANCE FEE BASED
UPON THE ISSUING BANK’S STANDARD SCHEDULE OF FEES CHARGED FOR ISSUING LETTERS OF
CREDIT AS SUCH MAY BE AMENDED FROM TIME TO TIME.  SUBJECT TO THE TERMS AND
CONDITIONS HEREOF AND IN RELIANCE ON THE AGREEMENTS OF THE OTHER REVOLVING
CREDIT LENDERS SET FORTH IN THIS SECTION, THE ISSUING BANK WILL ISSUE A LETTER
OF CREDIT, PROVIDED, THAT EACH LETTER OF CREDIT SHALL (I) HAVE A MAXIMUM
MATURITY OF TWELVE (12) MONTHS FROM THE DATE OF ISSUANCE, AND (II) IN NO EVENT
EXPIRE LATER THAN FIVE (5) BUSINESS DAYS PRIOR TO THE REVOLVING CREDIT
TERMINATION DATE, AND PROVIDED FURTHER, THAT IN NO EVENT SHALL THE AMOUNT OF THE
LETTER OF CREDIT OBLIGATIONS AT ANY ONE TIME EXCEED THE LESSER OF (I) THE L/C
SUBLIMIT AND (II) THE AGGREGATE REVOLVING CREDIT COMMITMENTS MINUS THE AGGREGATE
PRINCIPAL AMOUNT OF THE REVOLVING CREDIT LOANS THEN OUTSTANDING.  THE ISSUING
BANK SHALL NOT AT ANY TIME BE OBLIGATED TO ISSUE ANY LETTER OF CREDIT HEREUNDER
IF SUCH ISSUANCE WOULD CONFLICT WITH, OR CAUSE THE ISSUING BANK OR ANY LETTER

28


--------------------------------------------------------------------------------





OF CREDIT PARTICIPANT TO EXCEED, ANY LIMITS IMPOSED BY ANY APPLICABLE
REQUIREMENT OF LAW.  NOTWITHSTANDING THE PROVISIONS OF THIS SECTION, THE
REVOLVING CREDIT LENDERS AND THE BORROWER HEREBY AGREE THAT THE ISSUING BANK MAY
ISSUE UPON THE BORROWER’S REQUEST, ONE OR MORE LETTER(S) OF CREDIT WHICH BY ITS
OR THEIR TERMS MAY BE EXTENDED FOR ADDITIONAL PERIODS OF UP TO ONE YEAR EACH
PROVIDED THAT (I) THE INITIAL EXPIRATION DATE (OR ANY SUBSEQUENT EXPIRATION
DATE) OF EACH SUCH LETTER OF CREDIT IS NOT LATER THAN FIVE (5) BUSINESS DAYS
PRIOR TO THE REVOLVING CREDIT TERMINATION DATE, AND (II) RENEWAL OF SUCH
LETTER(S) OF CREDIT, AT THE ISSUING BANK’S DISCRETION, SHALL BE AVAILABLE UPON
WRITTEN REQUEST FROM THE BORROWER TO THE ISSUING BANK AT LEAST THIRTY (30) DAYS
(OR SUCH OTHER TIME PERIOD AS AGREED BY THE BORROWER AND THE ISSUING BANK)
BEFORE THE DATE UPON WHICH NOTICE OF RENEWAL IS OTHERWISE REQUIRED.


(B)           THE BORROWER SHALL PAY TO THE ADMINISTRATIVE AGENT FOR THE RATABLE
ACCOUNT OF THE REVOLVING CREDIT LENDERS A FEE (THE “LETTER OF CREDIT FEE”) EQUAL
TO THE AMOUNT OF THE APPLICABLE MARGIN FOR REVOLVING CREDIT LOANS THAT ARE
EURODOLLAR LOANS IN EFFECT FROM TIME TO TIME MULTIPLIED BY THE DAILY AVERAGE OF
THE UNDRAWN FACE AMOUNT OF EACH LETTER OF CREDIT DURING THE PRECEDING FISCAL
QUARTER (OR SHORTER PERIOD COMMENCING WITH THE CLOSING DATE OR ENDING ON THE
REVOLVING CREDIT TERMINATION DATE), AND SHALL BE PAYABLE QUARTERLY IN ARREARS ON
EACH JANUARY 1, APRIL 1, JULY 1 AND OCTOBER 1 COMMENCING WITH JANUARY 1, 2007
AND ON THE REVOLVING CREDIT TERMINATION DATE.  THE BORROWER SHALL ALSO PAY TO
THE ISSUING BANK THE ISSUING BANK’S THEN IN EFFECT CUSTOMARY FEES, PLUS A
FRONTING FEE OF TWELVE AND ONE-HALF BASIS POINTS (.125%) ON THE FACE AMOUNT OF
EACH SUCH LETTER OF CREDIT, AND ADMINISTRATIVE EXPENSES PAYABLE WITH RESPECT TO
EACH LETTER OF CREDIT ISSUED OR RENEWED BY IT AS THE ISSUING BANK MAY GENERALLY
CHARGE FROM TIME TO TIME.  ONCE PAID, ALL OF THE ABOVE FEES SHALL BE
NONREFUNDABLE UNDER ALL CIRCUMSTANCES.  ALL PERIODIC INTEREST, FEES AND
COMMISSIONS SHALL BE CALCULATED ON THE BASIS OF THE ACTUAL DAYS ELAPSED IN A 360
DAY YEAR.


(C)           (I)            THE ISSUING BANK IRREVOCABLY AGREES TO GRANT AND
HEREBY GRANTS TO EACH LETTER OF CREDIT PARTICIPANT, AND, TO INDUCE THE ISSUING
BANK TO ISSUE LETTERS OF CREDIT HEREUNDER, EACH REVOLVING CREDIT LENDER
IRREVOCABLY AGREES TO ACCEPT AND PURCHASE AND HEREBY ACCEPTS AND PURCHASES FROM
THE ISSUING BANK, ON THE TERMS AND CONDITIONS HEREINAFTER STATED, FOR SUCH
LETTER OF CREDIT PARTICIPANT’S OWN ACCOUNT AND RISK, AN UNDIVIDED INTEREST EQUAL
TO SUCH LETTER OF CREDIT PARTICIPANT’S REVOLVING CREDIT COMMITMENT PERCENTAGE IN
THE ISSUING BANK’S OBLIGATIONS AND RIGHTS UNDER EACH LETTER OF CREDIT ISSUED BY
THE ISSUING BANK (INCLUDING THE EXISTING LETTERS OF CREDIT) AND THE AMOUNT OF
EACH DRAFT PAID BY THE ISSUING BANK THEREUNDER.  EACH LETTER OF CREDIT
PARTICIPANT UNCONDITIONALLY AND IRREVOCABLY AGREES WITH THE ISSUING BANK THAT,
IF A DRAFT IS PAID UNDER ANY LETTER OF CREDIT ISSUED BY THE ISSUING BANK FOR
WHICH THE ISSUING BANK IS NOT REIMBURSED IN FULL BY THE BORROWER IN ACCORDANCE
WITH THE TERMS OF THIS AGREEMENT, SUCH LETTER OF CREDIT PARTICIPANT SHALL PAY TO
THE ISSUING BANK UPON DEMAND AT THE ISSUING BANK’S ADDRESS FOR NOTICES SPECIFIED
HEREIN AN AMOUNT EQUAL TO SUCH LETTER OF CREDIT PARTICIPANT’S SHARE (BASED ON
ITS REVOLVING CREDIT COMMITMENT PERCENTAGE) OF (X) THE AMOUNT OF SUCH DRAFT OR
ANY PART THEREOF, WHICH IS NOT SO REIMBURSED AND (Y) ANY TAXES, FEES, CHARGES OR
OTHER COSTS OR EXPENSES INCURRED BY THE ISSUING BANK IN CONNECTION WITH SUCH
PAYMENT.  ANY ACTION TAKEN OR OMITTED BY THE ISSUING BANK UNDER OR IN CONNECTION
WITH A LETTER OF CREDIT, IF TAKEN OR OMITTED IN THE ABSENCE OF GROSS NEGLIGENCE
OR WILLFUL MISCONDUCT, SHALL NOT CREATE FOR THE ISSUING BANK ANY RESULTING
LIABILITY TO ANY LENDER.

29


--------------------------------------------------------------------------------




(II)           IF ANY AMOUNT REQUIRED TO BE PAID BY ANY LETTER OF CREDIT
PARTICIPANT TO THE ISSUING BANK PURSUANT TO SUBSECTION 2.4(C)(I) IN RESPECT OF
ANY UNREIMBURSED PORTION OF ANY PAYMENT MADE BY THE ISSUING BANK UNDER ANY
LETTER OF CREDIT IS NOT PAID TO THE ISSUING BANK ON THE DATE SUCH PAYMENT IS DUE
FROM SUCH LETTER OF CREDIT PARTICIPANT, SUCH LETTER OF CREDIT PARTICIPANT SHALL
PAY TO THE ISSUING BANK ON DEMAND AN AMOUNT EQUAL TO THE PRODUCT OF (X) SUCH
AMOUNT, TIMES (Y) THE DAILY AVERAGE FEDERAL FUNDS EFFECTIVE RATE, AS QUOTED BY
THE ISSUING BANK, DURING THE PERIOD FROM AND INCLUDING THE DATE SUCH PAYMENT IS
REQUIRED TO THE DATE ON WHICH SUCH PAYMENT IS IMMEDIATELY AVAILABLE TO THE
ISSUING BANK, TIMES (Z) A FRACTION THE NUMERATOR OF WHICH IS THE NUMBER OF DAYS
THAT ELAPSE DURING SUCH PERIOD AND THE DENOMINATOR OF WHICH IS 360.  A
CERTIFICATE OF THE ISSUING BANK SUBMITTED TO ANY LETTER OF CREDIT PARTICIPANT
WITH RESPECT TO ANY AMOUNTS OWING UNDER THIS SUBSECTION SHALL BE CONCLUSIVE IN
THE ABSENCE OF MANIFEST ERROR.

(III)          WHENEVER, AT ANY TIME AFTER THE ISSUING BANK HAS MADE PAYMENT
UNDER ANY LETTER OF CREDIT AND HAS RECEIVED FROM ANY LETTER OF CREDIT
PARTICIPANT ITS PRO RATA SHARE OF SUCH PAYMENT IN ACCORDANCE WITH SUBSECTION
2.4(C)(I), THE ISSUING BANK RECEIVES ANY PAYMENT RELATED TO SUCH LETTER OF
CREDIT (WHETHER DIRECTLY FROM THE BORROWER OR OTHERWISE, INCLUDING BY WAY OF
SET-OFF OR PROCEEDS OF COLLATERAL APPLIED THERETO BY THE ISSUING BANK), OR ANY
PAYMENT OF INTEREST ON ACCOUNT THEREOF, THE ISSUING BANK WILL DISTRIBUTE TO SUCH
LETTER OF CREDIT PARTICIPANT ITS PRO RATA SHARE THEREOF; PROVIDED, HOWEVER, THAT
IN THE EVENT THAT ANY SUCH PAYMENT RECEIVED BY THE ISSUING BANK SHALL BE
REQUIRED TO BE RETURNED BY THE ISSUING BANK, SUCH LETTER OF CREDIT PARTICIPANT
SHALL RETURN TO THE ISSUING BANK THE PORTION THEREOF PREVIOUSLY DISTRIBUTED BY
THE ISSUING BANK TO IT.


(D)           (I)            THE BORROWER AGREES TO REIMBURSE THE ISSUING BANK
IN RESPECT OF A LETTER OF CREDIT (INCLUDING AN EXISTING LETTER OF CREDIT) ON
EACH DATE ON WHICH A DRAFT PRESENTED UNDER SUCH LETTER OF CREDIT IS PAID BY THE
ISSUING BANK FOR THE AMOUNT OF (A) SUCH DRAFT SO PAID AND (B) ANY TAXES, FEES,
CHARGES OR OTHER COSTS OR EXPENSES INCURRED BY THE ISSUING BANK IN CONNECTION
WITH SUCH PAYMENT.  EACH SUCH PAYMENT SHALL BE MADE TO THE ISSUING BANK IN
IMMEDIATELY AVAILABLE FUNDS.  NOTWITHSTANDING ANY OTHER PROVISIONS OF THIS
AGREEMENT, UNLESS OTHER ACCEPTABLE ARRANGEMENTS FOR THE IMMEDIATE REIMBURSEMENT
BY THE BORROWER OF AMOUNTS REQUIRED TO BE ADVANCED BY THE ISSUING BANK PURSUANT
TO A LETTER OF CREDIT HAVE BEEN MADE BY THE BORROWER AND THE ISSUING BANK AND
SUCH REIMBURSEMENT IS MADE BY THE BORROWER, ANY AND ALL AMOUNTS WHICH THE
ISSUING BANK IS REQUIRED TO ADVANCE PURSUANT TO A LETTER OF CREDIT SHALL, AT THE
OPTION OF THE ISSUING BANK, BECOME, AT THE TIME THE AMOUNTS ARE ADVANCED,
REVOLVING CREDIT LOANS FROM THE REVOLVING CREDIT LENDERS MADE AS A BASE RATE
BORROWING.  THE ADMINISTRATIVE AGENT WILL NOTIFY THE REVOLVING CREDIT LENDERS OF
THE AMOUNT REQUIRED TO BE ADVANCED PURSUANT TO THE LETTERS OF CREDIT.  BEFORE
10:00 A.M. (PHILADELPHIA TIME) ON THE DATE OF ANY ADVANCE THE REVOLVING CREDIT
LENDERS ARE REQUIRED TO MAKE PURSUANT TO THE LETTERS OF CREDIT, EACH REVOLVING
CREDIT LENDER SHALL MAKE AVAILABLE TO THE ADMINISTRATIVE AGENT SUCH REVOLVING
CREDIT LENDER’S REVOLVING CREDIT COMMITMENT PERCENTAGE OF SUCH ADVANCE IN
IMMEDIATELY AVAILABLE FUNDS.

(II)           INTEREST SHALL BE PAYABLE ON ANY AND ALL AMOUNTS REMAINING UNPAID
BY THE BORROWER UNDER THIS SUBSECTION FROM THE DATE SUCH AMOUNTS BECOME PAYABLE
(WHETHER AT STATED MATURITY, BY ACCELERATION OR OTHERWISE) UNTIL PAYMENT IN FULL
AT THE PER ANNUM RATE OF THE THEN APPLICABLE DEFAULT RATE FOR REVOLVING CREDIT
LOANS WHICH ARE BASE RATE LOANS AND SHALL BE PAYABLE ON DEMAND BY THE ISSUING
BANK.

30


--------------------------------------------------------------------------------





(E)           (I)            THE BORROWER ALSO AGREES WITH THE ISSUING BANK THAT
THE ISSUING BANK SHALL NOT BE RESPONSIBLE FOR, AND THE BORROWER’S REIMBURSEMENT
OBLIGATIONS UNDER SUBSECTION 2.4(D)(I) SHALL NOT BE AFFECTED BY, AMONG OTHER
THINGS (X) THE VALIDITY OR GENUINENESS OF DOCUMENTS OR OF ANY ENDORSEMENTS
THEREON, EVEN THOUGH SUCH DOCUMENTS SHALL IN FACT PROVE TO BE INVALID,
FRAUDULENT OR FORGED, PROVIDED, THAT RELIANCE UPON SUCH DOCUMENTS BY THE ISSUING
BANK SHALL NOT HAVE CONSTITUTED GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF THE
ISSUING BANK OR (Y) ANY DISPUTE BETWEEN OR AMONG THE BORROWER AND ANY
BENEFICIARY OF ANY LETTER OF CREDIT OR ANY OTHER PARTY TO WHICH SUCH LETTER OF
CREDIT MAY BE TRANSFERRED OR (Z) ANY CLAIMS WHATSOEVER OF THE BORROWER AGAINST
ANY BENEFICIARY OF SUCH LETTER OF CREDIT OR ANY SUCH TRANSFEREE.

(II)           THE ISSUING BANK SHALL NOT BE LIABLE FOR ANY ERROR, OMISSION,
INTERRUPTION OR DELAY IN TRANSMISSION, DISPATCH OR DELIVERY OF ANY MESSAGE OR
ADVICE, HOWEVER TRANSMITTED, IN CONNECTION WITH ANY LETTER OF CREDIT, EXCEPT FOR
ERRORS OR OMISSIONS CAUSED BY THE ISSUING BANK’S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT.

(III)          THE BORROWER AGREES THAT ANY ACTION TAKEN OR OMITTED BY THE
ISSUING BANK UNDER OR IN CONNECTION WITH ANY LETTER OF CREDIT OR THE RELATED
DRAFTS OR DOCUMENTS, IF DONE IN THE ABSENCE OF GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT, SHALL BE BINDING ON THE BORROWER AND SHALL NOT RESULT IN ANY
LIABILITY OF THE ISSUING BANK TO THE BORROWER.


(F)            IF ANY DRAFT SHALL BE PRESENTED FOR PAYMENT TO THE ISSUING BANK
UNDER ANY LETTER OF CREDIT, THE ISSUING BANK SHALL PROMPTLY NOTIFY THE BORROWER
OF THE DATE AND AMOUNT THEREOF.  THE RESPONSIBILITY OF THE ISSUING BANK TO THE
BORROWER IN CONNECTION WITH ANY DRAFT PRESENTED FOR PAYMENT UNDER ANY LETTER OF
CREDIT SHALL, IN ADDITION TO ANY PAYMENT OBLIGATION EXPRESSLY PROVIDED FOR IN
SUCH LETTER OF CREDIT AND ANY OTHER OBLIGATION EXPRESSLY IMPOSED BY THE
PROVISIONS OF THE UNIFORM CUSTOMS AND PRACTICE FOR DOCUMENTARY CREDITS, 1993
REVISION, INTERNATIONAL CHAMBER OF COMMERCE PUBLICATION NO. 500 (“PUBLICATION
500”) OTHER THAN ARTICLE 48(G) THEREOF, BE LIMITED TO DETERMINING THAT THE
DOCUMENTS (INCLUDING EACH DRAFT) DELIVERED UNDER SUCH LETTER OF CREDIT IN
CONNECTION WITH SUCH PRESENTMENT ARE IN CONFORMITY WITH SUCH LETTER OF CREDIT.


(G)           TO THE EXTENT THAT ANY PROVISION OF ANY APPLICATION RELATED TO ANY
LETTER OF CREDIT IS INCONSISTENT WITH THE PROVISIONS OF THIS AGREEMENT, THE
PROVISIONS OF THIS AGREEMENT SHALL GOVERN.


(H)           SUBJECT TO SUBSECTION 2.4(G) ABOVE, THE BORROWER AGREES TO BE
BOUND BY THE TERMS OF EACH APPLICATION AND THE ISSUING BANK’S WRITTEN
REGULATIONS AND CUSTOMARY PRACTICES RELATING TO LETTERS OF CREDIT, THOUGH SUCH
INTERPRETATION MAY BE DIFFERENT FROM THE BORROWER’S OWN.  IT IS UNDERSTOOD AND
AGREED THAT, EXCEPT IN THE CASE OF GROSS NEGLIGENCE OR WILLFUL MISCONDUCT, THE
ISSUING BANK SHALL NOT BE LIABLE FOR ANY ERROR, NEGLIGENCE AND/OR MISTAKES,
WHETHER OF OMISSION OR COMMISSION, IN FOLLOWING THE BORROWER’S INSTRUCTIONS OR
THOSE CONTAINED IN THE LETTERS OF CREDIT OR ANY MODIFICATIONS, AMENDMENTS OR
SUPPLEMENTS THERETO.  TO THE EXTENT NOT OTHERWISE INCONSISTENT WITH THIS
AGREEMENT, THE PROVISIONS OF PUBLICATION 500 ARE HEREBY MADE A PART OF THIS
AGREEMENT WITH RESPECT TO THE OBLIGATIONS IN CONNECTION WITH EACH LETTER OF
CREDIT.

31


--------------------------------------------------------------------------------





(I)            EACH REVOLVING CREDIT LENDER’S PAYMENT OBLIGATION UNDER
SUBSECTION 2.4(C) AND THE REIMBURSEMENT OBLIGATIONS SHALL BE ABSOLUTE,
UNCONDITIONAL AND IRREVOCABLE UNDER ANY CIRCUMSTANCES, AND SHALL BE PERFORMED
STRICTLY IN ACCORDANCE WITH THE TERMS OF THIS SECTION 2.4 UNDER ALL
CIRCUMSTANCES, INCLUDING THE FOLLOWING CIRCUMSTANCES:

(I)            ANY SET-OFF, COUNTERCLAIM, RECOUPMENT, DEFENSE OR OTHER RIGHT
WHICH SUCH REVOLVING CREDIT LENDER MAY HAVE AGAINST THE ISSUING BANK, ANY LOAN
PARTY OR ANY OTHER PERSON FOR ANY REASON WHATSOEVER;

(II)           ANY LACK OF VALIDITY OR ENFORCEABILITY OF ANY LETTER OF CREDIT;

(III)          THE EXISTENCE OF ANY CLAIM, SET-OFF, DEFENSE OR OTHER RIGHT WHICH
ANY LOAN PARTY OR ANY REVOLVING CREDIT LENDER MAY HAVE AT ANY TIME AGAINST A
BENEFICIARY OR ANY TRANSFEREE OF ANY LETTER OF CREDIT (OR ANY PERSONS FOR WHOM
ANY SUCH TRANSFEREE MAY BE ACTING), THE ISSUING BANK OR ANY REVOLVING CREDIT
LENDER OR ANY OTHER PERSON, WHETHER IN CONNECTION WITH THIS AGREEMENT, THE
TRANSACTIONS CONTEMPLATED HEREIN OR ANY UNRELATED TRANSACTION (INCLUDING ANY
UNDERLYING TRANSACTION BETWEEN ANY LOAN PARTY AND THE BENEFICIARY FOR WHICH ANY
LETTER OF CREDIT WAS PROCURED);

(IV)          ANY DRAFT, DEMAND, CERTIFICATE OR OTHER DOCUMENT PRESENTED UNDER
ANY LETTER OF CREDIT PROVING TO BE FORGED, FRAUDULENT, INVALID OR INSUFFICIENT
IN ANY RESPECT OR ANY STATEMENT THEREIN BEING UNTRUE OR INACCURATE IN ANY
RESPECT EVEN IF THE ISSUING BANK HAS BEEN NOTIFIED THEREOF;

(V)           PAYMENT BY THE ISSUING BANK UNDER ANY LETTER OF CREDIT AGAINST
PRESENTATION OF A DEMAND, DRAFT OR CERTIFICATE OR OTHER DOCUMENT WHICH DOES NOT
COMPLY WITH THE TERMS OF SUCH LETTER OF CREDIT, PROVIDED THAT SUCH PAYMENT SHALL
NOT HAVE CONSTITUTED GROSS NEGLIGENCE OR WILLFUL MISCONDUCT ON THE PART OF THE
ISSUING BANK;

(VI)          ANY ADVERSE CHANGE IN THE BUSINESS, OPERATIONS, PROPERTIES,
ASSETS, CONDITION (FINANCIAL OR OTHERWISE) OR PROSPECTS OF THE PARENT, THE
BORROWER AND THEIR SUBSIDIARIES;

(VII)         ANY BREACH OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT BY ANY
LOAN PARTY;

(VIII)        THE OCCURRENCE OR CONTINUANCE OF AN INSOLVENCY PROCEEDING WITH
RESPECT TO ANY LOAN PARTY;

(IX)           THE FACT THAT AN EVENT OF DEFAULT OR A DEFAULT SHALL HAVE
OCCURRED AND BE CONTINUING;

(X)            THE FACT THAT THE REVOLVING CREDIT TERMINATION DATE SHALL HAVE
PASSED OR THIS AGREEMENT OR THE REVOLVING CREDIT COMMITMENTS HEREUNDER SHALL
HAVE BEEN TERMINATED; AND

32


--------------------------------------------------------------------------------




(XI)           ANY OTHER CIRCUMSTANCE OR HAPPENING WHATSOEVER, WHETHER OR NOT
SIMILAR TO ANY OF THE FOREGOING.


(J)            IN ADDITION TO AMOUNTS PAYABLE AS PROVIDED IN SECTION 9.5, THE
BORROWER HEREBY AGREES TO PROTECT, INDEMNIFY, PAY AND SAVE HARMLESS THE ISSUING
BANK, THE AGENTS AND THE LENDERS FROM AND AGAINST ANY AND ALL CLAIMS, DEMANDS,
LIABILITIES, DAMAGES, LOSSES, COSTS, CHARGES AND EXPENSES (INCLUDING REASONABLE
FEES, EXPENSES AND DISBURSEMENTS OF COUNSEL) WHICH THE ISSUING BANK OR THE
LENDERS MAY INCUR OR BE SUBJECT TO AS A CONSEQUENCE, DIRECT OR INDIRECT, OF
(I) THE ISSUANCE OF ANY LETTER OF CREDIT, OTHER THAN AS A RESULT OF (A) THE
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF THE ISSUING BANK AS DETERMINED BY A
FINAL JUDGMENT OF A COURT OF COMPETENT JURISDICTION OR (B) SUBJECT TO THE
FOLLOWING CLAUSE (II), THE WRONGFUL DISHONOR BY THE ISSUING BANK OF A PROPER
DEMAND FOR PAYMENT MADE UNDER ANY LETTER OF CREDIT, OR (II) THE FAILURE OF THE
ISSUING BANK TO HONOR A DRAWING UNDER ANY SUCH LETTER OF CREDIT AS A RESULT OF
ANY ACT OR OMISSION, WHETHER RIGHTFUL OR WRONGFUL, OF ANY PRESENT OR FUTURE
DE JURE OR DE FACTO GOVERNMENT OR GOVERNMENTAL AUTHORITY (ALL SUCH ACTS OR
OMISSIONS HEREIN CALLED “GOVERNMENTAL ACTS”).


(K)           AS AMONG THE BORROWER AND THE ISSUING BANK, THE BORROWER ASSUMES
ALL RISKS OF THE ACTS AND OMISSIONS OF, OR MISUSE OF THE LETTERS OF CREDIT BY,
THE RESPECTIVE BENEFICIARIES OF SUCH LETTERS OF CREDIT.  IN FURTHERANCE AND NOT
IN LIMITATION OF THE FOREGOING, THE ISSUING BANK SHALL NOT BE RESPONSIBLE FOR: 
(I) THE FORM, VALIDITY, SUFFICIENCY, ACCURACY, GENUINENESS OR LEGAL EFFECT OF
ANY DOCUMENT SUBMITTED BY ANY PARTY IN CONNECTION WITH THE APPLICATION FOR AN
ISSUANCE OF ANY SUCH LETTER OF CREDIT, EVEN IF IT SHOULD IN FACT PROVE TO BE IN
ANY OR ALL RESPECTS INVALID, INSUFFICIENT, INACCURATE, FRAUDULENT OR FORGED
(EVEN IF THE ISSUING BANK SHALL HAVE BEEN NOTIFIED THEREOF); (II) THE VALIDITY
OR SUFFICIENCY OF ANY INSTRUMENT TRANSFERRING OR ASSIGNING OR PURPORTING TO
TRANSFER OR ASSIGN ANY SUCH LETTER OF CREDIT OR THE RIGHTS OR BENEFITS
THEREUNDER OR PROCEEDS THEREOF, IN WHOLE OR IN PART, WHICH MAY PROVE TO BE
INVALID OR INEFFECTIVE FOR ANY REASON; (III) THE FAILURE OF THE BENEFICIARY OF
ANY SUCH LETTER OF CREDIT, OR ANY OTHER PARTY TO WHICH SUCH LETTER OF CREDIT MAY
BE TRANSFERRED, TO COMPLY FULLY WITH ANY CONDITIONS REQUIRED IN ORDER TO DRAW
UPON SUCH LETTER OF CREDIT OR ANY OTHER CLAIM OF ANY LOAN PARTY AGAINST ANY
BENEFICIARY OF SUCH LETTER OF CREDIT, OR ANY SUCH TRANSFEREE, OR ANY DISPUTE
BETWEEN OR AMONG ANY LOAN PARTY AND ANY BENEFICIARY OF ANY LETTER OF CREDIT OR
ANY SUCH TRANSFEREE; (IV) ERRORS, OMISSIONS, INTERRUPTIONS OR DELAYS IN
TRANSMISSION OR DELIVERY OF ANY MESSAGES, BY MAIL, FACSIMILE, CABLE, TELEX OR
OTHERWISE; (V) ERRORS IN INTERPRETATION OF TECHNICAL TERMS; (VI) ANY LOSS OR
DELAY IN THE TRANSMISSION OR OTHERWISE OF ANY DOCUMENT REQUIRED IN ORDER TO MAKE
A DRAWING UNDER ANY SUCH LETTER OF CREDIT OR OF THE PROCEEDS THEREOF; (VII) THE
MISAPPLICATION BY THE BENEFICIARY OF ANY SUCH LETTER OF CREDIT OF THE PROCEEDS
OF ANY DRAWING UNDER SUCH LETTER OF CREDIT; OR (VIII) ANY CONSEQUENCES ARISING
FROM CAUSES BEYOND THE CONTROL OF THE ISSUING BANK, INCLUDING ANY GOVERNMENTAL
ACTS, AND NONE OF THE ABOVE SHALL AFFECT OR IMPAIR, OR PREVENT THE VESTING OF,
ANY OF THE ISSUING BANK’S RIGHTS OR POWERS HEREUNDER.

In furtherance and extension and not in limitation of the specific provisions
set forth above, any action taken or omitted by the Issuing Bank under or in
connection with the Letters of Credit issued by it or any documents and
certificates delivered thereunder, if taken or omitted in good faith, shall not
create any liability of the Issuing Bank to the Borrower or any Lender.

33


--------------------------------------------------------------------------------





(L)            NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN, THE EXISTING
LETTERS OF CREDIT SHALL BE CONSIDERED LETTERS OF CREDIT ISSUED HEREUNDER.

2.5           Interest and Payment Dates.  (a)  Subject to the provisions of
Section 2.6, each Base Rate Loan shall bear interest (computed on the basis of
the actual number of days elapsed over a year of 365 or 366 days, as the case
may be) at a rate per annum equal to the Base Rate plus the Applicable Margin.


(B)           SUBJECT TO THE PROVISIONS OF SECTION 2.6, EACH EURODOLLAR LOAN
SHALL BEAR INTEREST (COMPUTED ON THE BASIS OF THE ACTUAL NUMBER OF DAYS ELAPSED
OVER A YEAR OF 360 DAYS) AT A RATE PER ANNUM EQUAL TO THE EURODOLLAR RATE FOR
THE INTEREST PERIOD IN EFFECT FOR SUCH LOAN PLUS THE APPLICABLE MARGIN.


(C)           INTEREST ON EACH LOAN SHALL BE PAYABLE ON EACH INTEREST PAYMENT
DATE APPLICABLE TO SUCH LOAN; PROVIDED THAT, INTEREST ACCRUING ON OVERDUE
AMOUNTS PURSUANT TO SECTION 2.6 SHALL BE PAYABLE ON DEMAND AS PROVIDED IN SUCH
SECTION.  THE EURODOLLAR RATE AND THE BASE RATE SHALL BE DETERMINED BY THE
ADMINISTRATIVE AGENT, AND SUCH DETERMINATION SHALL BE CONCLUSIVE ABSENT ERROR.

2.6           Default Interest.  To the extent not contrary to any Requirement
of Law, upon the occurrence and during the continuation of an Event of Default,
any principal, past due interest, fee or other amount outstanding hereunder
shall bear interest for each day thereafter until paid in full (after as well as
before judgment) at a rate per annum which shall be equal to two percent (2%) in
excess of the rate which would otherwise be in effect for Base Rate Loans (such
rate being referred to as the “Default Rate”); provided that, with respect to
Eurodollar Loans, such rate shall be the higher of the Default Rate and two
percent (2%) in excess of the rate which would otherwise be applicable to such
Eurodollar Loan.  The Borrower acknowledges that such increased interest rate
reflects, among other things, the fact that such loans or other amounts have
become a substantially greater risk given their default status and that the
Lenders are entitled to additional compensation for such risk.

2.7           Conversion and Continuation Options; Limitations on Tranches. 
(a)  The Borrower shall have the right at any time upon prior irrevocable notice
to the Administrative Agent (a) not later than 10:30 a.m., Philadelphia time, on
the Business Day of conversion, to convert any Eurodollar Loan to a Base Rate
Loan, (b) not later than 10:30 a.m., Philadelphia time, three (3) Business Days
prior to conversion or continuation (x) to convert any Base Rate Loan into a
Eurodollar Loan, or (y) to continue any Eurodollar Loan as a Eurodollar Loan for
any additional Interest Period and (c) not later than 10:30 a.m., Philadelphia
time, three (3) Business Days prior to conversion, to convert the Interest
Period with respect to any Eurodollar Loan to another permissible Interest
Period, subject in each case to the following:

(A)          A EURODOLLAR LOAN MAY NOT BE CONVERTED AT A TIME OTHER THAN THE
LAST DAY OF THE INTEREST PERIOD APPLICABLE THERETO;

(B)           ANY PORTION OF A LOAN MATURING OR REQUIRED TO BE REPAID IN LESS
THAN ONE MONTH MAY NOT BE CONVERTED INTO OR CONTINUED AS A EURODOLLAR LOAN;

34


--------------------------------------------------------------------------------




(C)           NO EURODOLLAR LOAN MAY BE CONTINUED AS SUCH AND NO BASE RATE LOAN
MAY BE CONVERTED TO A EURODOLLAR LOAN WHEN ANY DEFAULT OR EVENT OF DEFAULT HAS
OCCURRED AND IS CONTINUING;

(D)          ANY PORTION OF A EURODOLLAR LOAN THAT CANNOT BE CONVERTED INTO OR
CONTINUED AS A EURODOLLAR LOAN BY REASON OF CLAUSES (B) OR (C) ABOVE
AUTOMATICALLY SHALL BE CONVERTED AT THE END OF THE INTEREST PERIOD IN EFFECT FOR
SUCH LOAN TO A BASE RATE LOAN;

(E)           IF BY THE THIRD BUSINESS DAY PRIOR TO THE LAST DAY OF ANY INTEREST
PERIOD FOR EURODOLLAR LOANS THE BORROWER HAS FAILED TO GIVE NOTICE OF CONVERSION
OR CONTINUATION AS DESCRIBED IN THIS SUBSECTION, THE ADMINISTRATIVE AGENT SHALL
GIVE NOTICE THEREOF TO THE LENDERS AND SUCH LOANS SHALL BE AUTOMATICALLY
CONVERTED TO BASE RATE LOANS ON THE LAST DAY OF SUCH THEN EXPIRING INTEREST
PERIOD;

(F)           ALL CONVERSIONS AND CONTINUATIONS OF LOANS HEREUNDER AND ALL
SELECTIONS OF INTEREST PERIODS HEREUNDER SHALL BE IN SUCH AMOUNTS AND BE MADE
PURSUANT TO SUCH ELECTIONS THAT, AFTER GIVING EFFECT THERETO, THE AGGREGATE
PRINCIPAL AMOUNT OF THE LOANS COMPRISING EACH TRANCHE OF EURODOLLAR LOANS SHALL
BE EQUAL TO $500,000 OR IN INCREMENTS OF $500,000 IN EXCESS THEREOF; AND

(G)           THE BORROWER SHALL NOT HAVE OUTSTANDING AT ANY ONE TIME MORE THAN
SIX (6) TRANCHES IN THE AGGREGATE OF EURODOLLAR LOANS.

Each request by the Borrower to convert (but not continue) a Loan shall
constitute a representation and warranty that each of the representations and
warranties made by the Borrower herein is true and correct in all material
respects on and as of such date as if made on and as of such date (except to the
extent that such representations and warranties relate expressly to an earlier
date, in which case such request shall constitute a representation and warranty
that such representations and warranties are true and correct as of such date). 
Accrued interest on a Loan (or portion thereof) being converted shall be paid by
the Borrower at the time of conversion.


(B)           IN THE EVENT, AND ON EACH OCCASION, THAT ON THE DAY TWO (2)
BUSINESS DAYS PRIOR TO THE COMMENCEMENT OF ANY INTEREST PERIOD FOR A EURODOLLAR
LOAN, THE ADMINISTRATIVE AGENT SHALL HAVE DETERMINED (WHICH DETERMINATION ABSENT
MANIFEST ERROR SHALL BE CONCLUSIVE AND BINDING UPON THE BORROWER) THAT DOLLAR
DEPOSITS IN THE PRINCIPAL AMOUNT OF SUCH EURODOLLAR LOAN ARE NOT GENERALLY
AVAILABLE IN THE LONDON INTERBANK MARKET, OR THAT THE RATE AT WHICH SUCH DOLLAR
DEPOSITS ARE BEING OFFERED WILL NOT ADEQUATELY AND FAIRLY REFLECT THE COST TO
THE APPLICABLE LENDERS OF MAKING OR MAINTAINING THE PRINCIPAL AMOUNT OF SUCH
EURODOLLAR LOAN DURING SUCH INTEREST PERIOD, OR THAT REASONABLE MEANS DO NOT
EXIST FOR ASCERTAINING THE EURODOLLAR BASE RATE, THE ADMINISTRATIVE AGENT SHALL,
AS SOON AS PRACTICABLE THEREAFTER, GIVE WRITTEN OR TELEPHONIC NOTICE OF SUCH
DETERMINATION TO THE BORROWER AND THE APPLICABLE LENDERS, AND ANY REQUEST BY THE
BORROWER FOR A EURODOLLAR LOAN OR FOR CONVERSION TO OR MAINTENANCE OF A
EURODOLLAR LOAN PURSUANT TO THE TERMS OF THIS AGREEMENT SHALL BE DEEMED A
REQUEST FOR A BASE RATE LOAN.  AFTER SUCH NOTICE SHALL HAVE BEEN GIVEN AND UNTIL
THE CIRCUMSTANCES GIVING RISE TO SUCH NOTICE NO LONGER EXIST, EACH REQUEST FOR A
EURODOLLAR LOAN SHALL BE DEEMED TO BE A REQUEST

35


--------------------------------------------------------------------------------





FOR A BASE RATE LOAN.  EACH DETERMINATION BY THE ADMINISTRATIVE AGENT HEREUNDER
SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.


2.8           FEES.


(A)           COMMITMENT FEES.  THE BORROWER AGREES TO PAY TO THE ADMINISTRATIVE
AGENT FOR THE ACCOUNT OF EACH REVOLVING CREDIT LENDER, ON EACH JANUARY 1,
APRIL 1, JULY 1 AND OCTOBER 1, COMMENCING JANUARY 1, 2007, DURING THE REVOLVING
CREDIT COMMITMENT PERIOD AND ON THE DATE ON WHICH THE REVOLVING CREDIT
COMMITMENTS SHALL BE PERMANENTLY TERMINATED OR REDUCED AS PROVIDED HEREIN, A
REVOLVING CREDIT COMMITMENT FEE (COLLECTIVELY, THE “COMMITMENT FEES”) AT A RATE
PER ANNUM EQUAL TO THE APPLICABLE COMMITMENT FEE PERCENTAGE IN EFFECT FROM TIME
TO TIME ON THE AVERAGE DAILY AMOUNT OF THE UNUSED REVOLVING CREDIT COMMITMENTS
OF EACH REVOLVING CREDIT LENDER DURING THE PRECEDING FISCAL QUARTER (OR SHORTER
PERIOD COMMENCING WITH THE CLOSING DATE OR ENDING ON THE REVOLVING CREDIT
TERMINATION DATE).  THE COMMITMENT FEES DUE TO EACH REVOLVING CREDIT LENDER
SHALL COMMENCE TO ACCRUE ON THE CLOSING DATE AND SHALL CEASE TO ACCRUE ON THE
REVOLVING CREDIT TERMINATION DATE.  THE ADMINISTRATIVE AGENT SHALL DISTRIBUTE
THE COMMITMENT FEES AMONG THE REVOLVING CREDIT LENDERS PRO RATA IN ACCORDANCE
WITH THEIR RESPECTIVE REVOLVING CREDIT COMMITMENT PERCENTAGES.


(B)           ADMINISTRATIVE AGENT FEE.  THE BORROWER SHALL PAY TO THE
ADMINISTRATIVE AGENT FOR ITS OWN ACCOUNT THE ADMINISTRATIVE AGENCY FEES SET
FORTH IN THE FEE LETTER.

All of the foregoing fees shall be (a) computed on the basis of the actual
number of days elapsed in a year of 360 days, including the first day but
excluding the last day occurring in the period for which such fees are payable,
and (b) paid on the dates due, in immediately available funds, to the
Administrative Agent for distribution, as appropriate, to the applicable Lenders
and/or the Administrative Agent.  Once paid, none of the foregoing fees shall be
refundable under any circumstances, except in the case of manifest error by the
Administrative Agent in the computation of any such amount, which error is
raised in writing by the Borrower to the Administrative Agent within twenty (20)
days of payment of such amount.

2.9           Termination and Reduction of Revolving Credit Commitments.  (a) 
The Revolving Credit Commitments shall be automatically terminated on the
Revolving Credit Termination Date whereupon the entire outstanding principal
balance of the Revolving Credit Loans, plus all accrued and unpaid interest
thereon, and any fees or other amounts owed under the Loan Documents in
connection with the Revolving Credit Facility (including all Commitment Fees and
fees and other amounts in connection with the Letters of Credit) shall be due
and payable.


(B)           UPON AT LEAST FIVE (5) BUSINESS DAYS’ PRIOR IRREVOCABLE WRITTEN
NOTICE TO THE ADMINISTRATIVE AGENT, THE BORROWER MAY AT ANY TIME PRIOR TO THE
REVOLVING CREDIT TERMINATION DATE, IN WHOLE PERMANENTLY TERMINATE, OR FROM TIME
TO TIME IN PART PERMANENTLY REDUCE, THE REVOLVING CREDIT COMMITMENTS; PROVIDED,
HOWEVER, THAT (A) EACH PARTIAL REDUCTION OF SUCH REVOLVING CREDIT COMMITMENTS
SHALL BE IN A MINIMUM AGGREGATE PRINCIPAL AMOUNT OF $1,000,000 OR IN INTEGRAL
MULTIPLES OF $500,000 IN EXCESS THEREOF, AND (B) THE REVOLVING CREDIT

36


--------------------------------------------------------------------------------





COMMITMENTS MAY NOT BE REDUCED OR TERMINATED IF, AFTER GIVING EFFECT THERETO AND
TO ANY PREPAYMENTS OF THE REVOLVING CREDIT LOANS MADE ON THE EFFECTIVE DATE
THEREOF, THE AGGREGATE AMOUNT OF THE REVOLVING CREDIT EXPOSURE OF THE REVOLVING
CREDIT LENDERS AT SUCH TIME WOULD EXCEED THE AGGREGATE REVOLVING CREDIT
COMMITMENTS OF THE REVOLVING CREDIT LENDERS (AS THE SAME ARE BEING REDUCED) AT
SUCH TIME.  EACH REDUCTION IN THE REVOLVING CREDITS COMMITMENTS HEREUNDER SHALL
BE MADE RATABLY AMONG THE REVOLVING CREDIT LENDERS IN ACCORDANCE WITH THEIR
RESPECTIVE REVOLVING CREDIT COMMITMENT PERCENTAGES.  THE BORROWER SHALL PAY TO
THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE REVOLVING CREDIT LENDERS ON THE
DATE OF EACH TERMINATION OR REDUCTION OF THE REVOLVING CREDITS COMMITMENTS, THE
COMMITMENT FEES ON THE AMOUNT OF THE REVOLVING CREDIT COMMITMENTS SO TERMINATED
OR REDUCED ACCRUED TO THE DATE OF SUCH TERMINATION OR REDUCTION.

2.10         Optional and Mandatory Prepayments of Loans.  (a)  The Borrower
shall have the right at any time and from time to time to prepay any Borrowing,
in whole or in part, without premium or penalty (but in any event subject to
Section 2.14), upon prior written, telecopy or telephonic notice to the
Administrative Agent given no later than 10:30 a.m., Philadelphia time, (i) in
the case of Base Rate Loans, on the same day such prepayment is to be made, and
(ii) in the case of Eurodollar Loans, three (3) Business Days before any
proposed prepayment is to be made; provided, however, that each such partial
prepayment shall be in the principal amount of at least (A) $500,000 or in whole
multiples of $100,000 in the case of Base Rate Loans and (B) $500,000 or in
whole multiples of $500,000 in excess thereof in the case of Eurodollar Loans.


(B)           ON THE DATE OF ANY TERMINATION OR REDUCTION OF THE REVOLVING
CREDIT COMMITMENTS PURSUANT TO SECTION 2.9, THE BORROWER SHALL PAY OR PREPAY SO
MUCH OF THE REVOLVING CREDIT LOANS AS SHALL BE NECESSARY IN ORDER THAT THE
AGGREGATE REVOLVING CREDIT EXPOSURE OF THE REVOLVING CREDIT LENDERS WILL NOT
EXCEED THE AGGREGATE REVOLVING CREDIT COMMITMENTS OF THE REVOLVING CREDIT
LENDERS AFTER GIVING EFFECT TO SUCH TERMINATION OR REDUCTION.


(C)           IN THE EVENT OF (I) ANY DIRECT OR INDIRECT SALE OR OTHER
DISPOSITION OF ANY OF THE ASSETS, INCLUDING LINES OF BUSINESS, OF THE BORROWER
OR ANY SUBSIDIARY (OTHER THAN SALES OR DISPOSITIONS REFERRED TO IN SUBSECTIONS
6.5(A), (B) OR (C)) (EACH, AN “ASSET SALE”) THE SALE PRICE FOR WHICH IN THE
AGGREGATE WITH ALL PRIOR ASSET SALES MADE SINCE THE DATE OF THIS AGREEMENT (BUT
ONLY THOSE ASSET SALES THE NET PROCEEDS OF WHICH WERE NOT APPLIED AS A
PREPAYMENT AS HEREINAFTER PROVIDED IN THIS SUBSECTION 2.10(C)) IS GREATER THAN
$1,000,000, (II) ANY SALE OR ISSUANCE OF CAPITAL STOCK BY THE PARENT (OTHER THAN
CAPITAL STOCK ISSUED (X) TO ANY SELLER IN CONNECTION WITH A PERMITTED
ACQUISITION OR (Y) PURSUANT TO ANY EMPLOYEE EQUITY PLAN OF THE PARENT, THE
BORROWER OR THEIR SUBSIDIARIES), (III) THE INCURRENCE OF ADDITIONAL INDEBTEDNESS
FOR BORROWED MONEY BY THE PARENT, THE BORROWER OR ANY OF THEIR SUBSIDIARIES
(OTHER THAN INDEBTEDNESS INCURRED TO A SELLER IN CONNECTION WITH A PERMITTED
ACQUISITION OR OTHERWISE PERMITTED UNDER SECTION 6.2 (OTHER THAN SUBORDINATED
DEBT UNDER SUBSECTION (G) THERETO UNLESS SUCH SUBORDINATED DEBT WAS INCURRED IN
CONNECTION WITH FINANCING A PERMITTED ACQUISITION)), (IV) A BRASSRING ESCROW
EVENT OR (V) ANY MATERIAL RECOVERY EVENT, THE BORROWER SHALL PROMPTLY PREPAY THE
OUTSTANDING LOANS IN AN AMOUNT EQUAL TO ONE HUNDRED PERCENT (100%) OF THE AMOUNT
OF THE NET PROCEEDS OF SUCH ASSET SALE, ISSUANCE OF CAPITAL STOCK, INCURRENCE OF
ADDITIONAL INDEBTEDNESS, BRASSRING ESCROW EVENT OR MATERIAL RECOVERY EVENT;
PROVIDED THAT, THE AMOUNT OF

37


--------------------------------------------------------------------------------





ANY PREPAYMENT HEREUNDER SHALL BE ROUNDED DOWN TO THE NEAREST MULTIPLE OF
$1,000; PROVIDED, FURTHER, THAT NO SUCH REPAYMENT SHALL BE REQUIRED IN RESPECT
OF THE NET PROCEEDS ARISING FROM (X) AN ASSET SALE IF, AND TO THE EXTENT, THAT
THE BORROWER OR SUCH SUBSIDIARY HAS REINVESTED ANY SUCH NET PROCEEDS ARISING
FROM SUCH ASSET SALE IN PRODUCTIVE ASSETS OF A KIND THEN USED OR USEABLE IN THE
BUSINESS OF THE BORROWER AND ITS SUBSIDIARIES (INCLUDING CAPITAL EXPENDITURES)
PRIOR TO THE DATE THAT IS ONE HUNDRED EIGHTY DAYS (180) AFTER THE DATE SUCH
ASSET SALE IS CLOSED OR (Y) A MATERIAL RECOVERY EVENT IF, AND TO THE EXTENT
THAT, (I) THE BORROWER HAS NOTIFIED THE ADMINISTRATIVE AGENT IN WRITING WITHIN
FIVE (5) BUSINESS DAYS FOLLOWING THE RECEIPT OF THE PROCEEDS OF SUCH MATERIAL
RECOVERY EVENT OF THE BORROWER’S OR ITS SUBSIDIARY’S INTENTION TO USE SUCH NET
PROCEEDS FOR THE REPAIR, REPLACEMENT OR RESTORATION OF THE DAMAGED CONDEMNED
PROPERTY WITHIN ONE HUNDRED AND EIGHTY (180) DAYS FOLLOWING THE RECEIPT OF SUCH
PROCEEDS AND (II) THE BORROWER OR SUCH SUBSIDIARY DOES IN FACT REINVEST SUCH NET
PROCEEDS ARISING FROM SUCH MATERIAL RECOVERY EVENT FOR THE REPAIR, REPLACEMENT
OR RESTORATION OF THE DAMAGED OR CONDEMNED PROPERTY PRIOR TO THE DATE THAT IS
ONE HUNDRED EIGHTY DAYS (180) AFTER THE RECEIPT OF SUCH NET PROCEEDS.  AT THE
TIME ANY SUCH ASSET SALE, ISSUANCE OF CAPITAL STOCK OR INCURRENCE OF ADDITIONAL
INDEBTEDNESS IS COMPLETED, OR PROMPTLY AFTER ANY NET PROCEEDS ARE RECEIVED BY
THE PARENT OR A SUBSIDIARY THEREOF IN CONNECTION WITH A BRASSRING ESCROW EVENT
OR A MATERIAL RECOVERY EVENT (AND, IF THE BORROWER HAS GIVEN NOTICE OF ITS
INTENTION TO USE ALL OR A PORTION OF THE NET PROCEEDS FROM A MATERIAL RECOVERY
EVENT AS PROVIDED ABOVE, ONE HUNDRED AND EIGHTY (180) DAYS AFTER ITS RECEIPT OF
SUCH NET PROCEEDS), THE BORROWER SHALL DELIVER TO THE ADMINISTRATIVE AGENT AN
ACCOUNTING OF THE NET PROCEEDS IN SUFFICIENT DETAIL AND FORM ACCEPTABLE TO THE
ADMINISTRATIVE AGENT TOGETHER WITH THE AMOUNT OF ANY PREPAYMENT OR REPAYMENT
REQUIRED AT SUCH TIME.  PAYMENTS MADE PURSUANT TO THIS SUBSECTION 2.10(C) SHALL
BE APPLIED IN ACCORDANCE WITH SUBSECTION 2.10(F) BELOW.


(D)           COMMENCING WITH THE FISCAL YEAR ENDING DECEMBER 31, 2007, THE
BORROWER SHALL, WITHIN TWO (2) BUSINESS DAYS AFTER THE DELIVERY OF THE PARENT’S
FINANCIAL STATEMENTS FOR SUCH FISCAL YEAR REQUIRED PURSUANT TO SECTION 5.1(A),
PREPAY THE OUTSTANDING LOANS IN AN AMOUNT EQUAL TO FIFTY PERCENT (50%) OF THE
AMOUNT OF THE EXCESS CASH FLOW FOR SUCH FISCAL YEAR.  PAYMENTS PURSUANT TO THIS
SUBSECTION 2.10(D) SHALL BE APPLIED IN ACCORDANCE WITH SUBSECTION 2.10(F) BELOW.


(E)           EACH NOTICE OF PREPAYMENT PURSUANT TO SUBSECTIONS (A) AND (B) OF
THIS SECTION 2.10 SHALL SPECIFY (I) THE PREPAYMENT DATE, (II) THE PRINCIPAL
AMOUNT OF EACH BORROWING TO BE PREPAID AND (III) IN THE CASE OF PREPAYMENTS
PURSUANT TO SUBSECTION (A), TO WHICH FACILITY THE PREPAYMENT IS TO BE APPLIED. 
EACH NOTICE OF PREPAYMENT SHALL BE IRREVOCABLE AND SHALL COMMIT THE BORROWER TO
PREPAY SUCH BORROWING (OR PORTION THEREOF) BY THE AMOUNT STATED THEREIN.  EACH
PREPAYMENT UNDER THE TERM LOAN FACILITY PURSUANT TO SUBSECTIONS (A) AND (B) OF
THIS SECTION 2.10 SHALL BE APPLIED TO THE TERM LOANS IN THE INVERSE ORDER OF
MATURITY.  ALL PREPAYMENTS UNDER THIS SECTION 2.10 ON OTHER THAN BASE RATE
BORROWINGS SHALL BE ACCOMPANIED BY ACCRUED INTEREST ON THE PRINCIPAL AMOUNT
BEING PREPAID TO THE DATE OF PREPAYMENT AND ANY AMOUNTS OWED UNDER SECTION 2.14.


(F)            PAYMENTS PURSUANT TO CLAUSES (C) AND (D) OF THIS SECTION 2.10
SHALL BE APPLIED FIRST TO THE TERM LOANS IN THE INVERSE ORDER OF MATURITY UNTIL
PAID IN FULL AND SECOND TO REVOLVING CREDIT LOANS UNTIL PAID IN FULL; PROVIDED
THAT, IF AN EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, ANY SUCH
PAYMENTS SHALL BE APPLIED PRO RATA TO THE LOANS AND THE LETTER OF CREDIT
OBLIGATIONS (BASED ON THE PRINCIPAL AMOUNT OF THE LOANS OUTSTANDING AND THE

38


--------------------------------------------------------------------------------





AGGREGATE AMOUNT OF THE LETTER OF CREDIT OBLIGATIONS THEN OUTSTANDING), WITH ANY
AMOUNTS ATTRIBUTABLE TO THE LETTER OF CREDIT OBLIGATIONS TO BE HELD BY THE
ADMINISTRATIVE AGENT IN A CASH COLLATERAL ACCOUNT PURSUANT TO SECTION 7.2 OR, AT
THE ADMINISTRATIVE AGENT’S DISCRETION, APPLIED TO THE REVOLVING CREDIT LOANS
THEN OUTSTANDING.  PAYMENTS OF THE REVOLVING CREDIT LOANS AND/OR IN RESPECT OF
THE LETTER OF CREDIT OBLIGATIONS SHALL NOT REDUCE THE REVOLVING CREDIT
COMMITMENTS.  TO THE EXTENT ANY PREPAYMENTS ARE REQUIRED PURSUANT TO CLAUSES (C)
OR (D) OF THIS SECTION 2.10 AFTER THE LOANS HAVE BEEN PAID IN FULL, THEN, NO
SUCH PAYMENTS SHALL BE REQUIRED UNLESS AN EVENT OF DEFAULT SHALL HAVE OCCURRED
AND BE CONTINUING, IN WHICH CASE THE BORROWER SHALL DELIVER TO THE
ADMINISTRATIVE AGENT, TO BE HELD IN A CASH COLLATERAL ACCOUNT PURSUANT TO
SECTION 7.2, AN AMOUNT EQUAL TO THE DIFFERENCE BETWEEN (I) THE LETTER OF CREDIT
COVERAGE REQUIREMENT AND (II) THE AMOUNT OF CASH, IF ANY, THEN HELD BY THE
ADMINISTRATIVE AGENT IN A COLLATERAL ACCOUNT PURSUANT TO SECTION 7.2, WITH ANY
REMAINING NET PROCEEDS TO BE APPLIED FIRST TO ANY OTHER OUTSTANDING OBLIGATIONS
AND NEXT TO BE RETAINED BY THE PARENT, THE BORROWER OR ITS SUBSIDIARY, AS
APPLICABLE.  SO LONG AS NO EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING, UNLESS OTHERWISE REQUESTED BY THE BORROWER, EACH PAYMENT, TO THE
EXTENT CONSISTENT WITH ITS APPLICATION TO THE APPROPRIATE FACILITY, SHALL BE
APPLIED FIRST TO BASE RATE LOANS AND NEXT TO EURODOLLAR LOANS IN THE DIRECT
ORDER OF MATURITY OF INTEREST PERIODS.

2.11         Illegality.  Notwithstanding any other provision herein, if any
change in any Requirement of Law or in the interpretation or application thereof
shall make it unlawful for any Lender to make or maintain Eurodollar Loans as
contemplated by this Agreement, (a) the commitment of such Lender hereunder to
make Eurodollar Loans, continue Eurodollar Loans as such and convert or
refinance Base Rate Loans to Eurodollar Loans shall forthwith be cancelled and
(b) such Lender’s Loans then outstanding as Eurodollar Loans, if any, shall be
converted automatically to Base Rate Loans on the respective last days of the
then current Interest Periods with respect to such Loans or within such earlier
period as required by law.  If any such conversion of a Eurodollar Loan occurs
on a day which is not the last day of the then current Interest Period with
respect thereto, the Borrower shall pay to such Lender such amounts, if any, as
may be required pursuant to Section 2.14.

2.12         Requirements of Law.  (a)  In the event that any change in any
Requirement of Law or in the interpretation, or application thereof or
compliance by any Lender with any request or directive (whether or not having
the force of law) from any central bank or other Governmental Authority made
subsequent to the date hereof:

(I)            SHALL SUBJECT ANY LENDER TO ANY TAX OF ANY KIND WHATSOEVER WITH
RESPECT TO THIS AGREEMENT, ANY NOTE OR ANY EURODOLLAR LOAN MADE BY IT, OR CHANGE
THE BASIS OF TAXATION OF PAYMENTS TO SUCH LENDER IN RESPECT THEREOF (EXCEPT FOR
TAXES COVERED BY SECTION 2.13 AND CHANGES IN THE RATE OF TAX ON THE OVERALL NET
INCOME, GROSS RECEIPTS OR REVENUE OF SUCH LENDER);

(II)           SHALL IMPOSE, MODIFY OR HOLD APPLICABLE ANY RESERVE, SPECIAL
DEPOSIT OR SIMILAR REQUIREMENT AGAINST ASSETS HELD BY, DEPOSITS OR OTHER
LIABILITIES IN OR FOR THE ACCOUNT OF, ADVANCES, LOANS OR OTHER EXTENSIONS OF
CREDIT BY, OR ANY OTHER ACQUISITION OF FUNDS BY, ANY OFFICE OF SUCH LENDER WHICH
IS NOT OTHERWISE INCLUDED IN THE DETERMINATION OF THE INTEREST RATE ON SUCH
EURODOLLAR LOAN HEREUNDER; OR

39


--------------------------------------------------------------------------------




(III)          SHALL IMPOSE ON SUCH LENDER ANY OTHER CONDITION;

and the result of any of the foregoing is to increase the cost to such Lender,
by an amount which such Lender deems to be material, of making, converting into,
continuing or maintaining Eurodollar Loans or to reduce any amount receivable
hereunder in respect thereof then, in any such case, the Borrower shall as
promptly as practicable pay such Lender, upon its demand, any additional amounts
necessary to compensate such Lender for such increased cost or reduced amount
receivable.  If any Lender becomes entitled to claim any additional amounts
pursuant to this subsection, it shall as promptly as practicable notify the
Borrower, through the Administrative Agent, of the event by reason of which it
has become so entitled.  A certificate as to any additional amounts payable
pursuant to this subsection submitted by such Lender, through the Administrative
Agent, to the Borrower shall be conclusive in the absence of manifest error. 
This covenant shall survive the termination of this Agreement and the payment of
the Notes and all other amounts payable hereunder.  If any amount is refunded to
such Lender, such Lender will reimburse the Borrower for amounts paid in respect
of the refunded amount without interest (except to the extent of any interest
actually received by such Lender from the relevant Governmental Authority with
respect to such refund).


(B)           IN THE EVENT THAT ANY LENDER SHALL HAVE DETERMINED THAT ANY CHANGE
IN ANY REQUIREMENT OF LAW REGARDING CAPITAL ADEQUACY OR IN THE INTERPRETATION OR
APPLICATION THEREOF OR COMPLIANCE BY SUCH LENDER OR ANY CORPORATION CONTROLLING
SUCH LENDER WITH ANY REQUEST OR DIRECTIVE REGARDING CAPITAL ADEQUACY (WHETHER OR
NOT HAVING THE FORCE OF LAW) FROM ANY GOVERNMENTAL AUTHORITY MADE SUBSEQUENT TO
THE DATE HEREOF DOES OR SHALL HAVE THE EFFECT OF REDUCING THE RATE OF RETURN ON
SUCH LENDER’S OR SUCH CORPORATION’S CAPITAL AS A CONSEQUENCE OF ITS OBLIGATIONS
HEREUNDER TO A LEVEL BELOW THAT WHICH SUCH LENDER OR SUCH CORPORATION COULD HAVE
ACHIEVED BUT FOR SUCH CHANGE OR COMPLIANCE (TAKING INTO CONSIDERATION SUCH
LENDER’S OR SUCH CORPORATION’S POLICIES WITH RESPECT TO CAPITAL ADEQUACY) BY AN
AMOUNT DEEMED BY SUCH LENDER TO BE MATERIAL, THEN FROM TIME TO TIME, AFTER
SUBMISSION AS PROMPTLY AS PRACTICABLE BY SUCH LENDER TO THE BORROWER (WITH A
COPY TO THE ADMINISTRATIVE AGENT) OF A WRITTEN REQUEST THEREFOR, THE BORROWER
SHALL PAY TO SUCH LENDER SUCH ADDITIONAL AMOUNT OR AMOUNTS AS WILL COMPENSATE
SUCH LENDER FOR SUCH REDUCTION.


(C)           EACH LENDER AGREES THAT IT WILL USE REASONABLE EFFORTS IN ORDER TO
AVOID OR TO MINIMIZE, AS THE CASE MAY BE, THE PAYMENT BY THE BORROWER OF ANY
ADDITIONAL AMOUNT UNDER SUBSECTIONS 2.12(A) AND (B); PROVIDED, HOWEVER, THAT NO
LENDER SHALL BE OBLIGATED TO INCUR ANY EXPENSE, COST OR OTHER AMOUNT IN
CONNECTION WITH UTILIZING SUCH REASONABLE EFFORTS; PROVIDED, FURTHER, THAT THE
BORROWER SHALL NOT BE UNDER ANY OBLIGATION TO COMPENSATE ANY LENDER UNDER THIS
SECTION 2.12 WITH RESPECT TO INCREASED COSTS OR REDUCTIONS WITH RESPECT TO ANY
PERIOD PRIOR TO THE DATE THAT IS ONE HUNDRED EIGHTY (180) DAYS PRIOR TO SUCH
REQUEST IF SUCH LENDER KNEW OR COULD REASONABLY HAVE BEEN EXPECTED TO KNOW OF
THE CIRCUMSTANCES GIVING RISE TO SUCH INCREASED COSTS OR REDUCTIONS AND OF THE
FACT THAT SUCH CIRCUMSTANCES WOULD RESULT IN A CLAIM FOR INCREASED COMPENSATION
BY REASON OF SUCH INCREASED COSTS OR REDUCTIONS; PROVIDED, FURTHER, THAT THE
FOREGOING LIMITATION SHALL NOT APPLY TO ANY INCREASED COSTS OR REDUCTIONS
ARISING OUT OF THE RETROACTIVE APPLICATION OF ANY CHANGE IN ANY LAW WITHIN SUCH
ONE HUNDRED EIGHTY (180) DAY PERIOD.

40


--------------------------------------------------------------------------------


2.13         Taxes.  (a)  All payments made by the Borrower under this Agreement
and the Notes shall be made free and clear of, and without deduction or
withholding for or on account of, any present or future income, stamp or other
taxes, levies, imposts, duties, charges, fees, deductions or withholdings, now
or hereafter imposed, levied, collected, withheld or assessed by any
Governmental Authority, other than Excluded Taxes (all such non-excluded taxes,
levies, imposts, duties, charges, fees, deductions and withholdings being
hereinafter called “Taxes”).  If any Taxes are required to be withheld from any
amounts payable to the Administrative Agent or any Lender hereunder or under the
Notes, the amounts so payable to the Administrative Agent or such Lender shall
be increased to the extent necessary to yield to the Administrative Agent or
such Lender (after payment of all Taxes) interest or any such other amounts
payable hereunder at the rates or in the amounts specified in this Agreement and
the Notes.  Whenever any Taxes are payable by the Borrower, as promptly as
possible thereafter the Borrower shall send to the Administrative Agent for its
own account or for the account of such Lender, as the case may be, a certified
copy of an original official receipt received by the Borrower showing payment
thereof.  If the Borrower fails to pay any Taxes when due to the appropriate
taxing authority or fails to remit to the Administrative Agent the required
receipts or other required documentary evidence, the Borrower shall indemnify
the Administrative Agent and the Lenders for any incremental taxes, interest or
penalties that may become payable by the Administrative Agent or any Lender as a
result of any such failure.  The agreements in this subsection shall survive the
termination of this Agreement and the payment of the Notes and all other amounts
payable hereunder.


(B)           ANY FOREIGN LENDER THAT IS ENTITLED TO AN EXEMPTION FROM OR
REDUCTION OF WITHHOLDING TAX UNDER THE LAW OF THE JURISDICTION IN WHICH THE
BORROWER IS LOCATED, OR ANY TREATY TO WHICH SUCH JURISDICTION IS A PARTY, WITH
RESPECT TO PAYMENTS UNDER THIS AGREEMENT SHALL DELIVER TO THE BORROWER (WITH A
COPY TO THE ADMINISTRATIVE AGENT), AT THE TIME OR TIMES PRESCRIBED BY APPLICABLE
LAW, SUCH PROPERLY COMPLETED AND EXECUTED DOCUMENTATION PRESCRIBED BY APPLICABLE
LAW OR REASONABLY REQUESTED BY THE BORROWER AS WILL PERMIT SUCH PAYMENTS TO BE
MADE WITHOUT WITHHOLDING OR AT A REDUCED RATE.  EACH SUCH FOREIGN LENDER SHALL
ALSO DELIVER TO THE BORROWER (WITH A COPY TO THE ADMINISTRATIVE AGENT) SUCH
FURTHER DOCUMENTATION ON OR BEFORE THE DATE THAT ANY DOCUMENTATION PREVIOUSLY
DELIVERED TO THE BORROWER HEREUNDER SHALL EXPIRE OR BECOME OBSOLETE AND AFTER
THE OCCURRENCE OF ANY EVENT REQUIRING A CHANGE IN SUCH PREVIOUSLY DELIVERED
DOCUMENTATION.


(C)           THE BORROWER SHALL NOT BE REQUIRED TO PAY ANY ADDITIONAL AMOUNTS
TO THE ADMINISTRATIVE AGENT OR ANY LENDER IN RESPECT OF PAYMENTS OF UNITED
STATES WITHHOLDING TAX OR OTHER TAXES MADE BY THE BORROWER WHICH ARE CONSISTENT
WITH THE FORMS AND INFORMATION DELIVERED TO THE BORROWER AND THE ADMINISTRATIVE
AGENT OR IF THE PAYMENT OF SUCH AMOUNTS WOULD NOT HAVE ARISEN BUT FOR A FAILURE
BY THE ADMINISTRATIVE AGENT OR SUCH LENDER TO COMPLY WITH THE REQUIREMENTS OF
SUBSECTION 2.13(B) OR THE ADMINISTRATIVE AGENT OR SUCH LENDER DID NOT TIMELY
DELIVER TO THE BORROWER THE FORMS LISTED OR DESCRIBED IN SUBSECTION 2.13(B) OR
DID NOT TAKE SUCH OTHER STEPS AS REASONABLY MAY BE AVAILABLE TO IT UNDER
APPLICABLE TAX LAWS AND ANY APPLICABLE TAX TREATY OR CONVENTION TO OBTAIN AN
EXEMPTION FROM, OR REDUCTION (TO THE LOWEST APPLICABLE RATE) OF, SUCH UNITED
STATES WITHHOLDING TAX AND OTHER TAXES OR, IF SUCH STEPS WERE TAKEN, THE
INFORMATION WAS NOT TIMELY AND DULY DELIVERED TO THE BORROWER.

41


--------------------------------------------------------------------------------




2.14         Indemnity.  (a)  The Borrower agrees to indemnify each Lender and
to hold each Lender harmless from any loss or expense which such Lender may
sustain or incur as a consequence of (a) default by the Borrower in payment when
due of the principal amount of or interest on any Eurodollar Loan, (b) default
by the Borrower in making a borrowing of, conversion into or continuation of
Eurodollar Loans after the Borrower has given a notice requesting the same in
accordance with the provisions of this Agreement, (c) default by the Borrower in
making any prepayment after the Borrower has given a notice thereof in
accordance with the provisions of this Agreement or (d) the making of a
prepayment of Eurodollar Loans on a day which is not the last day of an Interest
Period with respect thereto, including, without limitation, in each case, any
such loss or expense arising from the reemployment of funds obtained by it or
from fees payable to terminate the deposits from which such funds were
obtained.  A certificate as to any amounts (including a calculation thereof)
that a Lender is entitled to receive under this Section 2.14 submitted by such
Lender, through the Administrative Agent, to the Borrower shall be conclusive in
the absence of clearly demonstrable error and all such amounts shall be paid by
the Borrower promptly upon demand by such Lender.  This covenant shall survive
the termination of this Agreement and the payment of the Notes and all other
amounts payable hereunder.


(B)           FOR THE PURPOSE OF CALCULATION OF ALL AMOUNTS PAYABLE TO A LENDER
UNDER THIS SECTION, EACH LENDER SHALL BE DEEMED TO HAVE ACTUALLY FUNDED ITS
RELEVANT EURODOLLAR LOAN THROUGH THE PURCHASE OF A DEPOSIT BEARING INTEREST AT
THE EURODOLLAR RATE IN AN AMOUNT EQUAL TO THE AMOUNT OF THAT EURODOLLAR LOAN AND
HAVING A MATURITY COMPARABLE TO THE RELEVANT INTEREST PERIOD OR APPLICABLE
PERIOD FOR SUCH EURODOLLAR LOAN; PROVIDED, HOWEVER, THAT EACH LENDER MAY FUND
EACH OF ITS EURODOLLAR LOANS IN ANY MANNER IT SEES FIT, AND THE FOREGOING
ASSUMPTIONS SHALL BE UTILIZED ONLY FOR THE CALCULATION OF AMOUNTS PAYABLE UNDER
THIS SUBSECTION.  THIS COVENANT SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT
AND THE PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS PAYABLE HEREUNDER.

2.15         Treatment of Loans and Payments.  Except as provided under Sections
2.4, 2.11, 2.13 or subsection 9.6(g), each Borrowing by the Borrower hereunder,
each payment or prepayment of principal of the Loans, each payment of interest
on the Loans, each payment of Commitment Fees and participation in Letters of
Credit shall be made pro rata among the relevant Lenders in accordance with
their respective Revolving Credit Commitment Percentage, Term Loan Percentage or
Total Percentage, as the case may be.  Each Lender agrees that in computing such
Lender’s portion of any borrowing to be made hereunder, the Administrative Agent
may, in its discretion, round each Lender’s amount of such borrowing to the next
higher or lower whole dollar amount.

2.16         Payments.  (a)  The Borrower shall make each payment (including
principal of or interest on any Borrowing or any fees or other amounts)
hereunder not later than 12:00 (noon), Philadelphia time, on the date when due
to the Administrative Agent at its offices set forth in Section 9.2, in
immediately available funds.  Such payments shall be made without setoff or
counterclaim of any kind.  The Administrative Agent shall distribute to the
Lenders any payments received by the Administrative Agent for their account
promptly upon receipt in like funds as received, provided that, any payment
received by the Administrative Agent for the account of the Lenders at or before
2:00 p.m. Pennsylvania time will be distributed to the

42


--------------------------------------------------------------------------------




Lenders on the same Business Day and any such payment received after that time
on a given day will be distributed on the next Business Day.


(B)           WHENEVER ANY PAYMENT HEREUNDER OR UNDER THE NOTES SHALL BE STATED
TO BE DUE ON A DAY OTHER THAN A BUSINESS DAY, SUCH PAYMENT SHALL BE MADE ON THE
NEXT SUCCEEDING BUSINESS DAY, AND SUCH EXTENSION OF TIME SHALL IN SUCH CASE BE
INCLUDED IN THE COMPUTATION OF THE PAYMENT OF INTEREST OR FEES, AS THE CASE MAY
BE, PROVIDED THAT IF SUCH EXTENSION WOULD CAUSE PAYMENT OF ANY INTEREST ON OR
PRINCIPAL OF THE LOANS OR PAYMENT OF ANY COMMITMENT FEES TO BE MADE IN THE NEXT
FOLLOWING CALENDAR MONTH, SUCH PAYMENT SHALL BE MADE ON THE IMMEDIATELY
PRECEDING BUSINESS DAY.


(C)           IN THE EVENT THAT ANY PAYMENT OF PRINCIPAL, INTEREST OR COMMITMENT
FEES DUE THE LENDERS OR THE ADMINISTRATIVE AGENT UNDER ANY OF THE LOAN DOCUMENTS
IS NOT PAID WHEN DUE, THE ADMINISTRATIVE AGENT IS HEREBY AUTHORIZED TO EFFECT
SUCH PAYMENT UPON PRIOR NOTICE TO THE BORROWER BY DEBITING ANY DEMAND DEPOSIT
ACCOUNT OF THE BORROWER NOW OR IN THE FUTURE MAINTAINED WITH THE ADMINISTRATIVE
AGENT.  THIS RIGHT OF DEBITING ACCOUNTS OF THE BORROWER IS IN ADDITION TO ANY
RIGHT OF SETOFF ACCORDED THE LENDERS HEREUNDER OR BY OPERATION OF LAW.

2.17         Loan Accounts.  Each Lender shall open and maintain on its books a
loan account in the Borrower’s name with respect to Loans made, repayments,
prepayments, the computation and payment of interest and other amounts due and
sums paid to such Lender hereunder and under the Loan Documents.  Except in the
case of manifest error in computation, such records shall be presumed correct as
to the amount at any time due to such Lender from the Borrower.  The failure of
any Lender to make an entry in its loan account shall not abrogate the
Borrower’s duty to repay the Indebtedness and other amounts owed to such Lender
under the Loan Documents.

2.18         Assignment of Loans and/or Revolving Credit Commitments Under
Certain Circumstances; Duty to Mitigate.  In the event (a) any Lender delivers a
notice pursuant to Section 2.11 that it has become unlawful for such Lender to
make or maintain Eurodollar Loans, (b) any Lender delivers a certificate
requesting compensation pursuant to Section 2.12 or (c) the Borrower is required
to pay any additional amount to any Lender or any Governmental Authority on
account of any Lender pursuant to Section 2.13, the Borrower may, at its sole
expense and effort (including with respect to the processing and recordation fee
referred to in subsection 9.6(b)), upon notice to such Lender and the
Administrative Agent, require such Lender to transfer and assign, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.6), all of its interests, rights and obligations under this Agreement
to a Purchasing Lender that shall assume such assigned obligations (which
Purchasing Lender may be another Lender, if a Lender accepts such assignment);
provided that (i) such assignment shall not conflict with any law, rule or
regulation or order of any court or other Governmental Authority having
jurisdiction, (ii) the Borrower shall have received the prior written consent of
the Administrative Agent (and, if a Revolving Credit Commitment or Revolving
Credit Loans are being assigned, the consent of the Issuing Bank), which
consent(s) shall not be unreasonably delayed or withheld, (iii) the Borrower or
such Purchasing Lender shall have paid to the affected Lender in immediately
available funds an amount equal to the sum of the principal of and interest
accrued to the date of such payment on the outstanding Loans, plus all fees
(including,

43


--------------------------------------------------------------------------------




without limitation, Commitment Fees) and other amounts accrued hereunder for the
account of such Lender (including, without limitation, amounts owing under
Sections 2.12, 2.13 and 2.14) and (iv) to the extent such affected Lender is
also the Issuing Bank, (A) the Borrower or such Purchasing Lender  shall have
paid to the Issuing Bank all L/C Disbursements, plus all fees (including,
without limitation, Letter of Credit Fees) and other amounts accrued hereunder
for the account of the Issuing Bank and (B) the Borrower shall have either (I)
returned to the Issuing Bank the original of any outstanding Letters of Credit
or (II) delivered to the Issuing Bank cash collateral for any such outstanding
Letters of Credit in an amount equal to the Letter of Credit Coverage
Requirement for each such Letter of Credit the original of which is not returned
to the Issuing Bank.  Each Lender hereby grants to the Administrative Agent an
irrevocable power of attorney (which power is coupled with an interest) to
execute and deliver, on behalf of such Lender as assignor, any Assignment and
Assumption necessary to effectuate any assignment of such Lender’s interests
hereunder in the circumstances contemplated by this Section 2.18.

2.19         Use of Proceeds.  The proceeds of the Loans may be used by the
Borrower for its working capital, capital expenditures and general corporate
purposes in the ordinary course of business (including paying off the
Indebtedness under the Existing Credit Agreement and paying the fees and
expenses associated with the Loan Documents) and to finance all or a portion of
the purchase price and transaction costs in connection with the BrassRing
Acquisition and other Permitted Acquisitions.  The Letters of Credit shall be
letters of credit required in the ordinary course of the Borrower’s business or
in connection with Permitted Acquisitions.


SECTION 3.  REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent, the Lenders and the Issuing Bank to enter
into this Agreement and to make the Loans and to issue and/or participate in
Letters of Credit, the Borrower hereby represents and warrants to the
Administrative Agent and each Lender that:

3.1           Corporate Existence.  Each of the Borrower and the other Loan
Parties is duly organized, validly existing and in good standing under the laws
of the jurisdiction of its organization, and is duly qualified or licensed to do
business and is in good standing in all other jurisdictions in which the
character of the properties owned or the nature of the activities conducted by
it makes such qualification or licensing necessary, except where the failure to
be so qualified would not reasonably be expected to have a Material Adverse
Effect.

3.2           Subsidiaries.  The Subsidiaries of the Parent and the record
ownership of each such Subsidiary on the date hereof are listed on Schedule 3.2
attached hereto.

3.3           Authority and Binding Effect.  Each of the Borrower and the other
Loan Parties has all requisite power and authority, corporate and otherwise, to
own, lease, encumber and operate its properties and assets and to carry on its
business as now being conducted and to enter into and to perform its obligations
under this Agreement, the Notes and the other Loan Documents to which it is a
party and to fulfill its obligations set forth herein and therein.  The
execution, delivery and performance of this Agreement, the borrowings hereunder
and the execution and delivery of the Notes, the Applications and the other Loan
Documents to which the Borrower or any other Loan Party is a party have been
duly authorized by all requisite corporate action and will not violate or
constitute a default under any Requirement of Law, or of

44


--------------------------------------------------------------------------------




any indenture, note, loan or credit agreement, license or any other agreement,
lease or instrument to which the Parent or any of its Subsidiaries is a party or
by which the Parent or any of its Subsidiaries or any of its or their Properties
are bound.  This Agreement and the other Loan Documents have each been duly
executed and delivered by each Loan Party party thereto.  This Agreement
constitutes, and the Notes and other Loan Documents issued or to be issued
hereunder, when executed and delivered pursuant hereto, will constitute, the
authorized, valid and legally binding obligations of the Borrower or other Loan
Party party thereto enforceable in accordance with their respective terms,
except as limited by applicable bankruptcy, insolvency, reorganization,
moratorium or other laws or equitable principles from time to time in effect
relating to or affecting the rights of creditors generally.

3.4           Approvals.  No consent or approval of any trustee or holder of any
indebtedness, nor any authorization, consent, approval, license, exemption of or
registration, declaration or filing with any court or governmental department,
commission, board, bureau, agency or instrumentality, domestic or foreign, is or
will be necessary to the valid execution and delivery of this Agreement, the
Notes or the other Loan Documents or the consummation by the Borrower or the
other Loan Parties of the transactions contemplated by this Agreement, except
such as have been obtained.

3.5           Recording and Enforceability.  No recording, filing, registration,
notice or other similar action is required in order to insure the legality,
validity, binding effect or enforceability of this Agreement, the Notes or the
other Loan Documents as against the Borrower and any other Loan Party.

3.6           Litigation.  Schedule 3.6 attached hereto contains a list as of
the date hereof of all litigation, claims, disputes, assessments, judgments,
judicial and administrative orders outstanding against the Parent or any of its
Subsidiaries and any actions, suits or proceedings at law or in equity or by or
before any governmental or administrative instrumentality or other agency
pending or, to the knowledge of the Borrower, threatened against the Parent or
any of its Subsidiaries or affecting its or their property or rights which in
any such case if decided adversely individually or in the aggregate would
reasonably be expected to have a Material Adverse Effect.  Neither the Parent
nor any Subsidiary is in default under any applicable statute, rule, order,
certificate or regulation of any Governmental Authority having jurisdiction over
the Parent or any Subsidiary thereof which default would reasonably be expected
to have a Material Adverse Effect.  No litigation, investigation or proceeding
of or before any arbitrator or Governmental Authority is pending or, to the
knowledge of the Borrower, threatened against the Borrower, any other Loan Party
or any of its or their respective Subsidiaries or against any of its or their
respective business, operations, properties, prospects or condition (financial
or otherwise) (a) with respect to this Agreement, the Notes, the other Loan
Documents or any of the transactions contemplated hereby, or (b) as to which
there is a reasonable likelihood of an adverse determination and which, if
adversely determined, would reasonably be expected to have a Material Adverse
Effect.

3.7           Financial Information.  The Borrower has delivered to the
Administrative Agent true, correct and complete copies of the Parent’s audited
balance sheet as of December 31, 2005 and statements of profit and loss and
surplus for the year then ended which have been certified by BDO Seidman, LLP
and the Parent’s unaudited internally prepared balance sheet as

45


--------------------------------------------------------------------------------




of June 30, 2006 and statements of profit and loss and surplus for the quarter
then ended.  All such financial statements have been prepared in accordance with
GAAP, except for the absence of footnotes and subject to year-end adjustments in
the unaudited financial statements, and are true and complete and present fairly
in accordance with GAAP, the financial condition and results of operations of
the Parent and its Subsidiaries as of such dates and for the periods covered
thereby, and said balance sheets accurately reflect all liabilities, including
contingent liabilities that are required by GAAP to be reflected thereon as of
the dates thereof.  Since June 30, 2006, there has been no development or event
nor any prospective development or event which individually or in the aggregate
would reasonably be expected to have a Material Adverse Effect.

3.8           Taxes.  Each of the Parent and its Subsidiaries has filed all
federal, state and local tax returns which it is required by law to file,
subject to the timely filing of any extension therefor, and has paid all
material taxes, assessments and other governmental charges due in respect of
such returns, except to the extent that any such taxes, assessments or other
governmental charges are being contested in good faith and as to which the
Parent or such Subsidiary has set aside on its books adequate reserves.  No
federal tax Lien has been filed against the Parent or any of its Subsidiaries.

3.9           Intellectual Property.  Each of the Borrower and the other Loan
Parties owns, or is licensed to use, all trademarks, tradenames, copyrights,
technology, know-how and processes necessary for the conduct of its business as
currently conducted (the “Intellectual Property”) except for those as to which
the failure to own or license would not reasonably be expected to have a
Material Adverse Effect.  As of the date hereof, no claim has been asserted
against the Parent or any Subsidiary and is pending by any Person challenging or
questioning the use of any such Intellectual Property, nor to the Borrower’s
knowledge, is any such claim threatened and, with respect to any time
thereafter, no such claim has been asserted which would reasonably be expected
to have a Material Adverse Effect.  To the Borrower’s knowledge, the use of such
Intellectual Property by the Borrower and the other Loan Parties does not
infringe the rights of any Person, except for such claims and infringements
that, in the aggregate, would not reasonably be expected to have such a Material
Adverse Effect.

3.10         Intentionally Omitted.

3.11         Material Agreements.  As of the date hereof, Schedule 3.11 attached
hereto contains a list of all of the Parent’s and its Subsidiaries’ material
leases, contracts, agreements, understandings and commitments of any kind the
breach of which would directly or indirectly reasonably be expected to have a
Material Adverse Effect and all parties (including the Parent and its
Subsidiaries) to all such material leases, contracts, agreements, understandings
and commitments have to the Borrower’s knowledge complied with the provisions
thereof in all material respects and neither the Parent nor any of its
Subsidiaries is in material default under any provision thereof and to the
knowledge of the Borrower (i) no other party thereto is in default under any
material provision thereof and (ii) no event has occurred which, but for the
giving of notice or the passage of time, or both, would constitute a material
default thereunder.

3.12         Compliance With Law.  Each of the Parent and its Subsidiaries is in
compliance with all Requirements of Law except to the extent that the failure to
comply

46


--------------------------------------------------------------------------------




therewith would not in the aggregate reasonably be expected to have a Material
Adverse Effect.  As of the date hereof, no Loan Party has received any written
notice, not heretofore complied with, from any federal, state or local authority
or any insurance or inspection body to the effect that any of its properties,
facilities, equipment or business procedures or practices fail to materially
comply with any applicable law, ordinance, regulation, building or zoning law,
or any other requirements of any such authority or body, except where such
failure would not reasonably be expected to have a Material Adverse Effect.

3.13         Title to Property.  Each of the Parent and its Subsidiaries has
good title to or valid leasehold interests in or license to use or similar
interests in all personal properties, assets and other rights which it purports
to own or lease or which is reflected as owned or leased on its respective books
and records (except where failure to have good title to, or valid leasehold or
similar interests in, would not reasonably be expected to have a Material
Adverse Effect), free and clear of all Liens except Permitted Liens, and subject
to the terms and conditions of the applicable leases.  Except for financing
statements evidencing Permitted Liens or protective filings related to operating
leases or other assets in the possession of, but not owned by, the Parent or any
of its Subsidiaries, no effective financing statement under the Uniform
Commercial Code is in effect in any jurisdiction and no other filing which names
the Parent or any of its Subsidiaries as debtor or which covers or purports to
cover any of the assets of the Parent or any of its Subsidiaries is currently
effective and on file in any state or other jurisdiction.  All of the assets and
properties of the Parent and its Subsidiaries that are necessary for the
operation of their respective businesses are in good working condition and are
able to serve the functions for which they are currently being used, except for
ordinary wear and tear.

3.14         Security Interests.  At all times after execution and delivery of
the Security Documents by the Loan Party or Loan Parties party thereto and
completion of the filings and recordings (to the extent not already filed and
recorded prior to the Closing Date) in the jurisdictions listed on Schedule
3.14, and delivery to the Administrative Agent of possession or control, as
applicable, of all Collateral the perfection of a security interest in which
requires possession or control under the Uniform Commercial Code, the security
interests created for the benefit of the Administrative Agent and the Lenders
pursuant to the Security Documents will constitute valid, perfected security
interests in the Collateral subject thereto, subject to no other Liens
whatsoever, except Permitted Liens.

3.15         Federal Regulations.  No part of the proceeds of any Loans will be
used for “purchasing” or “carrying” any “margin stock” within the respective
meanings of each of the quoted terms under Regulation U or for any purpose which
violates the provisions of Regulation U or any other Regulations of the Board of
Governors of the Federal Reserve System.  If requested by any Lender or the
Administrative Agent, the Borrower will furnish to the Administrative Agent and
each Lender a statement to the foregoing effect in conformity with the
requirements of FR Form U-l referred to in said Regulation U.  No part of the
proceeds of the Loans hereunder will be used for any purpose which violates, or
which is inconsistent with, the provisions of any of Regulations D, T, U and X.

3.16         ERISA.  Except as specifically disclosed on Schedule 3.16 to this
Agreement:  (a) there is no Accumulated Funding Deficiency with respect to any
Employee Pension Plan, (b) no Reportable Event (excluding those for which notice
has been waived by the

47


--------------------------------------------------------------------------------




PBGC) has occurred with respect to any Employee Pension Plan, (c) neither the
Parent nor any Commonly Controlled Entity has incurred Withdrawal Liability with
respect to any Multiemployer Plan, and (d) no Multiemployer Plan is in
Reorganization.  No liability (whether or not such liability is being litigated)
in excess of $250,000 has been asserted against the Parent or any Commonly
Controlled Entity in connection with any Employee Pension Plan or any
Multiemployer Plan by the PBGC, by a trustee appointed pursuant to Section
4042(b) or (c) of ERISA, or by a sponsor or an agent of a sponsor of a
Multiemployer Plan, and no Lien has been attached and no Person has, to the
Borrower’s knowledge, threatened to attach a Lien on any of the Parent’s or any
Commonly Controlled Entity’s property as a result of failure to comply with
ERISA or as a result of the termination of any Employee Pension Plan.  Each
Employee Pension Plan, as most recently amended, including amendments to any
trust agreement, group annuity or insurance contract, or other governing
instrument, is the subject of a favorable determination by the Internal Revenue
Service with respect to its qualification under Section 401(a) of the Code, and
to the knowledge of the Borrower, no amendment adopted after such determination
negatively affects the qualification of such Plan.  Neither the Parent nor any
Commonly Controlled Entity has an unfulfilled obligation to contribute to any
Multiemployer Plan.

3.17         Fictitious Names.  Neither the Parent nor its Subsidiaries operate
or do business under any assumed, trade or fictitious names, other than as
listed on Schedule 3.17, or if after the date hereof, disclosed to the
Administrative Agent in writing.

3.18         No Event of Default.  No Default or Event of Default has occurred
and is continuing.

3.19         Solvency.  Each of the Parent and its Subsidiaries is, and after
receipt and application of any Loans hereunder, including the initial Loans will
be, Solvent.

3.20         Investment Company Act.  Neither the Parent, the Borrower nor any
Subsidiary thereof is an “investment company”, or a company “controlled” by an
“investment company”, within the meaning of the Investment Company Act of 1940,
as amended.

3.21         Environmental Matters.  Except to the extent that all of the
following would not reasonably be expected to have a Material Adverse Effect:


(A)           THE PROPERTIES DO NOT CONTAIN, AND HAVE NOT PREVIOUSLY CONTAINED,
IN, ON, OR UNDER, INCLUDING, WITHOUT LIMITATION, THE SOIL AND GROUNDWATER
THEREUNDER, ANY MATERIALS OF ENVIRONMENTAL CONCERN IN AMOUNTS OR CONCENTRATIONS
THAT CONSTITUTE OR CONSTITUTED A VIOLATION OF, OR REASONABLY WOULD REASONABLY BE
EXPECTED TO GIVE RISE TO LIABILITY UNDER ENVIRONMENTAL LAWS.


(B)           THE PROPERTIES AND ALL OPERATIONS AND FACILITIES AT THE PROPERTIES
ARE IN COMPLIANCE, AND HAVE IN THE LAST FIVE YEARS BEEN IN COMPLIANCE WITH ALL
ENVIRONMENTAL LAWS, AND THERE IS NO CONTAMINATION AT, UNDER OR ABOUT THE
PROPERTIES OR VIOLATION OF ANY ENVIRONMENTAL LAW WITH RESPECT TO THE PROPERTIES
OR THE BUSINESS OPERATED BY THE PARENT AND ITS SUBSIDIARIES WHICH WOULD
REASONABLY BE EXPECTED TO INTERFERE WITH THE CONTINUED OPERATION OF ANY OF THE
PROPERTIES OR IMPAIR THE FAIR SALEABLE VALUE OF ANY THEREOF.  NEITHER THE PARENT
NOR ANY SUBSIDIARY HAS ASSUMED ANY LIABILITY OF ANY PERSON UNDER ENVIRONMENTAL
LAWS.

48


--------------------------------------------------------------------------------





(C)           NEITHER THE PARENT NOR ANY SUBSIDIARY HAS RECEIVED NOR IS IT AWARE
OF ANY CLAIM, NOTICE OF VIOLATION, ALLEGED VIOLATION, NON-COMPLIANCE,
INVESTIGATION OR ADVISORY ACTION OR POTENTIAL LIABILITY REGARDING ENVIRONMENTAL
MATTERS OR COMPLIANCE OF ENVIRONMENTAL LAW WITH REGARD TO THE PROPERTIES WHICH
HAS NOT BEEN SATISFACTORILY RESOLVED BY THE PARENT OR ITS SUBSIDIARY AND NEITHER
THE PARENT NOR ANY SUBSIDIARY IS AWARE AND HAS NO REASON TO BELIEVE THAT ANY
SUCH ACTION IS BEING CONTEMPLATED, CONSIDERED OR THREATENED.


(D)           MATERIALS OF ENVIRONMENTAL CONCERN HAVE NOT BEEN GENERATED,
TREATED, STORED, TRANSPORTED, DISPOSED OF, AT, ON, FROM OR UNDER ANY OF THE
PROPERTIES BY THE PARENT OR ANY OF ITS SUBSIDIARIES, NOR HAVE ANY MATERIALS OF
ENVIRONMENTAL CONCERN BEEN TRANSFERRED BY THE PARENT OR ANY OF ITS SUBSIDIARIES
FROM THE PROPERTIES TO ANY OTHER LOCATION EXCEPT IN EITHER CASE IN THE ORDINARY
COURSE OF BUSINESS OF THE PARENT AND ITS SUBSIDIARIES IN COMPLIANCE WITH ALL
ENVIRONMENTAL LAWS AND SUCH THAT IT WOULD NOT REASONABLY BE EXPECTED TO GIVE
RISE TO LIABILITY UNDER ANY APPLICABLE ENVIRONMENTAL LAW.


(E)           THERE ARE NO GOVERNMENTAL, ADMINISTRATIVE ACTIONS OR JUDICIAL
PROCEEDINGS PENDING OR, TO THE BEST KNOWLEDGE OF THE BORROWER, CONTEMPLATED OR
THREATENED UNDER ANY ENVIRONMENTAL LAWS TO WHICH THE PARENT OR ANY OF ITS
SUBSIDIARIES IS OR WILL BE NAMED AS A PARTY WITH RESPECT TO THE PROPERTIES, NOR
ARE THERE ANY CONSENT DECREES OR OTHER DECREES, CONSENT ORDERS, ADMINISTRATIVE
ORDERS OR OTHER ORDERS, OR OTHER ADMINISTRATIVE OR JUDICIAL REQUIREMENTS
OUTSTANDING UNDER ANY ENVIRONMENTAL LAW WITH RESPECT TO ANY OF THE PROPERTIES.

3.22         Labor Matters.  Except as set forth on Schedule 3.22, as of the
Closing Date, there are no collective bargaining agreements or Multiemployer
Plans covering the employees of the Parent or its Subsidiaries, and neither the
Parent nor its Subsidiaries has suffered any strikes, walkouts, work stoppages
or other material labor difficulty within the last five years and to the
knowledge of the Borrower, there are none now threatened.

3.23         Anti-Terrorism Laws.  (a)  Neither the Parent, its Subsidiaries
nor, to the Borrower’s knowledge, their Affiliates are in violation of any
Anti-Terrorism Law nor does the Parent or its Subsidiaries engage in or conspire
to engage in any transaction  that evades or avoids, or has the purpose of
evading or avoiding, or attempts to violate, any of the prohibitions set forth
in any Anti-Terrorism Law.


(B)           EXECUTIVE ORDER NO. 13224.  NEITHER THE PARENT, ITS SUBSIDIARIES
NOR, TO THE BORROWER’S KNOWLEDGE, ANY OF THEIR AFFILIATES OR AGENTS ACTING OR
BENEFITING IN ANY CAPACITY IN CONNECTION WITH THE EXTENSIONS OF CREDIT OR OTHER
TRANSACTIONS HEREUNDER, IS ANY OF THE FOLLOWING (EACH A “BLOCKED PERSON”):

(I)            A PERSON THAT IS LISTED IN THE ANNEX TO, OR IS OTHERWISE SUBJECT
TO THE PROVISIONS OF, EXECUTIVE ORDER NO. 13224;

(II)           A PERSON OWNED OR CONTROLLED  BY, OR ACTING FOR OR ON BEHALF OF,
ANY PERSON THAT IS LISTED IN THE ANNEX TO, OR IS OTHERWISE SUBJECT TO THE
PROVISIONS OF, EXECUTIVE ORDER NO. 13224;

(III)          A PERSON OR ENTITY WITH WHICH ANY LENDER IS PROHIBITED FROM
DEALING OR OTHERWISE ENGAGING IN ANY TRANSACTION BY ANY ANTI-TERRORISM LAW;

49


--------------------------------------------------------------------------------




(IV)          A PERSON OR ENTITY THAT COMMITS, THREATENS OR CONSPIRES TO COMMIT
OR SUPPORTS “TERRORISM” AS DEFINED IN EXECUTIVE ORDER NO. 13224;

(V)           A PERSON OR ENTITY THAT IS NAMED AS A “SPECIALLY DESIGNATED
NATIONAL” ON THE MOST CURRENT LIST PUBLISHED BY THE U.S. TREASURY DEPARTMENT
OFFICE OF FOREIGN ASSET CONTROL AT ITS OFFICIAL WEBSITE OR ANY REPLACEMENT
WEBSITE OR OTHER REPLACEMENT OFFICIAL PUBLICATION OF SUCH LIST; OR

(VI)          A PERSON OR ENTITY WHO IS AFFILIATED OR AFFILIATED WITH A PERSON
OR ENTITY LISTED ABOVE.

The Parent does not nor, to the Borrower’s knowledge, does any of the Parent’s
Subsidiaries, Affiliates or agents acting in any capacity in connection with the
extensions of credit hereunder or other transactions hereunder (x) conduct any
business or engage in making or receiving any contribution of funds, goods or
services to or for the benefit of any Blocked Person, or (y) deal in, or
otherwise engage in any transaction relating to, any property or interests in
property blocked  pursuant to the Executive Order No. 13224.

3.24         BrassRing Acquisition.


(A)           COMPLETE AND CORRECT COPIES OF THE PRINCIPAL BRASSRING ACQUISITION
DOCUMENTS HAVE BEEN PROVIDED TO THE ADMINISTRATIVE AGENT.


(B)           EACH OF THE LOAN PARTIES PARTY TO A BRASSRING ACQUISITION DOCUMENT
(A) HAS THE POWER AND AUTHORITY UNDER THE LAWS OF ITS JURISDICTION OF
ORGANIZATION AND UNDER ITS OTHER ORGANIZATION DOCUMENTS TO ENTER INTO AND
PERFORM THE BRASSRING ACQUISITION DOCUMENTS TO WHICH IT IS A PARTY AND (B) HAS
TAKEN ALL ACTIONS (CORPORATE OR OTHERWISE) NECESSARY FOR THE EXECUTION AND
PERFORMANCE BY IT OF THE BRASSRING ACQUISITION DOCUMENTS TO WHICH IT IS A
PARTY.  THE BRASSRING ACQUISITION DOCUMENTS CONSTITUTE THE VALID AND BINDING
OBLIGATION OF EACH LOAN PARTY PARTY THERETO, ENFORCEABLE AGAINST SUCH LOAN
PARTIES IN ACCORDANCE WITH THEIR RESPECTIVE TERMS, EXCEPT THAT THE
ENFORCEABILITY OF THE OBLIGATIONS OF THE PARTIES UNDER THE BRASSRING ACQUISITION
DOCUMENTS IS SUBJECT TO THE PROVISIONS OF BANKRUPTCY, INSOLVENCY,
REORGANIZATION, MORATORIUM OR OTHER SIMILAR LAWS AND IS SUBJECT TO GENERAL
EQUITY PRINCIPLES WHICH MAY LIMIT THE SPECIFIC ENFORCEMENT OF CERTAIN REMEDIES.


(C)           THE MAKING AND PERFORMANCE OF THE BRASSRING ACQUISITION DOCUMENTS
DOES NOT IN ANY MATERIAL RESPECTS VIOLATE ANY PROVISION OF ANY LAW OR
REGULATION, FEDERAL, STATE OR LOCAL, AND DOES NOT VIOLATE ANY PROVISIONS OF THE
ORGANIZATIONAL DOCUMENTS OF ANY LOAN PARTY, OR CONSTITUTE A DEFAULT UNDER ANY
MATERIAL AGREEMENT BY WHICH ANY LOAN PARTY OR ITS PROPERTY MAY BE BOUND.  NO
CONTRACTS THAT ARE MATERIAL, IN THE AGGREGATE WHICH WERE ACQUIRED IN THE
BRASSRING ACQUISITION MAY BE TERMINATED BY THE COUNTERPARTY(IES) THERETO AS A
RESULT OF THE BRASSRING ACQUISITION AND THE CHANGE OF OWNERSHIP OCCASIONED
THEREBY.

3.25         No Burdensome Agreements.  Neither the Parent, the Borrower nor any
Subsidiary thereof is a party to or bound by any agreement or instrument or
subject to any corporate or other restriction the performance or observance of
which now has or, as far as the Borrower can reasonably foresee, would
reasonably be expected to have, a Material Adverse Effect.

50


--------------------------------------------------------------------------------




3.26         No Misrepresentations or Material Nondisclosures.  Neither this
Agreement nor any other document, certificate or statement furnished to the
Administrative Agent or the Lenders in connection herewith contains any untrue
statement of a material fact or omits to state a material fact necessary in
order to make the statements contained herein and therein not misleading.  As of
the Closing Date, there is no fact known to the Borrower which now or in the
future (so far as the Borrower can reasonably foresee) would reasonably be
expected to have a Material Adverse Effect which has not been set forth in this
Agreement or in the other documents, certificates and statements furnished to
the Lenders in connection with the transactions contemplated hereby.

All of the foregoing representations and warranties shall survive the execution
and delivery of the Notes and the making by the Lenders of the Loans and
issuance of Letters of Credit hereunder and shall continue in full force and
effect so long as any indebtedness or obligation of the Borrower to the Lenders
and/or the Administrative Agent hereunder or under the other Loan Documents is
outstanding or unperformed or this Agreement remains in effect.


SECTION 4.  CONDITIONS PRECEDENT

4.1           Conditions to Closing.  The agreement of each Lender to enter into
this Agreement and to make the initial Loans requested to be made and the
Issuing Bank and each Revolving Credit Lender to issue and/or participate in
Letters of Credit requested to be issued on the Closing Date is subject to the
satisfaction on and as of the Closing Date of the following conditions
precedent:


(A)           CREDIT AGREEMENT AND NOTES.  THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED (I) THIS AGREEMENT, (A) EXECUTED AND DELIVERED BY A DULY AUTHORIZED
OFFICER OF THE BORROWER, WITH A COUNTERPART FOR EACH LENDER, AND (B) EXECUTED
AND DELIVERED BY A DULY AUTHORIZED OFFICER OF THE ADMINISTRATIVE AGENT AND EACH
LENDER, (II) FOR THE ACCOUNT OF EACH (AS APPLICABLE) LENDER, A REVOLVING CREDIT
NOTE AND/OR TERM NOTE, WITH EACH SUCH NOTE CONFORMING TO THE REQUIREMENTS HEREOF
AND EXECUTED BY A DULY AUTHORIZED OFFICER OF THE BORROWER.


(B)           OTHER LOAN DOCUMENTS.  THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED EACH OF THE SECURITY DOCUMENTS AND OTHER LOAN DOCUMENTS DULY EXECUTED
AND DELIVERED BY EACH PARTY THERETO (INCLUDING ANY STOCK CERTIFICATES AND
UNDATED STOCK POWERS OTHER THAN FOR ANY FOREIGN SUBSIDIARY OF A TARGET, WHICH
SHALL BE DELIVERED AS SOON AS PRACTICABLE BUT IN ANY EVENT WITHIN THIRTY (30)
DAYS AFTER THE CLOSING DATE OR SUCH LATER DATE AS THE ADMINISTRATIVE AGENT SHALL
AGREE TO IN WRITING).  ANY DOCUMENT (INCLUDING WITHOUT LIMITATION UCC FINANCING
STATEMENTS) REQUIRED TO BE FILED, REGISTERED OR RECORDED IN ORDER TO CREATE, IN
FAVOR OF THE ADMINISTRATIVE AGENT FOR THE BENEFIT OF THE LENDERS, A PERFECTED,
FIRST PRIORITY LIEN (SUBJECT ONLY TO PERMITTED LIENS), SHALL HAVE BEEN FILED,
REGISTERED OR RECORDED AND/OR PROPERLY PREPARED FOR FILING, REGISTRATION OR
RECORDING IN EACH OFFICE IN EACH JURISDICTION IN WHICH SUCH FILINGS,
REGISTRATION AND RECORDATION ARE REQUIRED TO PERFECT SUCH FIRST PRIORITY
SECURITY INTERESTS CREATED BY THE SECURITY DOCUMENTS, AND THE ADMINISTRATIVE
AGENT SHALL BE SATISFIED THAT ALL SUCH RECORDINGS AND FILINGS HAVE BEEN OR WILL
BE COMPLETED PROMPTLY FOLLOWING THE CLOSING DATE AND THAT ALL NECESSARY FILING,
RECORDING AND OTHER FEES AND ALL TAXES AND EXPENSES RELATED TO SUCH FILINGS,
REGISTRATIONS AND RECORDINGS HAVE BEEN OR WILL BE PAID IN FULL BY THE BORROWER.

51


--------------------------------------------------------------------------------





(C)           LOAN PARTY CERTIFICATES.  THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED A CERTIFICATE OF THE SECRETARY OR ASSISTANT SECRETARY OF THE BORROWER
AND THE OTHER LOAN PARTIES CERTIFYING THE RESOLUTIONS OF THE BOARD OF DIRECTORS
OF SUCH PERSON AND TRUE AND CORRECT COPIES OF THE CERTIFICATE OR ARTICLES OF
INCORPORATION, BYLAWS OR OTHER APPLICABLE GOVERNING DOCUMENTS OF SUCH PERSON AND
THE SIGNATURES AND INCUMBENCY OF THE OFFICERS OF SUCH PERSON AUTHORIZED TO SIGN
THE LOAN DOCUMENTS TO WHICH IT IS A PARTY, AND SUCH CERTIFICATES AND ATTACHMENTS
THERETO SHALL BE IN FORM AND SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE AGENT.


(D)           EXISTING CREDIT ARRANGEMENTS.  THE EXISTING CREDIT AGREEMENT AND
ANY EXISTING CREDIT FACILITIES RELATING TO THE BRASSRING ACQUISITION SHALL HAVE
BEEN TERMINATED, ALL INDEBTEDNESS THEREUNDER SHALL HAVE BEEN PAID IN FULL AND
THE LIENS SECURING ANY SUCH INDEBTEDNESS SHALL HAVE BEEN RELEASED AND PAYOFF
LETTERS SHALL HAVE BEEN DELIVERED TO THE ADMINISTRATIVE AGENT AND BE IN A FORM
ACCEPTABLE TO THE ADMINISTRATIVE AGENT.


(E)           FEES.  EACH OF THE ADMINISTRATIVE AGENT AND THE LEAD ARRANGER
SHALL HAVE RECEIVED ALL FEES TO BE RECEIVED BY IT INDIVIDUALLY OR ON BEHALF OF
THE LENDERS ON THE CLOSING DATE PURSUANT TO THE FEE LETTER.


(F)            LEGAL OPINIONS.  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED THE
EXECUTED LEGAL OPINION OF PEPPER HAMILTON, LLP, COUNSEL TO THE BORROWER AND THE
OTHER LOAN PARTIES.  SUCH OPINION SHALL BE ADDRESSED TO THE LENDERS AND THE
ADMINISTRATIVE AGENT AND COVER SUCH MATTERS INCIDENT TO THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT AS THE ADMINISTRATIVE AGENT MAY REASONABLY
REQUIRE.


(G)           UCC FILING AND OTHER SEARCHES.  THE ADMINISTRATIVE AGENT SHALL
HAVE RECEIVED THE RESULTS OF (I) UNIFORM COMMERCIAL CODE SEARCHES MADE WITH
RESPECT TO EACH OF THE PARENT, THE BORROWER, THE OTHER LOAN PARTIES, TOGETHER
WITH COPIES OF FINANCING STATEMENTS DISCLOSED BY SUCH SEARCHES AND (II) SUCH TAX
AND JUDGMENT LIEN SEARCHES AS THE ADMINISTRATIVE AGENT SHALL REASONABLY REQUEST,
AND EACH OF THE FOREGOING SEARCHES SHALL DISCLOSE NO LIENS, EXCEPT FOR PERMITTED
LIENS OR, IF UNPERMITTED LIENS ARE DISCLOSED, THE ADMINISTRATIVE AGENT SHALL
HAVE RECEIVED SATISFACTORY EVIDENCE OF THE RELEASE OF SUCH LIENS.


(H)           INSURANCE.  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
CERTIFICATES OF INSURANCE WITH RESPECT TO THE PARENT’S, THE BORROWER’S AND THE
OTHER LOAN PARTIES’ FIRE, CASUALTY, LIABILITY AND OTHER INSURANCE COVERING ITS
RESPECTIVE PROPERTY AND BUSINESS, INCLUDING LENDER LOSS PAYEE ENDORSEMENTS IN
FAVOR OF THE ADMINISTRATIVE AGENT ON ACORD FORM 27.


(I)            GOOD STANDING.  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
CERTIFICATES OF GOOD STANDING, SUBSISTENCE AND/OR STATUS DATED A RECENT DATE
FROM THE SECRETARY OF STATE OR APPROPRIATE AUTHORITIES IN THE STATE OF FORMATION
OF EACH OF THE BORROWER AND THE OTHER LOAN PARTIES.


(J)            NO MATERIAL ADVERSE EFFECT; CLOSING CERTIFICATE.  NO MATERIAL
ADVERSE EFFECT SHALL HAVE OCCURRED SINCE JUNE 30, 2006.  THE ADMINISTRATIVE
AGENT SHALL HAVE RECEIVED A CERTIFICATE FROM THE BORROWER AND THE OTHER LOAN
PARTIES, DATED AS OF THE CLOSING DATE, AND EXECUTED BY A RESPONSIBLE OFFICER OF
SUCH PARTY STATING THAT, AS OF THE CLOSING DATE (I) ALL OF

52


--------------------------------------------------------------------------------





THE REPRESENTATIONS AND WARRANTIES MADE BY SUCH PARTY HEREIN AND IN THE OTHER
LOAN DOCUMENTS ARE TRUE AND CORRECT IN ALL MATERIAL RESPECTS (EXCEPT THAT
REPRESENTATIONS AND WARRANTIES THAT EXPRESSLY RELATE TO AN EARLIER DATE ARE TRUE
AND CORRECT IN ALL MATERIAL RESPECTS AS OF SUCH DATE), (II) NO DEFAULT OR EVENT
OF DEFAULT EXISTS AND (III) NO MATERIAL ADVERSE EFFECT HAS OCCURRED SINCE
JUNE 30, 2006.


(K)           GOVERNMENTAL APPROVALS.  THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED EVIDENCE THAT ANY NECESSARY AUTHORIZATIONS FROM ANY GOVERNMENTAL
AUTHORITY FOR THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY HAVE BEEN
OBTAINED.


(L)            DUE DILIGENCE.  THE ADMINISTRATIVE AGENT AND THE LENDERS SHALL
HAVE COMPLETED THEIR DUE DILIGENCE REVIEW, INCLUDING, WITHOUT LIMITATION, A
REVIEW OF TRUE AND CORRECT COPIES OF THE BRASSRING ACQUISITION DOCUMENTS AND ANY
THIRD PARTY DUE DILIGENCE REPORTS PREPARED IN CONNECTION THEREWITH, THE RESULTS
OF WHICH SHALL BE SATISFACTORY TO THE LENDERS.


(M)          BRASSRING ACQUISITION CERTIFICATION.  THE ADMINISTRATIVE AGENT
SHALL HAVE RECEIVED A CERTIFICATE FROM THE BORROWER CERTIFYING THAT (I) THE
BRASSRING ACQUISITION WILL BE CONSUMMATED SIMULTANEOUSLY HEREWITH ON TERMS AND
CONDITIONS CONSISTENT WITH THE TERMS OF THE BRASSRING ACQUISITION DOCUMENTS,
(II) THE PURCHASE PRICE PAID IN CONNECTION WITH THE BRASSRING ACQUISITION DOES
NOT EXCEED $120,000,000 (EXCLUDING REASONABLE TRANSACTION EXPENSES) AND (III)
SUCH AGGREGATE PURCHASE PRICE WAS PARTIALLY FUNDED WITH CASH FROM THE PARENT AND
ITS SUBSIDIARIES AND CASH ON HAND OF THE TARGETS IN AN AGGREGATE AMOUNT OF AT
LEAST $50,000,000.


(N)           CLOSING FINANCIAL CONDITION CERTIFICATE.  THE BORROWER SHALL HAVE
DELIVERED TO THE ADMINISTRATIVE AGENT A CERTIFICATE DATED AS OF THE CLOSING DATE
AND EXECUTED BY A RESPONSIBLE OFFICER OF THE BORROWER, WITH CALCULATIONS
ATTACHED THERETO, EVIDENCING (I) A MINIMUM LIQUIDITY LEVEL AFTER GIVING EFFECT
TO THE LOANS MADE BY THE LENDERS ON THE CLOSING DATE, THE ISSUANCE OF ANY
LETTERS OF CREDIT BY THE ISSUING BANK ON SUCH DATE AND THE BRASSRING ACQUISITION
OF AT LEAST $10,000,000, (II) THE PARENT’S PRO FORMA MODIFIED EBITDA FOR THE
FOUR (4) CONSECUTIVE FISCAL QUARTERS ENDING SEPTEMBER 30, 2006 OF AT LEAST
$21,000,000 AFTER GIVING EFFECT TO THE BRASSRING ACQUISITION AND (III) THE TOTAL
NET LEVERAGE RATIO AS OF SEPTEMBER 30, 2006 ON A PRO FORMA BASIS AFTER GIVING
EFFECT TO THE BRASSRING ACQUISITION.


(O)           FINANCIAL STATEMENTS AND PROJECTIONS.  THE BORROWER SHALL HAVE
DELIVERED TO THE ADMINISTRATIVE AGENT AND THE LENDERS (I) CONSOLIDATED PRO FORMA
FINANCIAL STATEMENTS FOR THE PARENT AND ITS SUBSIDIARIES (AFTER GIVING EFFECT TO
THE BRASSRING ACQUISITION) FOR THE FISCAL QUARTERS ENDED MARCH 31, 2006,
JUNE 30, 2006 AND SEPTEMBER 30, 2006, (II) CONSOLIDATED FINANCIAL PROJECTIONS ON
A QUARTERLY BASIS FOR THE 2006 AND 2007 FISCAL YEARS AND ON AN ANNUAL BASIS FOR
EACH FISCAL YEAR ENDING THEREAFTER THROUGH AND INCLUDING THE 2009 FISCAL YEAR
AND (III) A REPORT, PREPARED BY A THIRD PARTY ACCEPTABLE TO THE ADMINISTRATIVE
AGENT, CONFIRMING THAT THE TARGETS’ MODIFIED EBITDA FOR THE FOUR CONSECUTIVE
FISCAL QUARTERS ENDED JUNE 30, 2006 IS AT LEAST $5,000,000, (INCLUSIVE OF
AGREED-UPON ADD-BACKS AS SET FORTH ON SCHEDULE II HERETO) IN EACH CASE IN FORM
AND SUBSTANCE SATISFACTORY TO THE LENDERS.

53


--------------------------------------------------------------------------------





(P)           BRASSRING ACQUISITION.  THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED AND REVIEWED TO ITS SATISFACTION BRASSRING ACQUISITION DOCUMENTS AND
ALL OF THE DOCUMENTS, AGREEMENTS OR INSTRUMENTS EVIDENCING ANY SELLER NOTES OR
EARN-OUTS.


(Q)           PRINCIPAL DEPOSIT ACCOUNTS.  THE BORROWER AND THE OTHER LOAN
PARTIES (OTHER THAN THE TARGETS AND THEIR SUBSIDIARIES) SHALL HAVE ESTABLISHED
THEIR PRINCIPAL DEPOSIT ACCOUNTS AT PNC.


(R)            ADDITIONAL MATTERS.  ALL CORPORATE AND OTHER PROCEEDINGS, AND ALL
DOCUMENTS, INSTRUMENTS AND OTHER LEGAL MATTERS IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL
BE SATISFACTORY IN FORM AND SUBSTANCE TO THE ADMINISTRATIVE AGENT, AND THE
ADMINISTRATIVE AGENT SHALL HAVE RECEIVED SUCH OTHER DOCUMENTS AND LEGAL OPINIONS
IN RESPECT OF ANY ASPECT OR CONSEQUENCE OF THE TRANSACTIONS CONTEMPLATED HEREBY
OR THEREBY AS IT SHALL REASONABLY REQUEST.

4.2           Conditions to Each Loan or Letter of Credit.  The agreement of
each Lender to make any Loan requested to be made by it and of the Issuing Bank
and each Revolving Credit Lender to issue and/or participate in Letters of
Credit requested to be issued on any date (including the Closing Date) is
subject to the satisfaction of the following conditions precedent:


(A)           REPRESENTATIONS AND WARRANTIES.  EACH OF THE REPRESENTATIONS AND
WARRANTIES MADE BY THE BORROWER OR ANY OTHER LOAN PARTY HEREIN OR UNDER THE
OTHER LOAN DOCUMENTS SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS ON AND
AS OF SUCH DATE AS IF MADE ON AND AS OF SUCH DATE (EXCEPT TO THE EXTENT THAT
SUCH REPRESENTATIONS AND WARRANTIES RELATE EXPRESSLY TO AN EARLIER DATE IN WHICH
CASE SUCH REPRESENTATIONS AND WARRANTIES SHALL BE TRUE AND CORRECT IN ALL
MATERIAL RESPECTS AS OF SUCH EARLIER DATE).


(B)           NO DEFAULT.  NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED
AND BE CONTINUING ON SUCH DATE OR AFTER GIVING EFFECT TO THE MAKING OF SUCH LOAN
OR ISSUING SUCH LETTER OF CREDIT.


(C)           NO MATERIAL ADVERSE EFFECT.  AT THE TIME OF MAKING SUCH LOAN OR
ISSUING SUCH LETTER OF CREDIT, NO MATERIAL ADVERSE EFFECT SHALL HAVE OCCURRED
AND BE CONTINUING.

Each request by the Borrower for a Loan or Letter of Credit hereunder shall
constitute a representation and warranty by the Borrower as of the date thereof
that the conditions contained in this Section 4.2 have been satisfied.

4.3           Closing.  The closing (the “Closing”) of the transactions
contemplated hereby shall take place at the offices of Ballard Spahr Andrews &
Ingersoll, LLP, 1735 Market Street, Philadelphia, PA 19103, commencing at
10:00 A.M., Philadelphia time, on November 13, 2006, or such other place or date
as to which the Administrative Agent, the Lenders and the Borrower shall agree. 
The date on which the Closing shall be completed is referred to herein as the
“Closing Date”.

54


--------------------------------------------------------------------------------





SECTION 5.  AFFIRMATIVE COVENANTS

The Borrower hereby agrees that, so long as the Revolving Credit Commitments
remain in effect, any Note or Letter of Credit remains outstanding and unpaid,
or any other amount is owing to any Lender or the Administrative Agent hereunder
or under any other Loan Document, the Borrower shall and (except in the case of
delivery of financial information, reports and notices, Section 5.17 and Section
5.18) shall cause the Parent and each of its other Subsidiaries to:

5.1           Furnishing Financial Statements.  Furnish or cause to be furnished
to the Administrative Agent:


(A)           AS SOON AS AVAILABLE, BUT IN ANY EVENT NOT LATER THAN 90 DAYS (OR
SUCH EARLIER DATE MANDATED BY THE SEC) AFTER THE CLOSE OF EACH FISCAL YEAR OF
THE PARENT, A COPY OF THE ANNUAL AUDIT REPORT FOR SUCH YEAR FOR THE PARENT AND
ITS CONSOLIDATED SUBSIDIARIES, INCLUDING THEREIN A CONSOLIDATED BALANCE SHEET OF
THE PARENT AND ITS CONSOLIDATED SUBSIDIARIES AS AT THE END OF SUCH FISCAL YEAR,
AND RELATED CONSOLIDATED STATEMENTS OF INCOME AND RETAINED EARNINGS AND CHANGES
IN CASH FLOWS OF THE PARENT AND ITS CONSOLIDATED SUBSIDIARIES FOR SUCH FISCAL
YEAR, ALL IN REASONABLE DETAIL, PREPARED IN ACCORDANCE WITH GAAP APPLIED ON A
BASIS CONSISTENTLY MAINTAINED THROUGHOUT THE PERIOD INVOLVED AND WITH THE PRIOR
YEAR WITH SUCH CHANGES THEREON AS SHALL BE APPROVED BY THE PARENT’S INDEPENDENT
CERTIFIED PUBLIC ACCOUNTANTS, SUCH FINANCIAL STATEMENTS TO BE CERTIFIED BY A BDO
SEIDMAN, LLP OR OTHER NATIONALLY RECOGNIZED INDEPENDENT CERTIFIED PUBLIC
ACCOUNTANTS SELECTED BY THE PARENT AND REASONABLY ACCEPTABLE TO THE
ADMINISTRATIVE AGENT, WITHOUT A “GOING CONCERN” OR LIKE QUALIFICATION OR
EXCEPTION OR QUALIFICATION ARISING OUT OF THE SCOPE OF THE AUDIT;


(B)           AS SOON AS AVAILABLE, BUT IN ANY EVENT NOT LATER THAN 45 DAYS
AFTER THE END OF EACH FISCAL QUARTER OF THE PARENT (OTHER THAN THE LAST FISCAL
QUARTER), UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS OF THE PARENT AND ITS
CONSOLIDATED SUBSIDIARIES, INCLUDING THEREIN (I) A CONSOLIDATED BALANCE SHEET OF
THE PARENT AND ITS CONSOLIDATED SUBSIDIARIES AS AT THE END OF SUCH FISCAL
QUARTER, (II) THE RELATED CONSOLIDATED STATEMENTS OF INCOME AND RETAINED
EARNINGS OF THE PARENT AND ITS CONSOLIDATED SUBSIDIARIES, AND (III) THE RELATED
CONSOLIDATED STATEMENT OF CHANGES IN CASH FLOWS OF THE PARENT AND ITS
CONSOLIDATED SUBSIDIARIES ALL FOR THE PERIOD FROM THE BEGINNING OF SUCH FISCAL
QUARTER TO THE END OF SUCH FISCAL QUARTER AND THE PORTION OF THE FISCAL YEAR
THROUGH THE END OF SUCH QUARTER SETTING FORTH IN EACH CASE IN COMPARATIVE FORM
THE CORRESPONDING FIGURES FOR THE LIKE PERIOD OF THE PRECEDING FISCAL YEAR; ALL
IN REASONABLE DETAIL, PREPARED IN ACCORDANCE WITH GAAP APPLIED ON A BASIS
CONSISTENTLY MAINTAINED THROUGHOUT THE PERIOD INVOLVED AND WITH PRIOR PERIODS
(EXCEPT FOR THE ABSENCE OF FOOTNOTES AND SUBJECT TO YEAR-END ADJUSTMENTS) AND
ACCOMPANIED BY A CERTIFICATE OF A RESPONSIBLE OFFICER OF THE PARENT STATING THAT
THE FINANCIAL STATEMENTS FAIRLY PRESENT THE FINANCIAL CONDITION OF THE PARENT
AND ITS CONSOLIDATED SUBSIDIARIES AS OF THE DATE AND FOR THE PERIODS COVERED
THEREBY;

The financial statements required to be delivered pursuant to clauses (a) and
(b) of this Section 5.1 shall be deemed to have been delivered on the date on
which such report is posted on the website of the Securities and Exchange
Commission at www.sec.gov and Borrower notifies Administrative Agent in writing
thereof.

55


--------------------------------------------------------------------------------





(C)           CONCURRENTLY WITH THE DELIVERY OF:

(I)            THE FINANCIAL STATEMENTS REFERRED TO IN SUBSECTION 5.1(A), A
CERTIFICATE OF THE PARENT’S INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS REPORTING
ON SUCH FINANCIAL STATEMENTS STATING THAT IN MAKING THE EXAMINATION NECESSARY
FOR CERTIFYING SUCH FINANCIAL STATEMENTS NO KNOWLEDGE WAS OBTAINED OF ANY EVENT
OF DEFAULT UNDER SECTION 6.1 HEREOF, EXCEPT AS SPECIFICALLY INDICATED;

(II)           THE ANNUAL AND QUARTERLY FINANCIAL STATEMENTS REFERRED TO IN
SUBSECTIONS 5.1(A) AND 5.1(B), RESPECTIVELY, A CERTIFICATE OF A RESPONSIBLE
OFFICER OF THE BORROWER (EACH A “COMPLIANCE CERTIFICATE”) SHOWING IN DETAIL THE
CALCULATIONS DEMONSTRATING COMPLIANCE WITH THE FINANCIAL COVENANTS SET FORTH IN
SECTION 6.1 AND THE APPLICABLE MARGIN AND APPLICABLE COMMITMENT FEE PERCENTAGE,
TOGETHER WITH A CERTIFICATE OF A RESPONSIBLE OFFICER OF THE BORROWER STATING
THAT, TO HIS OR HER KNOWLEDGE, THE BORROWER DURING SUCH PERIOD HAS KEPT,
OBSERVED, PERFORMED AND FULFILLED EACH AND EVERY COVENANT AND CONDITION
CONTAINED IN THIS AGREEMENT AND IN THE NOTES AND THE OTHER LOAN DOCUMENTS TO
WHICH IT IS A PARTY AND THAT SUCH OFFICER HAS OBTAINED NO KNOWLEDGE OF ANY
DEFAULT OR EVENT OF DEFAULT EXCEPT AS SPECIFICALLY INDICATED; IF THE COMPLIANCE
CERTIFICATE SHALL INDICATE THAT SUCH OFFICER HAS OBTAINED KNOWLEDGE OF A DEFAULT
OR EVENT OF DEFAULT, SUCH COMPLIANCE CERTIFICATE SHALL STATE WHAT EFFORTS THE
BORROWER IS MAKING TO CURE SUCH DEFAULT OR EVENT OF DEFAULT; AND

(III)          THE FINANCIAL STATEMENTS REFERRED TO IN SUBSECTIONS 5.1(A) AND
5.1(B), SUFFICIENT FINANCIAL INFORMATION TO PERMIT THE LENDERS TO CALCULATE
MODIFIED EBITDA, INCLUDING WITH RESPECT TO ANY PERSON WHO HAS (OR WHOSE ASSETS
HAVE) BEEN ACQUIRED IN A PERMITTED ACQUISITION AND WHO IS (OR WHOSE ASSETS HAVE
BEEN) OWNED FOR LESS THAN FOUR (4) FULL FISCAL QUARTERS, CALCULATIONS ON A
QUARTERLY BASIS OF THE EBITDA ATTRIBUTABLE TO SUCH PERSON (OR SUCH ASSETS) FOR
THE APPLICABLE PERIOD PRIOR TO SUCH ACQUISITION.


(D)           ANY REPORTS, INCLUDING MANAGEMENT LETTERS, PROMPTLY AFTER THEIR
SUBMITTAL TO THE PARENT BY ITS INDEPENDENT ACCOUNTANTS IN CONNECTION WITH ANY
ANNUAL, INTERIM OR SPECIAL AUDIT;


(E)           PROMPTLY, SUCH ADDITIONAL FINANCIAL AND OTHER INFORMATION AS THE
ADMINISTRATIVE AGENT OR ANY LENDER MAY FROM TIME TO TIME REASONABLY REQUEST;


(F)            PROMPTLY AFTER THE SAME ARE AVAILABLE, QUARTERLY ACCOUNT
STATEMENTS WITH RESPECT TO EACH UNRESTRICTED INVESTMENT ACCOUNT DEMONSTRATING
THE AMOUNT OF CASH AND/OR CASH EQUIVALENTS MAINTAINED IN SUCH UNRESTRICTED
INVESTMENT ACCOUNTS BY THE PARENT AND/OR ITS SUBSIDIARIES DURING SUCH QUARTER,
TOGETHER WITH DOCUMENTATION IN SUFFICIENT DETAIL, INCLUDING SUMMARY SHEETS, TO
PERMIT THE ADMINISTRATIVE AGENT TO CONFIRM ANY DEDUCTION BY ANY LOAN PARTY FROM
TOTAL NET DEBT ON ACCOUNT OF CASH AND CASH EQUIVALENTS MAINTAINED IN
UNRESTRICTED INVESTMENT ACCOUNTS;


(G)           PROMPTLY FOLLOWING THE EXECUTION THEREOF, A COPY OF ANY LETTER OF
INTENT EXECUTED BY THE BORROWER OR ANY OTHER LOAN PARTY IN RESPECT OF A PROPOSED
ACQUISITION FOR WHICH THE PROPOSED CONSIDERATION IS $10,000,000 OR MORE;

56


--------------------------------------------------------------------------------





(H)           ANY REPORTS, NOTICES OR PROXY STATEMENTS GENERALLY DISTRIBUTED BY
THE PARENT TO ITS STOCKHOLDERS ON A DATE NO LATER THAN THE DATE SUPPLIED TO SUCH
STOCKHOLDERS;


(I)            SIMULTANEOUSLY WITH THE DELIVERY OF THE FINANCIAL STATEMENTS
REQUIRED UNDER SUBSECTION 5.1(A), BUT IN ANY EVENT ON OR BEFORE NINETY (90) DAYS
AFTER THE END OF EACH FISCAL YEAR, (I) A BUDGET FOR THE CURRENT FISCAL YEAR
(AND, IF AVAILABLE, FOR THE NEXT FISCAL YEAR) APPROVED BY THE BOARD OF DIRECTORS
OF THE PARENT (EACH A “BUDGET”), AND COPIES OF ANY UPDATES TO SUCH BUDGET
PREPARED BY OR FOR ANY LOAN PARTY AND (II) PROJECTIONS THROUGH THE LATER OF THE
REVOLVING CREDIT TERMINATION DATE AND THE TERM LOAN MATURITY DATE; AND PROMPTLY
UPON REQUEST, SUCH ADDITIONAL OR UPDATED BUDGETS, PROJECTIONS, REPORTS
(INCLUDING INVENTORY REPORTS) AND OTHER INFORMATION REGARDING THE OPERATIONS,
BUSINESS AFFAIRS AND FINANCIAL CONDITION OF THE BORROWER AND THE OTHER LOAN
PARTIES AS THE REQUIRED LENDERS MAY, FROM TIME TO TIME, REASONABLY REQUEST;


(J)            AS SOON AS POSSIBLE, BUT IN ANY EVENT NOT LATER THAN THIRTY (30)
DAYS AFTER THE CLOSING DATE, A REPORT BY PARENTE RANDOLPH CONFIRMING THE
ACHIEVEMENT OF PERSONNEL RELATED COST SAVINGS OF AT LEAST $6,600,000 IN
CONNECTION WITH THE BRASSRING ACQUISITION; AND


(K)           PROMPTLY AFTER THE SAME BECOME PUBLICLY AVAILABLE, COPIES OF ALL
PERIODIC, OTHER REPORTS, PROXY STATEMENTS OR OTHER MATERIALS FILED BY THE PARENT
OR ANY SUBSIDIARY THEREOF WITH THE SEC, OR ANY GOVERNMENTAL AUTHORITY SUCCEEDING
TO ANY OR ALL OF THE FUNCTIONS OF THE SEC, OR WITH ANY NATIONAL SECURITIES
EXCHANGE, OR DISTRIBUTED TO ITS EQUITYHOLDERS, AS THE CASE MAY BE.

All balance sheets, statements and other information furnished pursuant hereto
shall be prepared in accordance with GAAP, except for the absence of footnotes
and subject to year-end adjustments in the case of the unaudited financial
statements, and shall fairly set forth the consolidated financial condition of
the Parent and its Subsidiaries and the results of their operations.  The
Lenders shall have the right, from time to time, to discuss the Loan Parties’
affairs directly with the Parent’s independent certified public accountants
after notice to the Borrower and the opportunity for the Borrower to be present
at any such discussions.  The Administrative Agent and each Lender is authorized
to show or deliver a copy of any financial statement or any other information
relating to the business, operations or financial condition of the Parent and
its Subsidiaries which may be furnished to any Lender or come to its attention
pursuant to this Agreement or otherwise, to any regulatory body or agency having
jurisdiction over such Lender and to any bank or other financial institution
which is a present or potential participant with such Lender in the Loans and
other extensions of credit hereunder, provided such bank or financial
institution agrees to keep such information confidential on the terms hereof.

5.2           Books and Records.  Maintain proper and complete books and records
of account in which shall be set forth accurately and in accordance with GAAP,
all of its dealings and transactions.

5.3           Taxes.  Pay when due all taxes, assessments, charges and levies
imposed upon it or any of its properties or which it is required to withhold and
pay over, and provide evidence of such payment to the Administrative Agent if
requested, except where such taxes,

57


--------------------------------------------------------------------------------




assessments or charges shall be contested in good faith by appropriate
proceedings and where adequate reserves therefor have been set aside on its
books, provided that the Parent and its Subsidiaries shall pay or cause to be
paid all such taxes, assessments, charges, and levies forthwith whenever
foreclosure on any Lien that attaches (or security therefor) appears imminent.

5.4           Corporate Existence and Rights; Compliance with Laws.  Preserve
and keep in full force and effect its corporate existence, rights, permits,
patents, franchises, licenses, trademarks and trade names and other Intellectual
Property and comply with any and all laws, regulations, rules or requirements of
any federal agency or department and of any state, local or municipal
government, agency or department which may at any time be applicable to it,
except to the extent failure to do so would not reasonably be expected to have a
Material Adverse Effect.

5.5           Maintenance of Properties.  Maintain all of its tangible property
(except for obsolete property not yet disposed of) in good repair, working order
and condition and, from time to time, make all appropriate and proper repairs,
renewals, replacements, additions and improvements thereto, except to the extent
failure to do so would not reasonably be expected to have a Material Adverse
Effect.

5.6           Performance and Compliance with Material Agreements.  Perform and
comply with each of the provisions of all Loan Documents and, except to the
extent failure to do so would not otherwise cause an Event of Default or would
not reasonably be expected to have a Material Adverse Effect, all other material
agreements.

5.7           Insurance.  Carry at all times, in coverage, form and amount
reasonably satisfactory to the Administrative Agent (and, in any event in such
amounts and covering such risks as is consistent with sound business practice
and other similarly situated companies), hazard insurance and business
interruption coverage (with fire, extended coverage, vandalism, malicious
mischief coverage and business interruption coverage and coverage against such
other hazards as are customarily insured against by companies in the same or
similar business), comprehensive general liability insurance, worker’s
compensation insurance, comprehensive automobile liability insurance and such
other insurance as may be required by the Loan Documents and as the
Administrative Agent may from time to time reasonably require, and pay all
premiums on the policies for such insurance when and as they become due and do
all other things necessary to maintain such policies in full force and effect. 
The Borrower shall from time to time upon request by the Administrative Agent or
the Required Lenders, promptly furnish or cause to be furnished to the
Administrative Agent or the Lenders evidence in form and substance satisfactory
to the Administrative Agent or the Required Lenders, of the maintenance of all
insurance required to be maintained by this Section 5.7 including, but not
limited to, such originals or copies as the Administrative Agent or the Required
Lenders may request of policies, certificates of insurance, riders and
endorsements relating to such insurance and proof of premium payments.  The
Borrower shall cause all hazard insurance policies and any policies insuring the
inventory and equipment covered by the Security Agreement to provide, and the
insurers issuing such policies to certify to the Lenders, that (a) the interest
of the Administrative Agent shall be insured regardless of any breach or
violation by the Parent or any Subsidiary thereof or the holder or owner of the
policies of any warranties, declarations and conditions

58


--------------------------------------------------------------------------------




contained in such policies; (b) if such insurance be proposed to be canceled or
materially changed for any reason whatsoever, such insurer will promptly notify
the Administrative Agent and such cancellation or change shall not be effective
as to the Administrative Agent for thirty (30) days after receipt by the
Administrative Agent of such notice, unless the effect of such change is to
extend or increase coverage under the policy; (c) the Administrative Agent and
the Lenders will have the right at their election to remedy any default in the
payment of premiums within thirty (30) days of notice from the insurer of such
default; and (d) loss payments in each instance will be payable to the
Administrative Agent as secured party, or otherwise as its or the Lenders’
interests may appear.  The Administrative Agent, its officers, employees and
authorized agents, are hereby irrevocably appointed attorneys-in-fact of the
Borrower to endorse any draft or check which may be payable to the
Administrative Agent, in order to collect the proceeds of such insurance
covering the collateral and distribute the same as the Required Lenders may
determine; provided that, if at the time of receipt of any such proceeds no
Event of Default has occurred and is continuing, such proceeds shall be released
to the Borrower to pay the costs of repairing, restoring or replacing the assets
lost, damaged or destroyed.

5.8           Inspection; Collateral Audit.  Permit any representative of the
Administrative Agent and the Lenders to visit and inspect any of its properties,
to examine its books of account and other records and files, to make copies
thereof, and to discuss their affairs, business, finances and accounts with its
officers and employees, all at such reasonable times and as often as the
Administrative Agent or any Lender may reasonably request, provided that such
inspections shall not unreasonably interfere with the conduct of the Loan
Parties’ business.  All reasonable costs incurred by the Administrative Agent
and the Lenders in connection with up to two (2) such inspections conducted in
any calendar year shall be paid by the Borrower; provided, however, the Borrower
also shall pay all such costs in connection with any such inspections during the
existence of a Default or Event of Default.  The inspections are solely for the
protection of the Administrative Agent and the Lenders and no action or inaction
of the Administrative Agent or the Lenders shall constitute any representation
that the Borrower is in compliance with the terms of this Agreement or that the
Administrative Agent or the Lenders approve of the Loan Parties’ affairs,
business, finances or accounts.

5.9           Leases and Mortgages.  Pay all rent or other sums required by any
lease or mortgage to which it is a party as the same becomes due and payable,
duly perform and comply with all of its other obligations as tenant or mortgagor
thereunder, except to the extent that any such obligation is the subject of a
good faith dispute and adequate reserves have been set aside therefor, and keep
all such leases in full force and effect, except to the extent the absence or
loss of such lease would not reasonably be expected to have a Material Adverse
Effect.

5.10         Pay Indebtedness and Perform Other Covenants.  Make full and timely
payment of the principal of, and interest on, the Notes, the Reimbursement
Obligations, the Commitment Fees and (except to the extent non-payment of such
Indebtedness would not violate Section 7.1(f)) all other Indebtedness of the
Loan Parties, whether now existing or hereafter arising, and duly comply with
all covenants and agreements set forth in or required pursuant to any other
agreement or document previously, concurrently or hereafter executed or
delivered by the Loan Parties in connection with this Agreement, except that the
Loan Parties may contest in good faith after making appropriate reserves
therefor amounts owing in respect of Indebtedness other than Indebtedness
arising under the Loan Documents.

59


--------------------------------------------------------------------------------




5.11         Notices.  Promptly give notice to the Administrative Agent on
behalf of the Lenders of:


(A)           AS SOON AS THE BORROWER HAS KNOWLEDGE, THE OCCURRENCE OF ANY
DEFAULT OR EVENT OF DEFAULT;


(B)           ANY (I) DEFAULT OR EVENT OF DEFAULT UNDER ANY MATERIAL CONTRACTUAL
OBLIGATION OF THE PARENT OR ANY OF ITS SUBSIDIARIES OR (II) LITIGATION,
INVESTIGATION OR PROCEEDING WHICH MAY EXIST AT ANY TIME BETWEEN THE PARENT OR
ANY OF ITS SUBSIDIARIES AND ANY GOVERNMENTAL AUTHORITY, WHICH IN EITHER CASE, IF
NOT CURED OR IF ADVERSELY DETERMINED, AS THE CASE MAY BE, WOULD REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT OR RESULT IN A LIABILITY IN EXCESS OF
$500,000;


(C)           ANY LITIGATION OR PROCEEDING WHICH COULD GIVE RISE TO A LIABILITY
OF THE PARENT OR ANY OF ITS SUBSIDIARIES OF $500,000 OR MORE AND NOT COVERED BY
INSURANCE AS REASONABLY DETERMINED BY THE BORROWER’S CORPORATE COUNSEL OR IN
WHICH INJUNCTIVE OR SIMILAR RELIEF IS SOUGHT;


(D)           THE OCCURRENCE OR EXISTENCE OF A MATERIAL DEFAULT BY ANY PARTY,
INCLUDING THE PARENT OR ANY OF ITS SUBSIDIARIES, TO ANY MATERIAL CONTRACT TO
WHICH THE PARENT OR A SUBSIDIARY IS A PARTY, OR THE ACTUAL OR THREATENED
TERMINATION, REVOCATION OR NON-RENEWAL OF ANY SUCH MATERIAL CONTRACT;


(E)           ENTRY OF ANY ORDER, JUDGMENT, DECREE OR DECISION ISSUED BY ANY
COURT, ARBITRATOR OR GOVERNMENTAL AUTHORITY IN ANY PROCEEDING TO WHICH THE
PARENT OR ANY OF ITS SUBSIDIARIES IS A PARTY AND WHICH WOULD INDIVIDUALLY OR IN
THE AGGREGATE REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT;


(F)            ANY MATERIAL DEFAULT, EVENT OF DEFAULT OR BREACH BY ANY PERSON
UNDER ANY BRASSRING ACQUISITION DOCUMENT; AND


(G)           ANY OTHER EVENT WHICH, TO THE BORROWER’S KNOWLEDGE, HAS HAD OR
WOULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.

Each notice pursuant to this subsection shall be accompanied by a statement of a
Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower proposes to take with
respect thereto.  Upon the request of the Administrative Agent, the Borrower
shall send (or cause to be sent) to the Administrative Agent and/or the Lenders
copies of all Federal, state, local and foreign tax returns and reports filed by
the Parent or any of its Subsidiaries in respect of taxes measured by income.

5.12         Deposit Accounts.  Except with respect to the Targets and their
Subsidiaries, maintain its principal domestic deposit accounts with PNC.  Within
sixty (60) days of the Closing Date, open and thereafter maintain the principal
domestic deposit accounts of the Targets and their Subsidiaries at PNC.


5.13         ERISA.  FURNISH TO THE ADMINISTRATIVE AGENT (A) PROMPTLY AND IN ANY
EVENT WITHIN 30 DAYS AFTER IT HAS KNOWLEDGE THAT IT OR ANY AFFILIATE HAS
INCURRED WITHDRAWAL

60


--------------------------------------------------------------------------------



LIABILITY, OR THAT ANY MULTIEMPLOYER PLAN IS IN REORGANIZATION OR THAT ANY
REPORTABLE EVENT OR FOREIGN BENEFIT EVENT HAS OCCURRED WITH RESPECT TO ANY
EMPLOYEE PENSION PLAN OR THAT PBGC HAS INSTITUTED OR WILL INSTITUTE PROCEEDINGS
UNDER TITLE IV OF ERISA TO TERMINATE ANY EMPLOYEE PENSION PLAN OR TO APPOINT A
TRUSTEE TO ADMINISTER ANY EMPLOYEE PENSION PLAN, A STATEMENT SETTING FORTH THE
AMOUNT OF SUCH WITHDRAWAL LIABILITY, THE DETAILS OF THE REORGANIZATION,
REPORTABLE EVENT, FOREIGN BENEFIT EVENT OR TERMINATION OR APPOINTMENT
PROCEEDINGS AND THE ACTION WHICH IT (OR THE MULTIEMPLOYER PLAN SPONSOR OR
EMPLOYEE PENSION PLAN SPONSOR IF OTHER THAN THE PARENT) PROPOSES TO TAKE WITH
RESPECT THERETO, TOGETHER WITH A COPY OF ANY NOTICE OF WITHDRAWAL LIABILITY OR
REORGANIZATION GIVEN TO THE PARENT OR ANY AFFILIATE AND A COPY OF THE NOTICE OF
SUCH REPORTABLE EVENT GIVEN TO PBGC OR A COPY OF THE NOTICE OF SUCH FOREIGN
BENEFIT EVENT, IN EACH CASE, IF A COPY OF SUCH NOTICE IS REASONABLY AVAILABLE TO
THE BORROWER OR ANY OF ITS AFFILIATES, AND (B) PROMPTLY AFTER RECEIPT THEREOF, A
COPY OF ANY NOTICE (I) THE PARENT OR ANY OF ITS AFFILIATES OR THE SPONSOR OF ANY
EMPLOYEE PENSION PLAN RECEIVES FROM PBGC OR THE INTERNAL REVENUE SERVICE WHICH
SETS FORTH OR PROPOSES ANY NEGATIVE ACTION OR DETERMINATION WITH RESPECT TO SUCH
EMPLOYEE PENSION PLAN AND (II) THE PARENT, THE BORROWER, ANY OF THEIR
SUBSIDIARIES OR THE SPONSOR OF ANY FOREIGN BENEFIT PLAN RECEIVES FROM ANY
GOVERNMENTAL AUTHORITY REGULATING SUCH FOREIGN BENEFIT PLAN WHICH SETS FORTH OR
PROPOSES ANY ACTION OR DETERMINATION WITH RESPECT TO SUCH FOREIGN BENEFIT PLAN. 
THE BORROWER WILL PROMPTLY NOTIFY THE ADMINISTRATIVE AGENT OF ANY EXCISE TAXES
WHICH HAVE BEEN ASSESSED AGAINST THE PARENT OR ANY OF ITS SUBSIDIARIES OR ANY OF
ITS AFFILIATES BY (X) THE INTERNAL REVENUE SERVICE WITH RESPECT TO ANY EMPLOYEE
PENSION PLAN OR MULTIEMPLOYER PLAN OR (Y) THE APPLICABLE GOVERNMENT AUTHORITY
REGULATING ANY FOREIGN BENEFIT PLAN.  WITHIN THE TIME REQUIRED FOR NOTICE TO THE
PBGC UNDER SECTION 302(F)(4)(A) OF ERISA, THE BORROWER WILL NOTIFY THE
ADMINISTRATIVE AGENT OF ANY LIEN OF WHICH THE BORROWER HAS KNOWLEDGE ARISING
UNDER SECTION 302(F) OF ERISA IN FAVOR OF ANY EMPLOYEE PENSION PLAN.  THE
BORROWER WILL PROMPTLY NOTIFY THE ADMINISTRATIVE AGENT OF THE FOLLOWING EVENTS,
AND IN ANY EVENT WITHIN 30 DAYS AFTER THE BORROWER KNOWS OR HAS REASON TO KNOW
THEREOF: (I) A FAILURE TO MAKE ANY REQUIRED CONTRIBUTION TO A PLAN OR FOREIGN
BENEFIT PLAN, ANY LIEN IN FAVOR OF PBGC, PLAN OR FOREIGN BENEFIT PLAN, OR ANY
WITHDRAWAL FROM, OR THE TERMINATION, REORGANIZATION OR INSOLVENCY OF ANY
MULTIEMPLOYER PLAN OR (II) ASSESSMENT OF LIABILITY UNDER THE COAL INDUSTRY
RETIREE HEALTH BENEFIT ACT OF 1992.

5.14         Environmental Laws.


(A)           COMPLY WITH, AND REQUIRE COMPLIANCE BY ALL TENANTS AND ALL
SUBTENANTS, IF ANY, WITH, ALL ENVIRONMENTAL LAWS AND OBTAIN AND COMPLY WITH AND
MAINTAIN, AND REQUIRE THAT ALL TENANTS AND SUBTENANTS OBTAIN AND COMPLY WITH AND
MAINTAIN, ANY AND ALL LICENSES, APPROVALS, REGISTRATIONS OR PERMITS REQUIRED BY
ENVIRONMENTAL LAWS, EXCEPT TO THE EXTENT THAT FAILURE TO SO COMPLY OR OBTAIN OR
MAINTAIN SUCH DOCUMENTS WOULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT;


(B)           COMPLY WITH ALL LAWFUL AND BINDING ORDERS AND DIRECTIVES OF ALL
GOVERNMENTAL AUTHORITIES RESPECTING ENVIRONMENTAL LAWS, EXCEPT TO THE EXTENT THE
FAILURE TO SO COMPLY WOULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT; AND


(C)           DEFEND, INDEMNIFY AND HOLD HARMLESS EACH OF THE AGENTS AND THE
LENDERS, AND THEIR RESPECTIVE AFFILIATES, EMPLOYEES, AGENTS, ADVISORS, OFFICERS,
DIRECTORS, SUCCESSORS AND ASSIGNS (EACH, AN “INDEMNITEE”) FROM AND AGAINST ANY
CLAIMS, DEMANDS, PENALTIES,

61


--------------------------------------------------------------------------------





FINES, LIABILITIES, SETTLEMENTS, DAMAGES, COSTS AND EXPENSES OF WHATEVER KIND OR
NATURE KNOWN OR UNKNOWN, CONTINGENT OR OTHERWISE, ARISING OUT OF, OR IN ANY WAY
RELATING TO ANY VIOLATION OF OR NONCOMPLIANCE WITH OR LIABILITY UNDER ANY
ENVIRONMENTAL LAWS, OR ANY ORDERS, REQUIREMENTS OR DEMANDS OF GOVERNMENTAL
AUTHORITIES RELATED THERETO WHICH IN EACH CASE RELATE TO OR ARISE IN CONNECTION
WITH THE PARENT, THE BORROWER, ANY SUBSIDIARIES THEREOF, ANY PROPERTY OR ANY
ACTIVITIES RELATING TO ANY PROPERTY OR BUSINESS OF THE PARENT, THE BORROWER OR
ANY SUBSIDIARIES THEREOF OR THE ENFORCEMENT OF ANY RIGHTS PROVIDED HEREIN OR IN
THE OTHER LOAN DOCUMENTS, INCLUDING, WITHOUT LIMITATION, ATTORNEYS’ AND
CONSULTANTS’ FEES, RESPONSE COSTS, INVESTIGATION AND LABORATORY FEES, COURT
COSTS AND LITIGATION EXPENSES, EXCEPT TO THE EXTENT THAT ANY OF THE FOREGOING
ARISE OUT OF THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE. 
THIS INDEMNITY SHALL CONTINUE IN FULL FORCE AND EFFECT REGARDLESS OF THE
TERMINATION OF THIS AGREEMENT AND THE PAYMENT OF THE NOTES AND OTHER
OBLIGATIONS.

5.15         Notice and Joinder of New Subsidiaries.  Notify the Administrative
Agent as soon as practicable after acquiring or creating a new Subsidiary, and
cause


(A)           (I) ANY NEW DOMESTIC SUBSIDIARY TO EXECUTE AND DELIVER TO THE
ADMINISTRATIVE AGENT (A) A GUARANTY (OR JOINDER, AS DETERMINED BY THE
ADMINISTRATIVE AGENT) IN FORM AND SUBSTANCE ACCEPTABLE TO THE ADMINISTRATIVE
AGENT PURSUANT TO WHICH IT SHALL GUARANTY ALL OF THE OBLIGATIONS AND (B) A
SECURITY AGREEMENT (OR JOINDER, AS DETERMINED BY THE ADMINISTRATIVE AGENT) IN
FORM AND SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE AGENT PURSUANT TO WHICH
SUCH DOMESTIC SUBSIDIARY SHALL GRANT A SECURITY INTEREST TO THE ADMINISTRATIVE
AGENT IN ITS ASSETS AS ADDITIONAL COLLATERAL FOR THE OBLIGATIONS AND (II) THE
OWNER OF SUCH DOMESTIC SUBSIDIARY TO EXECUTE AND DELIVER A PLEDGE AGREEMENT (OR
JOINDER AS DETERMINED BY THE ADMINISTRATIVE AGENT) IN FORM AND SUBSTANCE
ACCEPTABLE TO THE ADMINISTRATIVE AGENT PURSUANT TO WHICH ALL OF THE CAPITAL
STOCK IN SUCH DOMESTIC SUBSIDIARY SHALL BE PLEDGED TO THE ADMINISTRATIVE AGENT,
FOR THE BENEFIT OF THE HOLDERS OF THE OBLIGATIONS, AS COLLATERAL FOR THE
OBLIGATIONS.


(B)           ANY DOMESTIC SUBSIDIARY THAT IS THE OWNER OF ANY NEW FIRST-TIER
FOREIGN SUBSIDIARY TO EXECUTE AND DELIVER TO THE ADMINISTRATIVE AGENT A PLEDGE
AGREEMENT (OR JOINDER AS DETERMINED BY THE ADMINISTRATIVE AGENT) IN FORM AND
SUBSTANCE REASONABLY ACCEPTABLE TO THE ADMINISTRATIVE AGENT PURSUANT TO WHICH
SIXTY-FIVE PERCENT (65%) OF THE ISSUED AND OUTSTANDING CAPITAL STOCK OF SUCH
FOREIGN SUBSIDIARY (TO THE EXTENT OWNED BY THE PARENT OR A DOMESTIC SUBSIDIARY)
SHALL BE PLEDGED TO THE ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE HOLDERS OF
THE OBLIGATIONS, AS COLLATERAL FOR THE OBLIGATIONS.


(C)           IN CONNECTION WITH ANY SUCH GUARANTIES, SECURITY AGREEMENTS,
PLEDGE AGREEMENTS AND/OR JOINDERS, THE PARENT, THE BORROWER AND/OR THE
APPLICABLE SUBSIDIARY OR SUBSIDIARIES TO EXECUTE AND DELIVER OR CAUSE TO BE
EXECUTED AND DELIVERED SUCH ADDITIONAL DOCUMENTATION AS THE ADMINISTRATIVE AGENT
SHALL REASONABLY REQUIRE, INCLUDING WITHOUT LIMITATION, CERTIFICATES SIMILAR TO
THOSE REFERRED TO IN SUBSECTION 4.1(C), OPINIONS AND STOCK CERTIFICATES, IF ANY,
EVIDENCING SUCH CAPITAL STOCK (TOGETHER WITH UNDATED STOCK POWERS ENDORSED IN
BLANK).

5.16         Anti-Terrorism Laws.  Neither the Parent, the Borrower nor their
Affiliates, Subsidiaries and agents shall (a) conduct any business or engage in
any transaction or

62


--------------------------------------------------------------------------------




dealing with any Blocked Person, including the making or receiving of any
contribution of funds, goods or services to or for the benefit of any Blocked
Person, (b) deal in, or otherwise engage in any transaction relating to, any
property or interests in property blocked pursuant to Executive Order No. 13224;
or (c) engage in or conspire to engage in any transaction that evades or avoids,
or has the purpose of evading or avoiding, or attempts to violate, any of the
prohibitions set forth in Executive Order No. 13224 or the USA Patriot Act.  The
Borrower shall deliver to the Administrative Agent any certification or other
evidence requested from time to time by the Administrative Agent in its sole
discretion, confirming Borrower’s compliance with this Section 5.16.

5.17         Hedge Agreements.  Within one (1) year following the Closing Date,
purchase and enter into, and at all times thereafter maintain, one or more Hedge
Agreements which shall hedge the interest cost to the Borrower on at least
$15,000,000 of the Indebtedness hereunder.  Each such Hedge Agreement (i) shall
provide interest rate protection for at least twenty-four (24) months from the
date of such Hedge Agreement, (ii) must be reasonably satisfactory to the
Administrative Agent in all respects, (iii) shall be entered into with
counterparties reasonably satisfactory to the Administrative Agent (it being
agreed that any Lender shall be deemed acceptable), and (iv) shall conform to
then current International Swaps and Derivatives Association standards.  All
obligations of the Borrower to any Lender or Affiliate thereof pursuant to any
Hedge Agreement entered into between the Borrower and such Lender or its
Affiliate shall be secured by a Lien on the Collateral.  Any Hedge Agreement
entered into between the Borrower and any Person other than a Lender or
Affiliate thereof shall be unsecured.

5.18         Kenexa Care, Inc.  Unless Kenexa Care, Inc. is dissolved within six
months of the Closing Date (or such later date as the Administrative Agent shall
agree to in writing), cause Kenexa Care, Inc. to become a Guarantor and
otherwise comply with the provisions of Section 5.15 as if Kenexa Care, Inc. was
a new Domestic Subsidiary.


SECTION 6.  NEGATIVE COVENANTS

The Borrower hereby agrees that, so long as the Revolving Credit Commitments
remain in effect, any Note or Letter of Credit remains outstanding and unpaid,
or any other amount is owing to any Lender or the Administrative Agent hereunder
or under any other Loan Document, the Borrower shall not, and shall not permit
the Parent or any of its Subsidiaries to, directly or indirectly:

6.1           Financial Covenants.


(A)           TOTAL LEVERAGE RATIO.  PERMIT, AS OF THE LAST DAY OF ANY FISCAL
QUARTER ENDING DURING THE PERIODS SET FORTH BELOW, THE TOTAL LEVERAGE RATIO TO
EXCEED THAT SET FORTH OPPOSITE SUCH PERIOD:

Period

 

Ratio

 

 

 

Closing Date - March 30, 2007

 

3.50 to 1.0

March 31, 2007 - December 30, 2007

 

3.00 to 1.0

December 31, 2007 and thereafter

 

2.50 to 1.0

 

63


--------------------------------------------------------------------------------





(B)           FIXED CHARGE COVERAGE RATIO.  PERMIT, AS OF THE END OF ANY FISCAL
QUARTER, COMMENCING WITH THE FISCAL QUARTER ENDING SEPTEMBER 30, 2007, THE FIXED
CHARGE COVERAGE RATIO TO BE LESS THAN 1.20 TO 1.00.


(C)           MINIMUM EBITDA.  PERMIT, AS OF THE LAST DAY OF ANY FISCAL QUARTER
ENDING DURING THE PERIODS SET FORTH BELOW, EBITDA TO BE LESS THAN THAT SET FORTH
OPPOSITE SUCH PERIOD:

Period

 

Ratio

 

 

 

Closing Date - June 29, 2007

 

$

20,000,000

June 30, 2007 - December 30, 2007

 

$

23,000,000

December 31, 2007 and thereafter

 

$

27,500,000

 

6.2           Limitation on Indebtedness.  At any time incur, create, assume, or
suffer to exist any Indebtedness except:


(A)           AMOUNTS OUTSTANDING UNDER THE LOAN DOCUMENTS AND INDEBTEDNESS
RELATING TO HEDGE AGREEMENTS REQUIRED PURSUANT TO SECTION 5.17;


(B)           PURCHASE MONEY INDEBTEDNESS ON EQUIPMENT PURCHASED IN THE ORDINARY
COURSE OF BUSINESS AND CAPITAL LEASE OBLIGATIONS NOT EXCEEDING, TOGETHER WITH
ANY PURCHASE MONEY INDEBTEDNESS OR CAPITAL LEASE OBLIGATIONS LISTED ON SCHEDULE
6.2, AN AGGREGATE PRINCIPAL AMOUNT AT ANY TIME OUTSTANDING OF $4,000,000;


(C)           INDEBTEDNESS EXISTING AS OF THE DATE HEREOF DESCRIBED ON SCHEDULE
6.2 (INCLUDING, EXCEPT WITH RESPECT TO SELLER NOTES, ANY EXTENSIONS OR RENEWALS
OR REFINANCINGS THEREOF PROVIDED THERE IS NO INCREASE IN THE AMOUNT THEREOF OR
OTHER SIGNIFICANT CHANGE IN THE TERMS THEREOF);


(D)           INDEBTEDNESS IN AN AGGREGATE AMOUNT NOT TO EXCEED $1,000,000 AT
ANY ONE TIME OUTSTANDING OF A PERSON WHICH BECOMES A SUBSIDIARY AFTER THE
CLOSING DATE, PROVIDED THAT (I) SUCH INDEBTEDNESS EXISTED AT THE TIME SUCH
PERSON BECAME A SUBSIDIARY AND WAS NOT CREATED IN ANTICIPATION OF THE
ACQUISITION, (II) IMMEDIATELY AFTER GIVING EFFECT TO THE ACQUISITION OF SUCH
PERSON BY THE BORROWER OR A SUBSIDIARY, NO DEFAULT OR EVENT OF DEFAULT SHALL
HAVE OCCURRED AND BE CONTINUING AND (III) THE BORROWER HAS COMPLIED WITH SECTION
5.15 HEREOF;


(E)           EARN-OUTS IN CONNECTION WITH PERMITTED ACQUISITIONS CONSUMMATED
AFTER THE DATE HEREOF (BUT NOT SELLER NOTES WHICH, FOR ANY PERMITTED ACQUISITION
CONSUMMATED ON OR AFTER THE CLOSING DATE, SHALL ONLY BE PERMITTED TO THE EXTENT
THAT THEY CONSTITUTE SUBORDINATED DEBT);

64


--------------------------------------------------------------------------------





(F)            UNSECURED INDEBTEDNESS OF THE BORROWER AND ITS SUBSIDIARIES IN AN
AGGREGATE PRINCIPAL AMOUNT NOT TO EXCEED $500,000 AT ANY TIME OUTSTANDING THE
PROCEEDS OF WHICH ARE TO BE USED FOR THE BORROWER’S AND ITS SUBSIDIARIES’
GENERAL CORPORATE PURPOSES;


(G)           SUBORDINATED DEBT;


(H)           SUBJECT TO SECTION 6.6, INDEBTEDNESS OWED TO A LOAN PARTY OR ANY
OTHER SUBSIDIARY BY ANOTHER LOAN PARTY OR ANY OTHER SUBSIDIARY;


(I)            OTHER INDEBTEDNESS IN RESPECT OF LETTERS OF CREDIT OR BANK
GUARANTIES ISSUED FOR THE ACCOUNT OF FOREIGN SUBSIDIARIES IN AN AGGREGATE AMOUNT
AVAILABLE TO BE DRAWN NOT TO EXCEED $500,000 AT ANY TIME OUTSTANDING;


(J)            GUARANTY OBLIGATIONS INCURRED IN THE ORDINARY COURSE OF BUSINESS
BY THE PARENT OR ANY OF ITS SUBSIDIARIES OF (I) OBLIGATIONS OF ANY LOAN PARTY OR
(II) ANY INDEBTEDNESS OF THE PARENT OR ANY OF ITS SUBSIDIARIES PERMITTED UNDER
THIS SECTION 6.2 (EXCEPT (X) AS REGARDS INDEBTEDNESS UNDER CLAUSE (C) ABOVE,
ONLY IF AND TO THE EXTENT SUCH INDEBTEDNESS WAS GUARANTEED ON THE CLOSING DATE
AND (Y) SUBORDINATED DEBT UNDER CLAUSE (G) ABOVE); AND


(K)           INDEBTEDNESS RELATING TO HEDGE AGREEMENTS ENTERED INTO FOR
NON-SPECULATIVE PURPOSES.

6.3           Limitation on Liens.  Create, incur, assume or suffer to exist any
Lien upon any of its property, assets or revenues, including, without
limitation, the stock of any Subsidiary, whether now owned or hereafter
acquired, except for (the following, collectively, “Permitted Liens”):


(A)           LIENS IN FAVOR OF THE LENDERS OR THE ADMINISTRATIVE AGENT ARISING
UNDER THE LOAN DOCUMENTS;


(B)           THE FOLLOWING, (I) IF THE VALIDITY OR AMOUNT THEREOF IS BEING
CONTESTED IN GOOD FAITH BY APPROPRIATE AND LAWFUL PROCEEDINGS DILIGENTLY
CONDUCTED SO LONG AS LEVY AND EXECUTION THEREON HAVE BEEN STAYED AND CONTINUE TO
BE STAYED OR (II) IF A FINAL JUDGMENT IS ENTERED AND SUCH JUDGMENT IS DISCHARGED
WITHIN THIRTY (30) DAYS OF ENTRY, AND IN EITHER CASE THEY DO NOT MATERIALLY
IMPAIR THE ABILITY OF THE LOAN PARTIES TO PERFORM THEIR OBLIGATIONS HEREUNDER OR
UNDER THE OTHER LOAN DOCUMENTS:

(A)          CLAIMS OR LIENS FOR TAXES, ASSESSMENTS OR CHARGES DUE AND PAYABLE
AND SUBJECT TO INTEREST OR PENALTY, PROVIDED THAT THE LOAN PARTIES MAINTAIN SUCH
RESERVES OR OTHER APPROPRIATE PROVISIONS AS SHALL BE REQUIRED BY GAAP AND PAY
ALL SUCH TAXES, ASSESSMENTS OR CHARGES FORTHWITH UPON THE COMMENCEMENT OF
PROCEEDINGS TO FORECLOSE ANY SUCH LIEN; AND

(B)           CLAIMS OR LIENS UPON, AND DEFECTS OF TITLE TO, REAL OR PERSONAL
PROPERTY INCLUDING ANY ATTACHMENT OF PERSONAL OR REAL PROPERTY OR OTHER LEGAL
PROCESS PRIOR TO ADJUDICATION OF A DISPUTE ON THE MERITS.


(C)           LIENS FOR TAXES NOT YET DUE OR WHICH ARE BEING CONTESTED IN
COMPLIANCE WITH SECTION 5.3;

65


--------------------------------------------------------------------------------





(D)           CARRIERS’, WAREHOUSEMEN’S, MECHANICS’, MATERIALMEN’S, REPAIRMEN’S
OR OTHER LIKE LIENS ARISING IN THE ORDINARY COURSE OF BUSINESS;


(E)           PLEDGES OR DEPOSITS IN CONNECTION WITH WORKERS’ COMPENSATION,
UNEMPLOYMENT INSURANCE AND OTHER SOCIAL SECURITY OR SOCIAL WELFARE LEGISLATION;


(F)            LIENS OF LANDLORDS OR OF MORTGAGEES OF LANDLORDS ARISING BY
OPERATION OF LAW AND DEPOSITS TO SECURE THE PERFORMANCE OF LEASES IN THE
ORDINARY COURSE OF BUSINESS;


(G)           DEPOSITS TO SECURE THE PERFORMANCE OF BIDS, TRADE CONTRACTS (OTHER
THAN FOR BORROWED MONEY), LEASES, STATUTORY OBLIGATIONS, SURETY AND APPEAL
BONDS, PERFORMANCE BONDS AND OTHER OBLIGATIONS OF A LIKE NATURE INCURRED IN THE
ORDINARY COURSE OF BUSINESS OF THE LOAN PARTIES;


(H)           EASEMENTS, RIGHTS-OF-WAY, RESTRICTIONS AND OTHER SIMILAR
ENCUMBRANCES INCURRED IN THE ORDINARY COURSE OF BUSINESS WHICH, IN THE
AGGREGATE, ARE NOT SUBSTANTIAL IN AMOUNT AND WHICH DO NOT INTERFERE WITH THE
ORDINARY CONDUCT OF THE BUSINESS OF THE LOAN PARTIES;


(I)            LIENS WHICH WERE IN EXISTENCE ON THE DATE HEREOF AND SHOWN ON
SCHEDULE 6.3 AND EXTENSIONS OR REPLACEMENTS THEREOF;


(J)            LIENS ON ASSETS (OTHER THAN INVENTORY OR RECEIVABLES) OF PERSONS
WHICH BECOME SUBSIDIARIES AFTER THE DATE OF THIS AGREEMENT, PROVIDED THAT SUCH
LIENS EXISTED AT THE TIME THE RESPECTIVE CORPORATIONS BECAME A SUBSIDIARY AND
WERE NOT CREATED IN ANTICIPATION THEREOF, PROVIDED THAT, (I) ANY SUCH LIEN DOES
NOT BY ITS TERMS COVER ANY PROPERTY OR ASSETS AFTER THE TIME SUCH COMPANY
BECOMES A SUBSIDIARY WHICH WERE NOT COVERED IMMEDIATELY PRIOR THERETO (II) AND
THE BORROWER HAS COMPLIED WITH SECTION 5.15 HEREOF;


(K)           CAPITAL LEASES AND PURCHASE MONEY SECURITY INTERESTS AS AND TO THE
EXTENT PERMITTED UNDER THIS AGREEMENT; AND


(L)            LIENS SECURING REIMBURSEMENT OBLIGATIONS UNDER ANY LETTER OF
CREDIT PERMITTED BY SUBSECTION 6.2(I), PROVIDED THAT SUCH LIENS ATTACH SOLELY TO
THE ASSETS OF THE FOREIGN SUBSIDIARY TO WHICH SUCH LETTER OF CREDIT RELATES;

6.4           Limitations on Fundamental Changes.  Enter into any merger,
consolidation or amalgamation, or liquidate, wind up or dissolve itself (or
suffer any liquidation or dissolution), or convey, sell, lease, assign, transfer
or otherwise dispose of, all or substantially all of its property, business or
assets except:


(A)           A SUBSIDIARY OF THE BORROWER MAY MERGE, CONSOLIDATE OR AMALGAMATE
INTO THE BORROWER SO LONG AS THE BORROWER IS THE SURVIVING ENTITY;


(B)           A SUBSIDIARY OF THE BORROWER MAY MERGE, CONSOLIDATE OR AMALGAMATE
INTO OR WITH ANY SUBSIDIARY PROVIDED THAT THE SURVIVING ENTITY IS OR BECOMES A
LOAN PARTY;

66


--------------------------------------------------------------------------------





(C)           A NON-LOAN PARTY MAY MERGE, CONSOLIDATE OR AMALGAMATE WITH OR INTO
ANY OTHER NON-LOAN PARTY;


(D)           SUBJECT TO SECTION 6.16, A SUBSIDIARY OF THE BORROWER MAY SELL,
LEASE, TRANSFER OR OTHERWISE DISPOSE OF ANY OR ALL OF ITS ASSETS (UPON VOLUNTARY
LIQUIDATION OR OTHERWISE) TO THE BORROWER OR ANY OTHER LOAN PARTY;


(E)           A NON-LOAN PARTY MAY LIQUIDATE, WIND UP OR DISSOLVE ITSELF OR
SUFFER ANY LIQUIDATION OR DISSOLUTION;


(F)            A NON-LOAN PARTY MAY SELL, LEASE, TRANSFER OR OTHERWISE DISPOSE
OF ANY OR ALL OF ITS ASSETS (UPON VOLUNTARY LIQUIDATION OR OTHERWISE) TO ANY
OTHER NON-LOAN PARTY; AND


(G)           A MERGER PERMITTED UNDER SECTION 6.6.

provided that, immediately after each such transaction and after giving effect
thereto, the Borrower is in compliance with this Agreement and no Default or
Event of Default shall be in existence or result from such transaction.

6.5           Limitations on Sale of Assets.  Convey, sell, lease, assign,
transfer or otherwise dispose of any of its property, business or assets
(including, without limitation, accounts receivables and leasehold interests),
whether now owned or hereafter acquired, except:


(A)           OBSOLETE OR WORN OUT PROPERTY DISPOSED OF IN THE ORDINARY COURSE
OF BUSINESS;


(B)           THE SALE OF INVENTORY OR OTHER ASSETS IN THE ORDINARY COURSE OF
BUSINESS;


(C)           AS PERMITTED BY SECTION 6.4;


(D)           PERMITTED LIENS;


(E)           THE ABANDONMENT OF ANY PATENT, PATENT APPLICATION, TRADEMARK,
TRADEMARK APPLICATION SERVICE MARK OR COPYRIGHT THAT THE BORROWER OR ANY
SUBSIDIARY DETERMINES, IN ITS COMMERCIAL REASONABLE JUDGMENT, IS NO LONGER
NECESSARY OR USEFUL IN ANY MATERIAL RESPECT IN ITS BUSINESS; AND


(F)            TRANSFERS OF ASSETS BY ANY LOAN PARTY TO ANY NON-LOAN PARTY,
PROVIDED THAT SUCH LOAN PARTY RECEIVES CASH CONSIDERATION IN AN AMOUNT NOT LESS
THAN THE FAIR MARKET VALUE OF SUCH TRANSFERRED ASSETS.

This Section 6.5 shall not prohibit the Borrower or any Subsidiary from
purchasing, holding or acquiring any Investment that is a Permitted Investment.

6.6           Limitations on Acquisitions and other Investments.  Purchase, hold
or acquire beneficially any stock, other securities or evidences of indebtedness
of, or make or

67


--------------------------------------------------------------------------------




permit any Investment (including in any other Person), except for Permitted
Investments; provided that, no Permitted Acquisition shall be completed after
the Closing Date unless prior to the 15th day before such completion (or, with
respect to any Permitted Acquisition the Consideration for which is less than
$10,000,000, within 30 days after such completion), the Borrower has provided to
the Administrative Agent (a) audited, if available, and, if not, unaudited
annual financial statements of the Person being acquired (or whose assets are
being acquired) for the two (2) fiscal years (or such lesser period of such
Person’s existence), (b) unaudited financial statements for any interim fiscal
period(s), prior to the consummation of such proposed acquisition, and (c) such
additional independent third party due diligence reports and field audits and/or
examinations, as the Required Lenders may request, all in form and substance
satisfactory to the Required Lenders; provided that, the Borrower shall use good
faith efforts to obtain three (3) years of financial statements of the Person
being acquired (or whose assets are being acquired).

6.7           Limitation on Distributions.  At any time make (or incur any
liability to make) or pay any Distribution (whether in cash or property or
obligations of a Borrower or any Subsidiary thereof) in respect of the Parent or
any Subsidiary thereof (other than a Distribution payable to the Borrower or
from a Subsidiary of the Borrower to another Subsidiary of the Borrower); except
that, so long as no Default or Event of Default shall have occurred and be
continuing, Borrower shall be permitted to pay dividends to the Parent, to pay
professional fees, franchise and income taxes and other ordinary course of
business operating expenses  incurred by the Parent solely in its capacity as
parent corporation of Borrower and the Subsidiaries thereof.

6.8           Transactions with Affiliates.  Except as expressly permitted in
this Agreement, directly or indirectly enter into any transaction or arrangement
whatsoever or make any payment to or otherwise deal with any Affiliate other
than a Loan Party, except, as to all of the foregoing pursuant to the reasonable
requirements of the Loan Parties’ businesses and upon fair and reasonable terms
no less favorable to the Loan Parties than would be obtained in a comparable
arm’s length transaction with a Person not an Affiliate.

6.9           Sale and Leaseback.  Enter into any arrangement with any Person
providing for the leasing by the Borrower or any Subsidiary of real or personal
property which has been or is to be sold or transferred by the Borrower or any
Subsidiary to such Person or to any other Person to whom funds have been or are
to be advanced by such Person on the security of such property or rental
obligations of the Borrower or such Subsidiary.

6.10         Continuation of or Change in Business.  Engage in any business
either directly or through any Subsidiary except for businesses in which the
Borrower and its Subsidiaries are engaged in on the date of this Agreement and
any business activities directly related to such existing businesses.

6.11         Limitation on Negative Pledge.  Enter into any agreement with any
Person other than the Administrative Agent and the Lenders which prohibits or
limits the ability of the Parent or its Subsidiaries to create, incur, assume or
suffer to exist any Lien upon any of its or their properties, assets or
revenues, whether now owned or hereafter acquired; provided, that, the Borrower
or any Subsidiary thereof may enter into such agreement in connection with any
Lien

68


--------------------------------------------------------------------------------




permitted by subsection 6.2(b) of this Agreement, when such prohibition or
limitation is by its terms effective only against the assets subject to such
Lien.

6.12         Limitation on Optional Prepayment of Indebtedness.  Make any
optional payment or prepayment or redemption, defeasance or purchase of any
Subordinated Debt, earn-outs and any other Indebtedness evidenced by any seller
notes (other than the seller note payable to Scottworks Solutions, Inc., dated
July 29, 2005 in the original principal amount of $300,000); or amend, modify or
change, or consent or agree to any amendment, modification or change to, any of
the terms of any Subordinated Debt or any seller notes or earn-out arrangements
(other than any amendment, modification or change of a nature which (a) would
extend the maturity or reduce the amount of any payment of principal thereof,
(b) would reduce the rate or extend the date for payment of interest thereon or
(c) is not material and, in any event, will not involve accelerating the date or
increasing the amount of any payment or prepayment.  Notwithstanding anything in
this Section 6.12 to the contrary, the Borrower and its Subsidiaries shall be
permitted to set off amounts owed by them under any seller note against
indemnification obligations owed to them by the payee of such note in accordance
with the terms thereof, and such setoff shall not be deemed an optional payment
or prepayment or redemption, defeasance or purchase of any Indebtedness or
earn-out payment under this Section 6.12.  Promptly following any such set-off,
the Borrower shall provide the Administrative Agent with notice of such set-off
setting forth in reasonable detail the amount of such set-off and the resulting
principal amount then outstanding under such seller note after giving effect to
such set-off.

6.13         Use of Proceeds.  Directly or indirectly apply any part of the
proceeds of the Loans to the purchasing or carrying of any “margin stock” within
the meaning of Regulation U of the Board of Governors of the Federal Reserve
System, or any regulations, interpretations or rulings thereunder.

6.14         Fiscal Year.  Permit any fiscal year of the Parent to end on a day
other than December 31.

6.15         Clauses Restricting Subsidiary Distributions.  Enter into or suffer
to exist or become effective any (a) consensual encumbrance or restriction or
(b) injunction or other order imposing a restriction, on the ability of any
Subsidiary of the Borrower to (i) make Distributions in respect of any Capital
Stock of such Subsidiary held by, or pay any Indebtedness owed to, the Borrower
or any other Subsidiary, (ii) make loans or advances to, or other Investments
in, the Borrower or any other Subsidiary of the Borrower or (iii) transfer any
of its assets to the Borrower or any other Subsidiary of the Borrower, except
for any restrictions existing under the Loan Documents.

6.16         Limitation on Activities of the Parent.  Permit the Parent to
(a) own any property other than Capital Stock of the Borrower and property
ancillary thereto, (b) engage in any business other than business incidental to
its ownership of Capital Stock in the Borrower or (c) have any liabilities other
than liabilities incurred in the ordinary course of business.

6.17         No Misrepresentations or Material Nondisclosure.  Furnish the
Administrative Agent or any Lender any certificate or other document that will
contain any

69


--------------------------------------------------------------------------------




untrue statement of a material fact or that will omit to state a material fact
necessary in order to make it not misleading in light of the circumstances under
which it was furnished.


SECTION 7.  EVENTS OF DEFAULT

7.1           Events of Default.  Each of the following shall constitute an
event of default (an “Event of Default”):


(A)           THE BORROWER FAILS TO PAY ON OR BEFORE THE DATE WHEN DUE, WHETHER
ON DEMAND OR OTHERWISE, ANY PRINCIPAL OF THE NOTES OR ANY REIMBURSEMENT
OBLIGATION, OR FAILS TO PAY WITHIN FIVE (5) DAYS AFTER THE DATE WHEN DUE, ANY
INTEREST THEREON OR ANY OTHER INDEBTEDNESS (INCLUDING FEES AND EXPENSES) TO THE
ADMINISTRATIVE AGENT OR THE LENDERS UNDER THIS AGREEMENT OR THE OTHER LOAN
DOCUMENTS.


(B)           THE BORROWER FAILS TO COMPLY WITH OR PERFORM AS AND WHEN REQUIRED
OR TO OBSERVE ANY OF THE TERMS, CONDITIONS OR COVENANTS CONTAINED IN SECTIONS
5.1, 5.7, 5.11, 5.15, 5.17 OR SECTION 6 OF THIS AGREEMENT.


(C)           THE BORROWER OR ANY LOAN PARTY FAILS TO COMPLY WITH OR PERFORM AS
AND WHEN REQUIRED ANY OF THE TERMS, COVENANTS, OR CONDITIONS OF THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT (OTHER THAN AS PROVIDED IN SUBSECTIONS (A) AND (B)
ABOVE) TO BE COMPLIED WITH, PERFORMED OR OBSERVED BY THE BORROWER OR SUCH LOAN
PARTY AND SUCH FAILURE SHALL CONTINUE UNREMEDIED FOR A PERIOD OF 30 DAYS AFTER
NOTICE THEREOF FROM THE ADMINISTRATIVE AGENT OR ANY LENDER TO THE BORROWER.


(D)           ANY FINANCIAL STATEMENT OR ANY REPRESENTATION OR WARRANTY OF THE
BORROWER OR ANY LOAN PARTY MADE HEREIN OR IN ANY OTHER LOAN DOCUMENT OR IN ANY
REPORT, CERTIFICATE OR OTHER DOCUMENT FURNISHED UNDER OR IN CONNECTION WITH THIS
AGREEMENT PROVES TO HAVE BEEN FALSE OR MISLEADING IN ANY MATERIAL RESPECT ON OR
AS OF THE DATE MADE OR DEEMED MADE.


(E)           THERE OCCURS A DEFAULT OR EVENT OF DEFAULT UNDER (A) ANY OF THE
OTHER LOAN DOCUMENTS OR ANY OTHER DOCUMENT OR INSTRUMENT DELIVERED TO THE
ADMINISTRATIVE AGENT BY THE BORROWER OR ANY OTHER LOAN PARTY OR (B) ANY HEDGE
AGREEMENT ENTERED INTO WITH A LENDER OR AFFILIATE THEREOF, AND SUCH DEFAULT OR
EVENT OF DEFAULT CONTINUES UNREMEDIED BEYOND THE GRACE PERIOD, IF ANY, PROVIDED
THEREIN.


(F)            THE PARENT OR ANY SUBSIDIARY THEREOF SHALL (I) DEFAULT IN THE
PAYMENT OF ANY PRINCIPAL OF OR INTEREST ON OR ANY OTHER AMOUNT PAYABLE ON ANY
INDEBTEDNESS BEYOND THE PERIOD OF GRACE (NOT TO EXCEED 30 DAYS), IF ANY,
PROVIDED IN THE INSTRUMENT OR AGREEMENT UNDER WHICH SUCH INDEBTEDNESS WAS
CREATED AND THE AGGREGATE AMOUNT OF SUCH INDEBTEDNESS IN RESPECT OF WHICH SUCH
DEFAULT OR DEFAULTS SHALL HAVE OCCURRED IS AT LEAST $500,000; OR (II) DEFAULT IN
THE OBSERVANCE OR PERFORMANCE OF ANY OTHER AGREEMENT OR CONDITION RELATING TO
ANY SUCH INDEBTEDNESS IN EXCESS OF $500,000 CONTAINED IN ANY INSTRUMENT OR
AGREEMENT EVIDENCING, SECURING OR RELATING THERETO, OR ANY OTHER EVENT SHALL
OCCUR OR CONDITION EXIST, THE EFFECT OF WHICH DEFAULT OR OTHER EVENT OR
CONDITION IS TO CAUSE, OR TO PERMIT THE HOLDER OR HOLDERS OF SUCH INDEBTEDNESS
(OR A TRUSTEE OR AGENT ON BEHALF OF SUCH HOLDER OR HOLDERS) TO CAUSE, WITH THE
GIVING OF NOTICE IF REQUIRED, SUCH INDEBTEDNESS TO BECOME DUE AND PAYABLE PRIOR
TO ITS STATED MATURITY.

70


--------------------------------------------------------------------------------





(G)           (I) THE PARENT, THE BORROWER OR ANY SUBSIDIARY THEREOF MAKES AN
ASSIGNMENT FOR THE BENEFIT OF ITS CREDITORS OR A COMPOSITION WITH ITS CREDITORS,
OR IS UNABLE OR ADMITS IN WRITING ITS INABILITY TO PAY ITS DEBTS AS THEY MATURE,
OR FILES A PETITION IN BANKRUPTCY, OR COMMENCES A FEDERAL BANKRUPTCY PROCEEDING
IN WHICH AN ORDER FOR RELIEF OR SUCH OTHER COURT ORDER OR STATUTORY PROVISION
WHICH AUTHORIZES THE CASE TO PROCEED IS ENTERED AGAINST IT, OR IS ADJUDICATED
INSOLVENT OR BANKRUPT, OR PETITIONS OR APPLIES TO ANY TRIBUNAL FOR THE
APPOINTMENT OF ANY CUSTODIAN, RECEIVER, LIQUIDATOR OR TRUSTEE OF OR FOR IT OR
ANY SUBSTANTIAL PART OF ITS PROPERTIES OR ASSETS, OR COMMENCES ANY PROCEEDING
RELATING TO IT UNDER ANY BANKRUPTCY, REORGANIZATION, ARRANGEMENT, READJUSTMENT
OF DEBT, RECEIVERSHIP, DISSOLUTION OR LIQUIDATION LAW OR STATUTE OF ANY
JURISDICTION, WHETHER NOW OR HEREAFTER IN EFFECT; OR THERE IS COMMENCED AGAINST
THE PARENT, THE BORROWER OR ANY SUBSIDIARY THEREOF ANY SUCH PROCEEDING WHICH
SHALL REMAIN UNDISMISSED FOR A PERIOD OF 60 DAYS, OR AN ORDER FOR RELIEF, ORDER,
JUDGMENT OR DECREE APPROVING THE PETITION IN ANY SUCH PROCEEDING IS ENTERED;
(II) OR THE PARENT, THE BORROWER OR ANY SUBSIDIARY THEREOF BY ANY ACT OR FAILURE
TO ACT INDICATES ITS CONSENT TO, APPROVAL OF OR ACQUIESCENCE IN ANY SUCH
PROCEEDING OR IN THE APPOINTMENT OF ANY CUSTODIAN, RECEIVER, LIQUIDATOR OR
TRUSTEE OF OR FOR IT OR ANY SUBSTANTIAL PART OF ITS PROPERTIES OR ASSETS, OR
SUFFERS ANY SUCH APPOINTMENT TO CONTINUE UNDISCHARGED OR UNSTAYED FOR A PERIOD
OF 60 DAYS; (III) OR THE PARENT, THE BORROWER OR ANY SUBSIDIARY THEREOF TAKES
ANY ACTION FOR THE PURPOSE OF EFFECTING ANY OF THE FOREGOING.


(H)           ONE OR MORE JUDGMENTS OR DECREES SHALL BE ENTERED AGAINST THE
PARENT, THE BORROWER OR ANY SUBSIDIARY THEREOF INVOLVING IN THE AGGREGATE A
LIABILITY (TO THE EXTENT NOT COVERED BY INSURANCE AS TO WHICH THE INSURER DOES
NOT DISPUTE COVERAGE THEREOF) OF $500,000 OR MORE AND ALL SUCH JUDGMENTS OR
DECREES SHALL NOT HAVE BEEN VACATED, DISCHARGED, SETTLED, SATISFIED OR PAID, OR
STAYED OR BONDED PENDING APPEAL, WITHIN 30 DAYS FROM THE ENTRY THEREOF.


(I)            ANY OF THE LOAN DOCUMENTS SHALL CEASE TO BE LEGAL, VALID AND
BINDING AGREEMENTS ENFORCEABLE AGAINST A LOAN PARTY EXECUTING THE SAME IN
ACCORDANCE WITH THE RESPECTIVE TERMS THEREOF OR SHALL IN ANY WAY BE TERMINATED
(EXCEPT IN ACCORDANCE WITH ITS TERMS) OR BECOME OR BE DECLARED INEFFECTIVE OR
INOPERATIVE OR SHALL IN ANY WAY BE CHALLENGED AND THEREBY DEPRIVE OR DENY THE
LENDERS AND THE ADMINISTRATIVE AGENT OF THE INTENDED BENEFITS THEREOF OR THEY
SHALL THEREBY CEASE SUBSTANTIALLY TO HAVE THE RIGHTS, TITLES, INTERESTS,
REMEDIES, POWERS OR PRIVILEGES INTENDED TO BE CREATED THEREBY.


(J)            ANY ATTACHMENT OR EXECUTION PROCESS IS ISSUED AGAINST 10% OR MORE
OF THE ASSETS OF THE PARENT, THE BORROWER OR ANY SUBSIDIARY THEREOF; OR ANY
MATERIAL UNINSURED DAMAGE TO, OR LOSS, THEFT OR DESTRUCTION OF, ANY OF THE
COLLATERAL SUBJECT TO THE SECURITY DOCUMENTS OCCURS WHICH WOULD REASONABLY BE
EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.


(K)           THE SUSPENSION BY THE PARENT, THE BORROWER OR ANY OTHER LOAN PARTY
OF ALL OR ANY SIGNIFICANT PART OF ITS BUSINESS OPERATIONS OR THE LOSS,
SUSPENSION, REVOCATION OR FAILURE OF THE PARENT, THE BORROWER OR ANY OTHER LOAN
PARTY TO RENEW ANY LICENSE OR PERMIT NOW HELD OR HEREAFTER ACQUIRED BY THE
PARENT, THE BORROWER OR ANY OTHER LOAN PARTY, WHICH LOSS, SUSPENSION, REVOCATION
OR FAILURE TO FILE WOULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT.

71


--------------------------------------------------------------------------------





(L)            (A) (I) ANY EMPLOYEE PENSION PLAN IS TERMINATED WITHIN THE
MEANING OF TITLE IV OF ERISA, OR (II) A TRUSTEE IS APPOINTED BY THE APPROPRIATE
UNITED STATES DISTRICT COURT TO ADMINISTER ANY EMPLOYEE PENSION PLAN, OR (III)
PBGC INSTITUTES PROCEEDINGS TO TERMINATE ANY EMPLOYEE PENSION PLAN OR TO APPOINT
A TRUSTEE TO ADMINISTER ANY EMPLOYEE PENSION PLAN, OR (IV) ANY REPORTABLE EVENT
OCCURS WHICH THE REQUIRED LENDERS DETERMINE IN GOOD FAITH INDICATES A
SUBSTANTIAL LIKELIHOOD THAT AN EVENT DESCRIBED IN (I), (II) OR (III) ABOVE WILL
OCCUR, OR (V) THE PARENT, THE BORROWER OR ANY OF THEIR AFFILIATES INCURS ANY
WITHDRAWAL LIABILITY WITH RESPECT TO ANY MULTIEMPLOYER PLAN, OR (VI) ANY
MULTIEMPLOYER PLAN ENTERS REORGANIZATION, AND (B) WITH RESPECT TO EVENTS
DESCRIBED IN (I)-(IV) ABOVE, ONLY IF, (1) THE BENEFIT LIABILITIES (WITHIN THE
MEANING OF SECTION 4001(A)(16) OF ERISA) EXCEED THE MARKET VALUE OF THE ASSETS
IN THE FUND UNDER THE EMPLOYEE PENSION PLAN BY 5% OR MORE OF THE PARENT’S,
BORROWER’S OR RESPECTIVE AFFILIATE’S TANGIBLE NET WORTH OR (2) THERE OCCURS AN
ACCUMULATED FUNDING DEFICIENCY IN EXCESS OF $250,000 WITH RESPECT TO ANY
EMPLOYEE PENSION PLAN OR (3) THERE OCCURS ANY ACCUMULATED FUNDING DEFICIENCY
WITH RESPECT TO ANY EMPLOYEE PENSION PLAN AND THE PARENT, THE BORROWER OR ANY OF
THEIR AFFILIATES FAILS TO CORRECT SUCH ACCUMULATED FUNDING DEFICIENCY PRIOR TO
THE END OF THE CORRECTION PERIOD WITHIN THE MEANING OF SECTION 4971(C)(3) OF THE
CODE, OR (4) THERE ARISES A LIEN UNDER SECTION 302(F) OF ERISA IN FAVOR OF ANY
EMPLOYEE PENSION PLAN.


(M)          ANY CHANGE OF CONTROL SHALL OCCUR.


(N)           THERE IS A MATERIAL ADVERSE EFFECT.

7.2           Remedies.  If an Event of Default specified in subsection 7.1(g)
with respect to the Borrower shall occur and be continuing, the Revolving Credit
Commitments (including the obligation of the Issuing Bank to issue Letters of
Credit) shall automatically and immediately terminate, and the Loans hereunder
(with accrued interest thereon) and all other amounts owing under this
Agreement, the Notes and the other Loan Documents shall automatically and
immediately become due and payable (including, without limitation, all Letter of
Credit Obligations, whether or not the beneficiaries of the then outstanding
Letters of Credit shall have presented the documents required thereunder).  If
any other Event of Default shall occur and be continuing, with the consent of
the Required Lenders, the Administrative Agent may, or upon the written request
of the Required Lenders, the Administrative Agent shall (a) by notice to the
Borrower declare the Revolving Credit Commitments to be terminated forthwith,
whereupon such Revolving Credit Commitments and the obligations of the
applicable Lenders to make Revolving Credit Loans and the obligation of the
Issuing Bank to issue Letters of Credit, shall immediately terminate; (b) by
notice of default to the Borrower, declare the Loans hereunder (with accrued
interest thereon) and all other amounts owing under this Agreement, the Notes
and the other Loan Documents to be due and payable forthwith, whereupon the same
shall immediately become due and payable (including, without limitation, all
Letter of Credit Obligations, whether or not the beneficiaries of the then
outstanding Letters of Credit shall have presented the documents required
thereunder); (c) exercise such remedies as may be available to the
Administrative Agent and the Lenders hereunder or under the Security Documents,
the other Loan Documents or otherwise at law or equity; and/or (d) by notice to
the Borrower require the Borrower to, and the Borrower shall thereupon, deposit
in a non-interest bearing account with the Administrative Agent, as cash
collateral for its obligations under this Agreement, the Notes and the
Applications, an amount equal to the aggregate Letter of Credit Coverage
Requirement, and the Borrower hereby pledges to the Administrative Agent and the
Lenders, and grants to the

72


--------------------------------------------------------------------------------




Administrative Agent and the Lenders a security interest in, all such cash as
security for such obligations.  Amounts held in such cash collateral account
shall be applied by the Administrative Agent to the payment of drafts drawn
under the Letters of Credit, and the unused portion thereof after all the
Letters of Credit shall have expired or been fully drawn upon, if any, shall be
applied to repay the other Obligations.  After all the Letters of Credit shall
have expired or been fully drawn upon, all Reimbursement Obligations shall have
been satisfied and all other Obligations shall have been paid in full, the
balance, if any, in such cash collateral account shall be returned to the
Borrower (or such other Person or Persons as may be lawfully entitled thereto). 
The Borrower shall execute and deliver to the Administrative Agent, for the
account of the Issuing Bank and the Letter of Credit Participants, such further
documents and instruments as the Administrative Agent may request to evidence
the creation and perfection of the within security interest in such cash
collateral account.  Except as expressly provided above in this Section,
presentment, demand, protest and all other notices of any kind are hereby
expressly waived.


SECTION 8.  THE ADMINISTRATIVE AGENT

8.1           Appointment.  Each Lender hereby irrevocably designates and
appoints PNC as administrative agent of such Lender, in each case under this
Agreement and the other Loan Documents, and each such Lender irrevocably
authorizes PNC, in such capacity to take such action on its behalf under the
provisions of this Agreement and the other Loan Documents and to exercise such
powers and perform such duties as are expressly delegated to the Administrative
Agent by the terms of this Agreement and the other Loan Documents, together with
such other powers as are reasonably incidental thereto.  Notwithstanding any
provision to the contrary elsewhere in this Agreement and the other Loan
Documents, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein or therein, or any
fiduciary relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement and the other Loan Documents or otherwise exist against the
Administrative Agent.  PNC agrees to act as the Administrative Agent on behalf
of the Lenders to the extent provided in this Agreement and the other Loan
Documents.

8.2           Delegation of Duties.  The Administrative Agent may execute any of
its duties under this Agreement and the other Loan Documents by or through
agents or attorneys-in-fact and shall be entitled to engage and pay for the
advice and services of counsel concerning all matters pertaining to such
duties.  The Administrative Agent shall not be responsible to the Lenders for
the negligence or misconduct of any agents or attorneys-in-fact selected by it
with reasonable care.

8.3           Exculpatory Provisions.  The Lenders hereby agree that neither the
Administrative Agent, any other Agent nor any of their officers, directors,
employees, agents, attorneys-in-fact or Affiliates shall be (a) liable for any
action lawfully taken or omitted to be taken by it or such Person under or in
connection with this Agreement or the other Loan Documents (except for its or
such Person’s own gross negligence or willful misconduct) or (b) responsible in
any manner to any of the Lenders for any recitals, statements, representations
or warranties made by the Borrower, any other party or any officer thereof
contained in this Agreement, the other Loan Documents or in any certificate,
report, statement or other document referred to or provided for in, or received
by the Administrative Agent or any other Agent under

73


--------------------------------------------------------------------------------




or in connection with, this Agreement or the other Loan Documents or for the
value, validity, effectiveness, genuineness, enforceability or sufficiency of
this Agreement, the Notes or the other Loan Documents or for any failure of the
Borrower or any other party to perform its or their obligations hereunder or
thereunder.  The Administrative Agent shall not be under any obligation to any
Lender to ascertain or to inquire as to the observance or performance of any of
the agreements contained in, or conditions of, this Agreement or the other Loan
Documents, or to inspect the properties, books or records of the other parties
to the Loan Documents (or any of them).

8.4           Reliance by Administrative Agent.  The Administrative Agent shall
be entitled to rely, and shall be fully protected in relying, upon any Note,
writing, resolution, notice, consent, certificate, affidavit, letter, cablegram,
telegram, telecopy, telex or teletype message, statement, order or other
document or conversation believed by it to be genuine and correct and to have
been signed, sent or made by the proper Person or Persons and upon advice and
statements of legal counsel (including, without limitation, counsel to the
Borrower or any other party to a Loan Document), independent accountants and
experts selected by the Administrative Agent.  The Administrative Agent may deem
and treat the payee of any Note as the owner thereof for all purposes unless a
written notice of assignment, negotiation or transfer thereof shall have been
filed with the Administrative Agent.  The Administrative Agent shall be fully
justified in failing or refusing to take any action under this Agreement or the
other Loan Documents unless it shall first receive such advice or concurrence of
the Required Lenders (or such other percentage of the Lenders as shall be
required hereunder) as it deems appropriate and it shall first be indemnified to
its satisfaction by the Lenders against any and all liability and expense which
may be incurred by it by reason of taking or continuing to take any such
action.  The Lenders hereby agree that the Administrative Agent shall in all
cases be fully protected in acting, or in refraining from acting, under this
Agreement, the Notes or the other Loan Documents in accordance with a request of
the Required Lenders (or such other percentage of Lenders as shall be required
hereunder), and such request and any action taken or failure to act pursuant
thereto shall be binding upon all the Lenders and all future holders of the
Notes.

8.5           Notice of Default.  The Administrative Agent shall not be deemed
to have knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless it has received notice from a Lender, the Borrower or any other
Loan Party referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”.  In the event
that the Administrative Agent receives such a notice, the Administrative Agent
shall promptly give notice thereof to the Lenders.  The Administrative Agent
shall take such action with respect to such Default or Event of Default as shall
be reasonably directed by the Required Lenders (or such other percentage of the
Lenders as shall be required hereunder); provided that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders.

8.6           Non-Reliance on Administrative Agent and Other Lenders.  Each
Lender expressly acknowledges that neither the Administrative Agent, any other
Agent nor any of its or their officers, directors, employees, agents,
attorneys-in-fact or Affiliates has made any representations or warranties to it
and that no act by the Administrative Agent or any other Agent

74


--------------------------------------------------------------------------------




hereinafter taken, including any review of the affairs of the Borrower and/or
any other party to the Loan Documents, shall be deemed to constitute any
representation or warranty by the Administrative Agent or such Agent to any
Lender.  Each Lender represents to the Administrative Agent that it has,
independently and without reliance upon the Administrative Agent, any other
Agent or any other Lender, and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, operations, property, financial and other condition and
creditworthiness of the Borrower and the other parties to the Loan Documents and
made its own decision to make its Loans hereunder, issue and/or participate in
Letters of Credit and enter into this Agreement and each other Loan Document to
which it is a party.  Each Lender also represents that it will, independently
and without reliance upon the Administrative Agent, any other Agent or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit analysis, appraisals and decisions
in taking or not taking action under this Agreement and the other Loan
Documents, and to make such investigation as it deems necessary to inform itself
as to the business, operations, property, financial and other condition and
creditworthiness of the Borrower and the other Loan Parties.  Except for
notices, reports and other documents expressly required to be furnished to the
Lenders by the Administrative Agent hereunder, the Administrative Agent shall
not have any duty or responsibility to provide any Lender with any credit or
other information concerning the business, operations, property, condition
(financial or otherwise), prospects or creditworthiness of the Borrower or any
other party to the Loan Documents which may come into the possession of the
Administrative Agent or its officers, directors, employees, agents,
attorneys-in-fact or Affiliates.

8.7           Indemnification.  The Lenders agree to indemnify the
Administrative Agent and the other Agents in each of their agent capacities
hereunder and under the other Loan Documents (to the extent not reimbursed by
the Borrower and without limiting the obligation, if any, of the Borrower to do
so) ratably in accordance with each Lender’s respective Total Percentage, from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind
whatsoever which may at any time (including, without limitation, at any time
following the payment of the Notes) be imposed on, incurred by or asserted
against the Administrative Agent or such other Agent in any way relating to or
arising out of this Agreement, the other Loan Documents, or any documents
contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by the
Administrative Agent or such other Agent under or in connection with any of the
foregoing; provided that no Lender shall be liable for the payment of any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting solely from the
Administrative Agent’s or such other Agent’s gross negligence or willful
misconduct.  The agreements in this Section 8.7 shall survive the payment of the
Notes and all other amounts payable hereunder.

8.8           Agents in Their Individual Capacity.  Each of the Agents and its
Affiliates may make loans to, accept deposits from and generally engage in any
kind of business with the Borrower or any other party to the Loan Documents as
though such Agent were not an agent hereunder.  With respect to its Loans made
or renewed by it and any Notes issued to it, the Administrative Agent shall have
the same rights and powers under this Agreement and the other Loan Documents as
any Lender and may exercise the same as though it were not the

75


--------------------------------------------------------------------------------




administrative agent hereunder and under the other Loan Documents, and the terms
“Lender” and “Lenders” shall include the Administrative Agent in its individual
capacity.

8.9           Release of Liens.  Upon the sale or other transfer of any assets
of the Borrower or any other Loan Party in compliance with Section 6.5, and so
long as it is not aware that any Default or Event of Default shall exist, the
Administrative Agent will take such action as may be necessary to evidence the
release of the Administrative Agent’s Lien on such assets, including delivering
to the Borrower or such other Loan Party, at the cost of the Borrower,
appropriate collateral releases.

8.10         Successor Administrative Agent.  The Administrative Agent may
resign as administrative agent hereunder and under the other Loan Documents upon
30 days’ notice to the Lenders and the Borrower.  If the Administrative Agent
shall resign, then the Required Lenders shall appoint from among the Lenders a
successor administrative agent for the Lenders, which appointment shall be
subject to (unless a Default or Event of Default shall exist) the approval of
the Borrower (which approval shall not be unreasonably withheld or delayed) and
the appointee, whereupon such successor administrative agent shall succeed to
the rights, powers and duties of the Administrative Agent and the term
“Administrative Agent” shall mean such successor administrative agent effective
upon its appointment and the former Administrative Agent’s rights, powers and
duties shall be terminated, without any other or further act or deed on the part
of such former Administrative Agent or any of the other parties to this
Agreement or the other Loan Documents or any holders of the Notes.  After any
retiring Administrative Agent’s resignation, the provisions of this Article 8
shall inure to its benefit as to any actions taken or omitted to be taken by it
while it was an Administrative Agent under this Agreement and the other Loan
Documents.  If any Agent other than the Administrative Agent shall resign, such
Agent shall not be replaced.

8.11         USA Patriot Act.  Each Lender or assignee or participant of a
Lender that is not incorporated under the Laws of the United States of America
or a state thereof (and is not excepted from the certification requirement
contained in Section 313 of the USA Patriot Act and the applicable regulations
because it is both (a) an Affiliate of a depository institution or foreign bank
that maintains a physical presence in the United States or foreign country, and
(b) subject to supervision by a banking authority regulating such affiliated
depository institution or foreign bank) shall deliver to the Administrative
Agent the certification, or, if applicable, recertification, certifying that
such Lender is not a “shell” and certifying to other matters as required by
Section 313 of the USA Patriot Act and the applicable regulations:  (i) within
10 days after the Closing Date, and (ii) at such other times as are required
under the USA Patriot Act.

8.12         Beneficiaries.  Except as expressly provided herein, the provisions
of this Section 8 are solely for the benefit of the Agents and the Lenders, and
the Borrower and the other Loan Parties shall not have any right to rely on or
enforce any of the provisions hereof.  In performing its functions and duties
under this Agreement and the other Loan Documents, the Administrative Agent
shall act solely as administrative agent of the Lenders and does not assume and
shall not be deemed to have assumed any obligation toward or relationship of
agency or trust with or for the Borrower or any of the other Loan Parties.

76


--------------------------------------------------------------------------------




8.13         Managing Agent and Lead Arranger.  The Managing Agent, in its
capacity as Managing Agent, and the Lead Arranger, in its capacity as Lead
Arranger, shall have no duties or responsibilities under this Agreement or any
other Loan Document.


SECTION 9.  MISCELLANEOUS

9.1           Amendments and Waivers.


(A)           SUBJECT TO THE REMAINING PROVISIONS OF THIS SECTION 9.1, THE
REQUIRED LENDERS, OR THE ADMINISTRATIVE AGENT WITH THE CONSENT OF THE REQUIRED
LENDERS, AND THE BORROWER (OR, IN THE CASE OF THE OTHER LOAN DOCUMENTS, THE
RELEVANT PARTIES THERETO) MAY FROM TIME TO TIME ENTER INTO AMENDMENTS,
EXTENSIONS, SUPPLEMENTS AND REPLACEMENTS TO AND OF THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS TO WHICH THEY ARE PARTIES, AND THE REQUIRED LENDERS MAY FROM TIME
TO TIME WAIVE COMPLIANCE WITH A PROVISION OF ANY OF THE LOAN DOCUMENTS.  SUBJECT
TO THE REMAINING PROVISIONS OF THIS SECTION 9.1, NO AMENDMENT, EXTENSION,
SUPPLEMENT, REPLACEMENT OR WAIVER SHALL BE EFFECTIVE UNLESS IT IS IN WRITING AND
IS SIGNED BY THE REQUIRED LENDERS OR THE ADMINISTRATIVE AGENT WITH THE CONSENT
OF THE REQUIRED LENDERS, AND THE BORROWER (OR, IN THE CASE OF THE OTHER LOAN
DOCUMENTS, THE RELEVANT PARTIES THERETO).  EACH WAIVER SHALL BE EFFECTIVE ONLY
FOR THE SPECIFIC INSTANCE AND FOR THE SPECIFIC PURPOSE FOR WHICH IT IS GIVEN.


(B)           THE FOREGOING NOTWITHSTANDING, NO SUCH AMENDMENT, EXTENSION,
SUPPLEMENT, REPLACEMENT OR WAIVER SHALL, DIRECTLY OR INDIRECTLY, WITHOUT THE
CONSENT OF ALL THE LENDERS:

(I)            CHANGE THE REVOLVING CREDIT COMMITMENTS (EXCEPT AS EXPRESSLY
PROVIDED IN SECTION 2.9) OR THE PRINCIPAL AMOUNT OF THE LOANS WHICH MAY BE
OUTSTANDING HEREUNDER;

(II)           REDUCE ANY INTEREST RATE HEREUNDER (OTHER THAN TO WAIVE THE
DEFAULT RATE) OR ANY OF THE FEES DUE HEREUNDER OR UNDER ANY OF THE OTHER LOAN
DOCUMENTS (OTHER THAN FEES TO THE ADMINISTRATIVE AGENT, WHICH SHALL REQUIRE THE
CONSENT OF THE BORROWER AND THE ADMINISTRATIVE AGENT TO CHANGE);

(III)          POSTPONE ANY SCHEDULED PAYMENT DATE OF PRINCIPAL, INTEREST OR
FEES HEREUNDER OR UNDER ANY OF THE OTHER LOAN DOCUMENTS (EXCLUDING MANDATORY
PRINCIPAL PREPAYMENT OF THE LOANS);

(IV)          RELEASE ALL OR SUBSTANTIALLY ALL OF THE LENDERS’ SECURITY INTEREST
IN THE COLLATERAL SECURING THE OBLIGATIONS;

(V)           CHANGE THE DEFINITION OF “REQUIRED LENDERS”;

(VI)          RELEASE OR DISCHARGE, OR CONSENT TO ANY RELEASE OR DISCHARGE OF
(A) THE BORROWER AS BORROWER UNDER THE LOAN DOCUMENTS OR (B) A GUARANTOR AS
GUARANTOR (OTHER THAN IN CONNECTION WITH A SALE OF SUCH GUARANTOR IN A
TRANSACTION PERMITTED HEREUNDER); OR PERMIT THE BORROWER OR ANY AFFILIATE TO
ASSIGN TO ANOTHER PERSON ANY OF ITS OBLIGATIONS UNDER THE LOAN DOCUMENTS;

77


--------------------------------------------------------------------------------




(VII)         AMEND THIS SECTION 9.1; OR

(VIII)        CHANGE SECTION 2.15 IN A MANNER THAT WOULD ALTER THE PRO RATA
SHARING PROVISIONS REQUIRED THEREBY.


(C)           THE FOREGOING NOTWITHSTANDING, NO SUCH AMENDMENT, EXTENSION,
SUPPLEMENT, OR REPLACEMENT SHALL AMEND, MODIFY OR OTHERWISE AFFECT THE RIGHTS OR
DUTIES OF THE ADMINISTRATIVE AGENT OR THE ISSUING BANK HEREUNDER OF ANY OTHER
LOAN DOCUMENT WITHOUT THE PRIOR WRITTEN CONSENT OF THE ADMINISTRATIVE AGENT OR
THE ISSUING BANK, AS THE CASE MAY BE.


(D)           ANY WAIVER OR AMENDMENT, SUPPLEMENT OR MODIFICATION PERMITTED
HEREUNDER SHALL APPLY EQUALLY TO EACH OF THE LENDERS AND SHALL BE BINDING UPON
THE BORROWER, THE LENDERS, THE ADMINISTRATIVE AGENT AND ALL FUTURE HOLDERS OF
THE NOTES.  IN THE CASE OF ANY WAIVER, THE BORROWER, THE LENDERS AND THE
ADMINISTRATIVE AGENT SHALL BE RESTORED TO THEIR FORMER POSITION AND RIGHTS
HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS, AND ANY DEFAULT OR EVENT OF
DEFAULT WAIVED SHALL BE DEEMED TO BE CURED AND NOT CONTINUING; BUT NO SUCH
WAIVER SHALL EXTEND TO ANY SUBSEQUENT OR OTHER DEFAULT OR EVENT OF DEFAULT, OR
IMPAIR ANY RIGHT CONSEQUENT THEREON.

9.2           Notices.  All notices, requests and demands to or upon the
respective parties hereto to be effective shall be in writing (including by
electronic transmission, telecopy transmission or posting on a secured web
site), and, unless otherwise expressly provided herein, shall be deemed to have
been duly given or made when delivered by hand, or three days after being
deposited in the mail, postage prepaid, or the next Business Day if sent by
reputable overnight courier, postage prepaid, for delivery on the next Business
Day, or, in the case of telecopy notice, when received during normal business
hours, or in the case of electronic transmission, when received and in the case
of posting on a secured web site, upon receipt of (i) notice of such posting and
(ii) rights to access such web site, addressed as follows in the case of the
Borrower, the Administrative Agent and the Issuing Bank, and as set forth in
Schedule I or in its Assignment and Assumption in the case of the other parties
hereto, or to such other address as may be hereafter notified by the respective
parties hereto and any future holders of the Notes:

If to the Borrower:

 

Kenexa Technology, Inc.

 

 

650 East Swedesford Road

 

 

Wayne, PA  19087

 

 

Attention:  Don Volk, Chief Financial Officer

 

 

Telecopy:  (610) 971-2576

 

 

and

 

 

Attention:  Cynthia Pyle Dixon, Esq.

 

 

Telecopy:  (610) 971-2576

78


--------------------------------------------------------------------------------




 

 

with a copy to:

 

 

 

 

 

Pepper Hamilton LLP

 

 

3000 Logan Square

 

 

18th and Arch Streets

 

 

Philadelphia, PA  19103

 

 

Attention:  Barry M. Abelson, Esq.

 

 

Telecopy:  (215) 981-4750

 

provided that failure to send a copy of such notice to Pepper Hamilton LLP shall
in no way affect, limit or invalidate any notice sent to the Borrower or the
exercise of any of the Administrative Agent’s or the Lenders’ rights or remedies
pursuant to a notice sent to the Borrower;

If to the Administrative

 

PNC Bank, National Association

Agent or the Issuing Bank:

 

1000 Westlakes Drive, Suite 200

 

 

Berwyn, PA  19312

 

 

Attention:  Daniel C. Takoushian

 

 

Telecopy:  (610) 725-5799

 

 

 

 

 

and

 

 

 

 

 

PNC Bank, National Association

 

 

Agency Services

 

 

PNC Firstside Center

 

 

500 First Avenue, 4th Floor

 

 

Pittsburgh, PA  15219

 

 

Attention:  Lisa Pierce

 

 

Telecopy:  (412) 762-8672

 

provided (a) any notice, request or demand to or upon the Administrative Agent,
the Issuing Bank or the Lenders pursuant to Sections 2.3, 2.4, 2.9 and 2.10
shall not be effective until received and (b) any notice of a Default or Event
of Default hereunder shall be sent by telecopy or reputable overnight courier.

9.3           No Waiver; Cumulative Remedies.  No failure to exercise and no
delay in exercising, on the part of the Administrative Agent, the Issuing Bank
or any Lender, any right, remedy, power or privilege hereunder shall operate as
a waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege.  The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law.

9.4           Survival of Representations and Warranties.  All representations
and warranties made hereunder and in any document, certificate or statement
delivered pursuant hereto or in connection herewith shall survive the execution
and delivery of this Agreement, the Notes and the other Loan Documents.

79


--------------------------------------------------------------------------------


9.5           Payment of Expenses and Taxes.  The Borrower agrees (a) to pay or
reimburse the Administrative Agent for all of its reasonable out-of-pocket costs
and expenses incurred in connection with the development, preparation and
execution of, and the syndication and administration of, this Agreement, the
Notes, the other Loan Documents and any other documents executed and delivered
in connection herewith or therewith, and the consummation of the transactions
contemplated hereby and thereby, including, without limitation, the reasonable
fees and disbursements of counsel, (b) to pay or reimburse the Administrative
Agent for all of its reasonable out-of-pocket costs and expenses incurred in
connection with the performance of or any amendment, supplement or modification
or proposed amendment, supplement or modification to this Agreement, the Notes
and the other Loan Documents and any other documents executed and delivered in
connection therewith, including without limitation, the reasonable fees and
disbursements of counsel, (c) pay or reimburse each Lender and each Agent for
all its reasonable costs and expenses incurred in connection with the
enforcement or preservation of any rights under this Agreement, the Notes, the
other Loan Documents and any such other documents, including, without
limitation, reasonable fees and disbursements of counsel, (d) to pay, indemnify,
and hold each Lender and each Agent harmless from, any and all recording and
filing fees and any and all liabilities with respect to, or resulting from any
delay in paying, stamp, excise and other similar taxes, if any, which may be
payable or determined to be payable in connection with the execution and
delivery of, or consummation of any of the transactions contemplated by, or any
amendment, supplement or modification of, or any waiver or consent under or in
respect of, this Agreement, the Notes, the other Loan Documents and any such
other documents, and (e) to pay, indemnify, and hold each Lender, each Agent and
each of their respective Affiliates and the officers, directors, employees,
agents and advisors of such Persons and such Affiliates (the “Indemnified
Parties”) harmless from and against any and all other liabilities, obligations,
losses, damages, penalties, actions (whether sounding in contract, in tort or on
any other ground), judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever with respect to the execution, delivery, enforcement,
performance and administration of or in any other way arising out of or relating
to, this Agreement, the Notes, the other Loan Documents, or any such other
documents contemplated by or referred to herein or therein or any action taken
by any Lender or any Agent with respect to the foregoing (all the foregoing,
collectively, the “indemnified liabilities”), provided, that the Borrower shall
have no obligation hereunder to any Indemnified Party with respect to
indemnified liabilities arising from the gross negligence or willful misconduct
of such Indemnified Party.  The agreements in this subsection shall survive
repayment of the Notes and all other amounts payable hereunder.

9.6           Successors and Assigns.


(A)           WHENEVER IN THIS AGREEMENT ANY OF THE PARTIES HERETO IS REFERRED
TO, SUCH REFERENCE SHALL BE DEEMED TO INCLUDE THE SUCCESSORS AND PERMITTED
ASSIGNS OF SUCH PARTY; AND ALL COVENANTS, PROMISES AND AGREEMENTS BY OR ON
BEHALF OF THE BORROWER, THE ADMINISTRATIVE AGENT OR THE LENDERS THAT ARE
CONTAINED IN THIS AGREEMENT SHALL BIND AND INURE TO THE BENEFIT OF ITS
RESPECTIVE SUCCESSORS AND ASSIGNS.  THE BORROWER MAY NOT ASSIGN OR TRANSFER ANY
OF ITS RIGHTS OR OBLIGATIONS UNDER THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS
WITHOUT THE PRIOR WRITTEN CONSENT OF EACH LENDER.


(B)           EACH LENDER MAY, IN ACCORDANCE WITH APPLICABLE LAW, SELL TO ANY
LENDER OR AFFILIATE THEREOF AND, WITH THE CONSENT OF THE BORROWER (EXCEPT WHEN
ANY EVENT OF

80


--------------------------------------------------------------------------------





DEFAULT EXISTS) AND THE ADMINISTRATIVE AGENT (WHICH CONSENTS SHALL NOT BE
UNREASONABLY WITHHELD OR DELAYED), TO ONE OR MORE OTHER BANKS OR FINANCIAL
INSTITUTIONS (EACH, A “PURCHASING LENDER”) ALL OR A PART OF ITS INTERESTS,
RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT, THE NOTES AND THE OTHER LOAN
DOCUMENTS (INCLUDING ALL OR A PORTION OF ITS REVOLVING CREDIT COMMITMENT AND THE
LOANS AT THE TIME OWING TO IT AND THE NOTES HELD BY IT); PROVIDED, HOWEVER, THAT
(I) SO LONG AS NO EVENT OF DEFAULT SHALL EXIST AND BE CONTINUING, SUCH
ASSIGNMENT SHALL BE IN AN AMOUNT NOT LESS THAN $1,000,000 (OR SUCH LESSER AMOUNT
AS THE BORROWER AND THE ADMINISTRATIVE AGENT SHALL AGREE IN THEIR SOLE
DISCRETION), UNLESS THE SUM OF SUCH ASSIGNING LENDER’S TOTAL EXPOSURE PLUS
UNUSED REVOLVING CREDIT COMMITMENT IS LESS THAN $1,000,000 IN WHICH CASE SUCH
ASSIGNING LENDER MAY TRANSFER ALL, BUT NOT LESS THAN ALL, OF ITS INTERESTS
HEREUNDER AND (II) THE PARTIES TO EACH SUCH ASSIGNMENT SHALL EXECUTE AND DELIVER
TO THE ADMINISTRATIVE AGENT AND THE BORROWER FOR ITS ACCEPTANCE (TO THE EXTENT
REQUIRED) AND RECORDING IN THE REGISTER AN ASSIGNMENT AND ASSUMPTION, TOGETHER
WITH THE NOTES SUBJECT TO SUCH ASSIGNMENT AND, EXCEPT FOR ASSIGNMENTS BY A
LENDER TO ONE OF ITS AFFILIATES, A PROCESSING AND RECORDATION FEE OF $3,500. 
UPON ACCEPTANCE AND RECORDING PURSUANT TO PARAGRAPH (E) OF THIS SECTION 9.6,
FROM AND AFTER THE EFFECTIVE DATE SPECIFIED IN THE APPLICABLE ASSIGNMENT AND
ASSUMPTION, WHICH EFFECTIVE DATE SHALL BE AT LEAST FIVE BUSINESS DAYS AFTER THE
RECEIPT THEREOF BY THE ADMINISTRATIVE AGENT AND THE BORROWER (UNLESS OTHERWISE
AGREED BY THE ADMINISTRATIVE AGENT), (A) SUCH PURCHASING LENDER SHALL BE A PARTY
HERETO AND, TO THE EXTENT OF THE INTEREST ASSIGNED BY SUCH ASSIGNMENT AND
ASSUMPTION, HAVE THE RIGHTS AND OBLIGATIONS OF A LENDER UNDER THIS AGREEMENT AND
(B) THE ASSIGNING LENDER THEREUNDER SHALL, TO THE EXTENT OF THE INTEREST
ASSIGNED BY SUCH ASSIGNMENT AND ASSUMPTION, BE RELEASED FROM ITS OBLIGATIONS
UNDER THIS AGREEMENT (AND, IN THE CASE OF AN ASSIGNMENT AND ASSUMPTION COVERING
ALL OR THE REMAINING PORTION OF AN ASSIGNING LENDER’S RIGHTS AND OBLIGATIONS
UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, SUCH LENDER SHALL CEASE TO BE
A PARTY HERETO BUT SHALL CONTINUE TO BE ENTITLED TO THE BENEFITS OF SUBSECTIONS
2.12, 2.13, 2.14, 5.14(C) AND 9.5 (TO THE EXTENT THAT SUCH LENDER’S ENTITLEMENT
TO SUCH BENEFITS AROSE OUT OF SUCH LENDER’S POSITION AS A LENDER PRIOR TO THE
APPLICABLE ASSIGNMENT).  SUCH ASSIGNMENT AND ASSUMPTION SHALL BE DEEMED TO AMEND
THIS AGREEMENT TO THE EXTENT, AND ONLY TO THE EXTENT, NECESSARY TO REFLECT THE
ADDITION OF SUCH PURCHASING LENDER AND THE RESULTING AMOUNTS AND PERCENTAGES
HELD BY THE LENDERS ARISING FROM THE PURCHASE BY SUCH PURCHASING LENDER OF ALL
OR A PRO RATA PORTION OF THE RIGHTS AND OBLIGATIONS OF SUCH ASSIGNING LENDER
UNDER THIS AGREEMENT, THE NOTES AND THE OTHER LOAN DOCUMENTS.


(C)           BY EXECUTING AND DELIVERING AN ASSIGNMENT AND ASSUMPTION, THE
ASSIGNING LENDER THEREUNDER AND THE PURCHASING LENDER THEREUNDER SHALL BE DEEMED
TO CONFIRM TO AND AGREE WITH EACH OTHER AND THE OTHER PARTIES HERETO AS
FOLLOWS:  (I) SUCH ASSIGNING LENDER WARRANTS THAT IT IS THE LEGAL AND BENEFICIAL
OWNER OF THE INTEREST BEING ASSIGNED THEREBY, FREE AND CLEAR OF ANY ADVERSE
CLAIM AND THAT ITS COMMITMENT, AND THE OUTSTANDING BALANCES OF ITS LOANS,
WITHOUT GIVING EFFECT TO ASSIGNMENTS THEREOF WHICH HAVE NOT BECOME EFFECTIVE,
ARE AS SET FORTH IN SUCH ASSIGNMENT AND ASSUMPTION, (II) EXCEPT AS SET FORTH IN
(I) ABOVE, SUCH ASSIGNING LENDER MAKES NO REPRESENTATION OR WARRANTY AND ASSUMES
NO RESPONSIBILITY WITH RESPECT TO ANY STATEMENTS, WARRANTIES OR REPRESENTATIONS
MADE IN OR IN CONNECTION WITH THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS, OR THE
EXECUTION, LEGALITY, VALIDITY, ENFORCEABILITY, GENUINENESS, SUFFICIENCY OR VALUE
OF THIS AGREEMENT, THE OTHER LOAN DOCUMENTS OR ANY OTHER INSTRUMENT OR DOCUMENT
FURNISHED PURSUANT HERETO OR THERETO, OR THE FINANCIAL CONDITION OF THE
BORROWER, THE PARENT, ANY OTHER PARTY, OR ANY SUBSIDIARY THEREOF OR THE
PERFORMANCE OR OBSERVANCE BY THE BORROWER, ANY OTHER LOAN PARTY OR ANY OTHER
PARTY OF ANY OF ITS OBLIGATIONS UNDER THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS
OR ANY OTHER INSTRUMENT OR DOCUMENT FURNISHED PURSUANT HERETO OR

81


--------------------------------------------------------------------------------





THERETO; (III) SUCH PURCHASING LENDER REPRESENTS AND WARRANTS THAT IT IS LEGALLY
AUTHORIZED TO ENTER INTO SUCH ASSIGNMENT AND ASSUMPTION; (IV) SUCH PURCHASING
LENDER CONFIRMS THAT IT HAS RECEIVED A COPY OF THIS AGREEMENT, TOGETHER WITH
COPIES OF THE MOST RECENT FINANCIAL STATEMENTS DELIVERED PURSUANT TO SECTION 5.1
AND SUCH OTHER DOCUMENTS AND INFORMATION AS IT HAS DEEMED APPROPRIATE TO MAKE
ITS OWN CREDIT ANALYSIS AND DECISION TO ENTER INTO SUCH ASSIGNMENT AND
ASSUMPTION; (V) SUCH PURCHASING LENDER WILL INDEPENDENTLY AND WITHOUT RELIANCE
UPON THE ADMINISTRATIVE AGENT, SUCH ASSIGNING LENDER OR ANY OTHER LENDER AND
BASED ON SUCH DOCUMENTS AND INFORMATION AS IT SHALL DEEM APPROPRIATE AT THE
TIME, CONTINUE TO MAKE ITS OWN CREDIT DECISIONS IN TAKING OR NOT TAKING ACTION
UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; (VI) SUCH PURCHASING LENDER
APPOINTS AND AUTHORIZES THE ADMINISTRATIVE AGENT TO TAKE SUCH ACTION AS
ADMINISTRATIVE AGENT ON ITS BEHALF AND TO EXERCISE SUCH POWERS UNDER THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS AS ARE DELEGATED TO THE ADMINISTRATIVE
AGENT BY THE TERMS HEREOF OR THEREOF, TOGETHER WITH SUCH POWERS AS ARE
REASONABLY INCIDENTAL THERETO; AND (VII) SUCH PURCHASING LENDER AGREES THAT IT
WILL PERFORM IN ACCORDANCE WITH THEIR TERMS ALL THE OBLIGATIONS WHICH BY THE
TERMS OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS ARE REQUIRED TO BE
PERFORMED BY IT AS A LENDER INCLUDING, IF IT IS ORGANIZED UNDER THE LAWS OF A
JURISDICTION OUTSIDE THE UNITED STATES, ITS OBLIGATION PURSUANT TO SECTION 2.13
TO DELIVER THE FORMS PRESCRIBED BY THE INTERNAL REVENUE SERVICE OF THE UNITED
STATES CERTIFYING AS TO THE PURCHASING LENDER’S EXEMPTION FROM UNITED STATES
WITHHOLDING TAXES WITH RESPECT TO ALL PAYMENTS TO BE MADE TO THE PURCHASING
LENDER UNDER THIS AGREEMENT.


(D)           THE ADMINISTRATIVE AGENT SHALL MAINTAIN AT ITS OFFICES A COPY OF
EACH ASSIGNMENT AND ASSUMPTION AND THE NAMES AND ADDRESSES OF THE LENDERS, AND
THE COMMITMENTS OF, AND PRINCIPAL AMOUNT OF THE LOANS OWING TO, EACH LENDER
PURSUANT TO THE TERMS HEREOF FROM TIME TO TIME (THE “REGISTER”).  THE ENTRIES IN
THE REGISTER SHALL BE CONCLUSIVE IN THE ABSENCE OF MANIFEST ERROR AND THE
BORROWER, THE ADMINISTRATIVE AGENT AND THE LENDERS MAY TREAT EACH PERSON WHOSE
NAME IS RECORDED IN THE REGISTER PURSUANT TO THE TERMS HEREOF AS A LENDER
HEREUNDER FOR ALL PURPOSES OF THIS AGREEMENT.  THE REGISTER SHALL BE AVAILABLE
FOR INSPECTION BY THE BORROWER AND ANY LENDER AT ANY REASONABLE TIME AND FROM
TIME TO TIME UPON REASONABLE PRIOR NOTICE.


(E)           UPON ITS RECEIPT OF A DULY COMPLETED ASSIGNMENT AND ASSUMPTION
EXECUTED BY AN ASSIGNING LENDER AND A PURCHASING LENDER (AND IN THE CASE OF A
PURCHASING LENDER THAT IS NOT THEN A LENDER OR AN AFFILIATE THEREOF, BY THE
BORROWER (UNLESS AN EVENT OF DEFAULT SHALL THEN EXIST) AND THE ADMINISTRATIVE
AGENT) TOGETHER WITH THE NOTE OR NOTES SUBJECT TO SUCH ASSIGNMENT AND THE
PROCESSING AND RECORDATION FEE REFERRED TO IN PARAGRAPH (B) ABOVE, THE
ADMINISTRATIVE AGENT SHALL PROMPTLY (I) ACCEPT SUCH ASSIGNMENT AND ASSUMPTION,
(II) RECORD THE INFORMATION CONTAINED THEREIN IN THE REGISTER AND (III) GIVE
NOTICE THEREOF TO THE LENDERS.  WITHIN FIVE BUSINESS DAYS AFTER RECEIPT OF
NOTICE, THE BORROWER, AT ITS OWN EXPENSE, SHALL EXECUTE AND DELIVER TO THE
ADMINISTRATIVE AGENT, IN EXCHANGE FOR THE SURRENDER OF THE ORIGINAL NOTE OR
NOTES (A) A NEW REVOLVING CREDIT NOTE AND TERM LOAN NOTE, TO THE ORDER OF SUCH
PURCHASING LENDER IN THE APPROPRIATE AMOUNTS ASSUMED AND (B) IF THE ASSIGNING
LENDER HAS RETAINED AN INTEREST HEREUNDER, THE APPLICABLE NOTE OR NOTES IN THE
APPROPRIATE AMOUNT(S).  SUCH NEW NOTE(S) SHALL BE DATED THE DATE OF THE
SURRENDERED NOTE(S) WHICH SUCH NEW NOTE(S) REPLACE AND SHALL OTHERWISE BE IN
SUBSTANTIALLY THE FORM OF EXHIBIT A-1 AND A-2, RESPECTIVELY.  CANCELED NOTES
SHALL BE RETURNED TO THE BORROWER.

82


--------------------------------------------------------------------------------





(F)            EACH LENDER MAY, IN ACCORDANCE WITH APPLICABLE LAW,  SELL
PARTICIPATIONS TO ANY LENDER OR AFFILIATE THEREOF AND TO ONE OR MORE BANKS OR
OTHER PERSONS (EACH A “PARTICIPANT”), IN EACH CASE IN ANY LOAN OWING TO SUCH
LENDER, ANY NOTE HELD BY SUCH LENDER, ANY COMMITMENT OF SUCH LENDER, OR ANY
OTHER INTEREST OF SUCH LENDER HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS,
PROVIDED, HOWEVER, THAT (I) SUCH LENDER’S OBLIGATIONS UNDER THIS AGREEMENT TO
THE OTHER PARTIES TO THIS AGREEMENT SHALL REMAIN UNCHANGED, (II) SUCH LENDER
SHALL REMAIN SOLELY RESPONSIBLE TO THE OTHER PARTIES HERETO FOR THE PERFORMANCE
OF SUCH OBLIGATIONS, (III) SUCH LENDER SHALL REMAIN THE HOLDER OF ANY SUCH NOTE
FOR ALL PURPOSES UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, (IV) THE
BORROWER, THE LENDERS AND THE ADMINISTRATIVE AGENT SHALL CONTINUE TO DEAL SOLELY
AND DIRECTLY WITH SUCH LENDER IN CONNECTION WITH SUCH LENDER’S RIGHTS AND
OBLIGATIONS UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, (V) IN ANY
PROCEEDING UNDER THE BANKRUPTCY CODE, SUCH LENDER SHALL BE, TO THE EXTENT
PERMITTED BY LAW, THE SOLE REPRESENTATIVE WITH RESPECT TO THE OBLIGATIONS HELD
IN THE NAME OF SUCH LENDER, WHETHER FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF
ANY PARTICIPANT AND (VI) SUCH LENDER SHALL RETAIN THE SOLE RIGHT TO APPROVE,
WITHOUT THE CONSENT OF ANY PARTICIPANT, ANY AMENDMENT, MODIFICATION OR WAIVER OF
ANY PROVISION OF THIS AGREEMENT OR THE NOTES HELD BY SUCH LENDER OR ANY OTHER
LOAN DOCUMENT, OTHER THAN WITH RESPECT TO THE MATTERS DESCRIBED IN CLAUSES (I)
THROUGH (VIII) OF SUBSECTION 9.1(B).


(G)           IF AMOUNTS OUTSTANDING UNDER THIS AGREEMENT AND THE NOTES ARE DUE
OR UNPAID, OR SHALL HAVE BEEN DECLARED OR SHALL HAVE BECOME DUE AND PAYABLE UPON
THE OCCURRENCE OF AN EVENT OF DEFAULT, EACH PARTICIPANT SHALL BE DEEMED TO HAVE
THE RIGHT OF SET-OFF IN RESPECT OF ITS PARTICIPATING INTEREST IN AMOUNTS OWING
UNDER THIS AGREEMENT AND ANY NOTE TO THE SAME EXTENT AS IF THE AMOUNT OF ITS
PARTICIPATING INTEREST WERE OWING DIRECTLY TO IT AS A LENDER UNDER THIS
AGREEMENT OR ANY NOTE, PROVIDED THAT IN PURCHASING SUCH PARTICIPATION SUCH
PARTICIPANT SHALL BE DEEMED TO HAVE AGREED TO SHARE WITH THE LENDERS THE
PROCEEDS THEREOF AS PROVIDED IN SECTION 9.7  THE BORROWER ALSO AGREES THAT EACH
PARTICIPANT SHALL BE ENTITLED TO THE BENEFITS OF SUBSECTIONS 2.12, 2.13, 2.14,
5.14(C) AND 9.5 WITH RESPECT TO ITS PARTICIPATION IN THE COMMITMENTS AND THE
LOANS OUTSTANDING FROM TIME TO TIME; PROVIDED, THAT NO PARTICIPANT SHALL BE
ENTITLED TO RECEIVE ANY GREATER AMOUNT PURSUANT TO SUCH SUBSECTIONS THAN THE
ASSIGNING LENDER WOULD HAVE BEEN ENTITLED TO RECEIVE IN RESPECT OF THE AMOUNT OF
THE PARTICIPATION TRANSFERRED BY SUCH ASSIGNING LENDER TO SUCH PARTICIPANT HAD
NO SUCH TRANSFER OCCURRED.


(H)           IF ANY PARTICIPANT OF A LENDER IS ORGANIZED UNDER THE LAWS OF ANY
JURISDICTION OTHER THAN THE UNITED STATES OR ANY STATE THEREOF, THE ASSIGNING
LENDER, CONCURRENTLY WITH THE SALE OF A PARTICIPATING INTEREST TO SUCH
PARTICIPANT, SHALL CAUSE SUCH PARTICIPANT (I) TO REPRESENT TO THE ASSIGNING
LENDER (FOR THE BENEFIT OF THE ASSIGNING LENDER AND THE OTHER LENDERS), THE
ADMINISTRATIVE AGENT AND THE BORROWER THAT UNDER APPLICABLE LAW AND TREATIES NO
TAXES WILL BE REQUIRED TO BE WITHHELD BY THE ADMINISTRATIVE AGENT, THE BORROWER
OR THE ASSIGNING LENDER WITH RESPECT TO ANY PAYMENTS TO BE MADE TO SUCH
PARTICIPANT IN RESPECT OF ITS PARTICIPATION IN THE LOANS AND LETTERS OF CREDIT
AND (II) TO AGREE (FOR THE BENEFIT OF THE ASSIGNING LENDER, THE OTHER LENDERS,
THE ADMINISTRATIVE AGENT AND THE BORROWER) THAT IT WILL DELIVER THE TAX FORMS
AND OTHER DOCUMENTS REQUIRED TO BE DELIVERED PURSUANT TO SUBSECTION 2.13(B) AND
COMPLY FROM TIME TO TIME WITH ALL APPLICABLE U.S. LAWS AND REGULATIONS WITH
RESPECT TO WITHHOLDING TAX EXEMPTIONS.


(I)            NOTWITHSTANDING ANY OTHER PROVISION CONTAINED IN THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT TO THE CONTRARY, ANY LENDER MAY, WITHOUT OBTAINING
ANY CONSENTS

83


--------------------------------------------------------------------------------





FROM ANY OF THE PARTIES HERETO, AT ANY TIME (I) ASSIGN ALL OR ANY PORTION OF THE
LOANS OR NOTES HELD BY IT TO ANY FEDERAL RESERVE BANK OR THE UNITED STATES
TREASURY AS COLLATERAL SECURITY PURSUANT TO REGULATION A OF THE BOARD OF
GOVERNORS OF THE FEDERAL RESERVE SYSTEM AND ANY OPERATING CIRCULAR ISSUED BY
SUCH FEDERAL RESERVE BANK AND (II) IN THE CASE OF A LENDER THAT IS OR OWNS,
CONTROLS OR SERVES AS ORIGINATOR FOR A FUND, TRUST OR SIMILAR ENTITY, ASSIGN OR
PLEDGE ALL OR ANY PORTION OF THE LOANS OR NOTES HELD BY IT TO A TRUSTEE UNDER
ANY INDENTURE TO WHICH SUCH LENDER IS A PARTY OR TO THE LENDERS TO SUCH LENDER
FOR COLLATERAL SECURITY PURPOSES, PROVIDED THAT ANY PAYMENT IN RESPECT OF SUCH
ASSIGNED LOANS OR NOTES MADE BY THE BORROWER TO OR FOR THE ACCOUNT OF THE
ASSIGNING OR PLEDGING LENDER IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT
SHALL SATISFY THE BORROWER’S OBLIGATIONS HEREUNDER IN RESPECT TO SUCH ASSIGNED
LOANS OR NOTES TO THE EXTENT OF SUCH PAYMENT.  NO SUCH ASSIGNMENT SHALL RELEASE
THE ASSIGNING LENDER FROM ITS OBLIGATIONS HEREUNDER.

9.7           Adjustments; Set-off.  (a)  Except as otherwise expressly provided
herein, if any Lender (a “benefited Lender”) shall at any time receive any
payment of all or part of its Loans or the Reimbursement Obligations owing to
it, or interest thereon, or receive any collateral in respect thereof (whether
voluntarily or involuntarily, by set-off, pursuant to events or proceedings of
the nature referred to in subsection 7.1(g), or otherwise), in a greater
proportion than any such payment to or collateral received by any other Lender,
if any, in respect of such other Lender’s Loans or the Reimbursement Obligations
owing to it, or interest thereon, such benefited Lender shall purchase for cash
from the other Lenders such portion of each such other Lender’s Loans or the
Reimbursement Obligations owing to it, or shall provide such other Lenders with
the benefits of any such collateral, or the proceeds thereof, as shall be
necessary to cause such benefited Lender to share the excess payment or benefits
of such collateral or proceeds ratably with each of the Lenders; provided,
however, that if all or any portion of such excess payment or benefits is
thereafter recovered from such benefited Lender, such purchase shall be
rescinded, and the purchase price and benefits returned, to the extent of such
recovery, but without interest.  The Borrower agrees that each Lender so
purchasing a portion of another Lender’s Loans may exercise all rights of
payment (including, without limitation, rights of set-off) with respect to such
portion as fully as if such Lender were the direct holder of such portion.


(B)           IN ADDITION TO ANY RIGHTS AND REMEDIES OF THE LENDERS PROVIDED BY
LAW, UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, EACH
LENDER SHALL HAVE THE RIGHT, WITHOUT PRIOR NOTICE TO THE BORROWER, ANY SUCH
NOTICE BEING EXPRESSLY WAIVED BY THE BORROWER TO THE EXTENT PERMITTED BY
APPLICABLE LAW, UPON ANY AMOUNT BECOMING DUE AND PAYABLE BY THE BORROWER
HEREUNDER OR UNDER THE NOTES OR THE OTHER LOAN DOCUMENT (WHETHER AT THE STATED
MATURITY, BY ACCELERATION OR OTHERWISE) TO SET-OFF AND APPROPRIATE AND APPLY
AGAINST SUCH AMOUNT ANY AND ALL DEPOSITS (GENERAL OR SPECIAL, TIME OR DEMAND,
PROVISIONAL OR FINAL), IN ANY CURRENCY, AND ANY OTHER CREDITS, INDEBTEDNESS OR
CLAIMS, IN ANY CURRENCY, IN EACH CASE WHETHER DIRECT OR INDIRECT, ABSOLUTE OR
CONTINGENT, MATURED OR UNMATURED, AT ANY TIME HELD OR OWING BY SUCH LENDER TO OR
FOR THE CREDIT OR THE ACCOUNT OF THE BORROWER.  EACH LENDER AGREES PROMPTLY TO
NOTIFY THE BORROWER AND THE ADMINISTRATIVE AGENT AFTER ANY SUCH SET-OFF AND
APPLICATION MADE BY SUCH LENDER, PROVIDED THAT THE FAILURE TO GIVE SUCH NOTICE
SHALL NOT AFFECT THE VALIDITY OF SUCH SET-OFF AND APPLICATION.

9.8           Counterparts.  This Agreement may be executed by one or more of
the parties to this Agreement on any number of separate counterparts, and all of
said counterparts

84


--------------------------------------------------------------------------------




taken together shall be deemed to constitute one and the same instrument.  A set
of the copies of this Agreement signed by all the parties shall be lodged with
the Borrower and the Administrative Agent.

9.9           Severability.  Any provision of this Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

9.10         Integration.  This Agreement and the other Loan Documents represent
the agreement of the parties hereto with respect to the subject matter hereof,
and there are no promises, undertakings, representations or warranties by the
Administrative Agent or any Lender relative to the subject matter hereof not
expressly set forth or referred to herein or in the other Loan Documents.

9.11         GOVERNING LAW.  THIS AGREEMENT AND THE NOTES, AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT AND THE NOTES, SHALL BE GOVERNED
BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE
COMMONWEALTH OF PENNSYLVANIA.

9.12         Confidentiality.  Each of the Lenders severally agrees that it will
use reasonable precautions to keep confidential, in accordance with its
customary procedures for handling confidential information of the same nature
any non-public information supplied to it by the Borrower or any other Loan
Party pursuant to the Loan Documents; provided that nothing herein shall prevent
any Lender from disclosing any such information (a) to the Administrative Agent
or any other Lender, (b) to any prospective assignee or participant in
connection with any assignment or participation (or proposed assignment or
participation) of Loans or commitments permitted by this Agreement so long as
such assignee or participant is notified as to the confidential nature of such
information and agrees to keep such information confidential, (c) to its
employees, directors, agents, attorneys, accountants and other professional
advisors, rating agencies, and funding sources, (d) upon the request or demand
of any Governmental Authority having jurisdiction over such Lender, (e) in
response to any order of any court or other Governmental Authority or as may
otherwise be required pursuant to any Requirement of Law, (f) which has been
publicly disclosed other than in breach of this Agreement or (g) in connection
with the exercise of any remedy hereunder or under the Notes or other Loan
Documents.

9.13         Submission To Jurisdiction; Waivers.  The Borrower hereby
irrevocably and unconditionally:


(A)           SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT, THE NOTES OR THE OTHER LOAN DOCUMENTS, OR
FOR RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT IN RESPECT THEREOF, TO THE
NON-EXCLUSIVE GENERAL JURISDICTION OF THE COURTS OF THE COMMONWEALTH OF
PENNSYLVANIA, THE COURTS OF THE UNITED STATES OF AMERICA FOR THE EASTERN
DISTRICT OF PENNSYLVANIA, AND APPELLATE COURTS FROM ANY THEREOF;

85


--------------------------------------------------------------------------------





(B)           CONSENTS THAT ANY SUCH ACTION OR PROCEEDING MAY BE BROUGHT IN SUCH
COURTS AND WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE
OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR
PROCEEDING WAS BROUGHT IN AN INCONVENIENT COURT AND AGREES NOT TO PLEAD OR CLAIM
THE SAME;


(C)           WAIVES AND HEREBY ACKNOWLEDGES THAT IT IS ESTOPPED FROM RAISING
ANY OBJECTION BASED ON FORUM NON CONVENIENS, ANY CLAIM THAT ANY OF THE
ABOVE-REFERENCED COURTS LACK PROPER VENUE OR ANY OBJECTION THAT ANY OF SUCH
COURTS LACK PERSONAL JURISDICTION OVER IT SO AS TO PROHIBIT SUCH COURTS FROM
ADJUDICATING ANY ISSUES RAISED IN A COMPLAINT FILED WITH SUCH COURTS AGAINST THE
BORROWER CONCERNING THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS;


(D)           ACKNOWLEDGES AND AGREES THAT THE CHOICE OF FORUM CONTAINED IN THIS
SECTION 9.13 SHALL NOT BE DEEMED TO PRECLUDE THE ENFORCEMENT OF ANY JUDGMENT
OBTAINED IN ANY FORUM OR THE TAKING OF ANY ACTION UNDER THE LOAN DOCUMENTS TO
ENFORCE THE SAME IN ANY APPROPRIATE JURISDICTION;


(E)           AGREES THAT SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING
MAY BE EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL (OR
ANY SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO THE BORROWER AT ITS
ADDRESS SET FORTH IN SECTION 9.2 OR AT SUCH OTHER ADDRESS OF WHICH THE
ADMINISTRATIVE AGENT SHALL HAVE BEEN NOTIFIED PURSUANT THERETO;


(F)            AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT
SERVICE OF PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT
TO SUE IN ANY OTHER JURISDICTION; AND


(G)           WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY RIGHT IT
MAY HAVE TO CLAIM OR RECOVER IN ANY LEGAL ACTION OR PROCEEDING REFERRED TO IN
THIS SUBSECTION ANY SPECIAL, EXEMPLARY OR PUNITIVE OR CONSEQUENTIAL DAMAGES.

9.14         Acknowledgments.  The Borrower hereby acknowledges that:


(A)           IT HAS BEEN ADVISED BY COUNSEL IN THE NEGOTIATION, EXECUTION AND
DELIVERY OF THIS AGREEMENT, THE NOTES AND THE OTHER LOAN DOCUMENTS;


(B)           NEITHER THE ADMINISTRATIVE AGENT NOR ANY LENDER HAS ANY FIDUCIARY
RELATIONSHIP TO THE BORROWER OR ANY OTHER PARTY TO THE LOAN DOCUMENTS (OR ANY OF
THEM) AND THE RELATIONSHIP HEREUNDER BETWEEN THE ADMINISTRATIVE AGENT AND
LENDERS, ON THE ONE HAND, AND THE BORROWER AND ITS AFFILIATES PARTIES TO THE
LOAN DOCUMENTS, ON THE OTHER HAND, IS SOLELY THAT OF DEBTOR AND CREDITOR; AND


(C)           NO JOINT VENTURE EXISTS AMONG THE BORROWER AND ITS AFFILIATES
PARTIES TO THE LOAN DOCUMENTS (OR ANY OF THEM) AND THE LENDERS OR THE AGENTS.

9.15         USA PATRIOT ACT.  Each Lender that is subject to the requirements
of the USA Patriot Act hereby notifies the Borrower and the other Loan Parties
that pursuant to the requirements of the USA Patriot Act, it is required to
obtain, verify and record information that identifies the Borrower and such
other Loan Parties, which information includes the name and address of the
Borrower and such other Loan Parties and other information that will allow such

86


--------------------------------------------------------------------------------




Lender to identify the Borrower and such other Loan Parties in accordance with
the USA Patriot Act.

9.16         WAIVERS OF JURY TRIAL.  THE BORROWER, THE ADMINISTRATIVE AGENT AND
EACH LENDER HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY
LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT, THE NOTES OR ANY OTHER
LOAN DOCUMENT AND FOR ANY MANDATORY COUNTERCLAIM THEREIN.

[Signature Pages to Follow]

87


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed this Agreement as of the day and year first above
written.

 

KENEXA TECHNOLOGY, INC.

 

 

 

 

 

 

 

 

By:

/s/ DONALD F. VOLK

 

 

 

Name: Donald F. Volk

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION,
as Administrative Agent, Issuing Bank and a
Lender

 

 

 

 

 

 

 

 

By:

/s/ DANIEL C. TAKOUSHIAN

 

 

 

Name: Daniel C. Takoushian

 

 

Title: Vice President

 


--------------------------------------------------------------------------------




Schedule 2.1(b)

Term Loan Amortization Schedule

Payment Date

 

Payment Amount

 

 

 

 

 

January 1, 2007

 

$

1,250,000

 

April 1, 2007

 

$

1,250,000

 

July 1, 2007

 

$

1,250,000

 

October 1, 2007

 

$

1,250,000

 

January 1, 2008

 

$

1,875,000

 

April 1, 2008

 

$

1,875,000

 

July 1, 2008

 

$

1,875,000

 

October 1, 2008

 

$

1,875,000

 

January 1, 2009

 

$

1,875,000

 

April 1, 2009

 

$

1,875,000

 

July 1, 2009

 

$

1,875,000

 

October 1, 2009

 

$

1,875,000

 

January 1, 2010

 

$

2,500,000

 

April 1, 2010

 

$

2,500,000

 

July, 1, 2010

 

$

2,500,000

 

October 1, 2010

 

$

2,500,000

 

January 1, 2011

 

$

2,500,000

 

April 1, 2011

 

$

2,500,000

 

July 1, 2011

 

$

2,500,000

 

October 1, 2011

 

$

2,500,000

 

January 1, 2012

 

$

2,500,000

 

April 1, 2012

 

$

2,500,000

 

July 1, 2012

 

$

2,500,000

 

Term Loan Maturity Date

 

$

2,500,000

 

 


--------------------------------------------------------------------------------